Exhibit 10.1

Execution Version

CREDIT AGREEMENT

by and among

FIRST HUNTINGDON FINANCE CORP.,

TOLL BROTHERS, INC.,

and

THE LENDERS PARTY HERETO

and

CITIBANK, N.A.,

as Administrative Agent

and

DEUTSCHE BANK SECURITIES INC.,

MIZUHO BANK, LTD.,

and

SUNTRUST BANK,

as Syndication Agents

and

PNC BANK, NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agents

 

 

Dated as of May 19, 2016

 

 

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

MIZUHO BANK, LTD.,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC.

and

WELLS FARGO SECURITIES LLC

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   ARTICLE I    DEFINITIONS    ARTICLE II    THE CREDITS   

2.1

   The Revolving Credit Facility      31       2.1.1    Revolving Credit
Facility      31       2.1.2    [Reserved]      32       2.1.3    Payment     
32   

2.2

   Revolving Credit Ratable Advances      32       2.2.1    Revolving Credit
Ratable Advances      32       2.2.2    Ratable Advance Rate Options      32   
   2.2.3    Method of Selecting Rate Options and Interest Periods for Revolving
Credit Ratable Advances      32       2.2.4    Conversion and Continuation of
Outstanding Revolving Credit Ratable Advances      32       2.2.5    Limitations
     33       2.2.6    Interest Period      33   

2.3

   [Reserved]      33   

2.4

   Undrawn Fee; Reductions in Aggregate Revolving Credit Commitment      33   

2.5

   Minimum Amount of Each Revolving Credit Advance; Maximum Number of Revolving
Credit Advances      34   

2.6

   Optional Principal Payments      34   

2.7

   Funding      34   

2.8

   Changes in Interest Rate, Etc.      35   

2.9

   Rates Applicable After Default, Past Due Amounts      35   

2.10

   Method and Allocation of Payments      35   

2.11

   Noteless Agreement; Evidence of Indebtedness      36   

2.12

   Telephonic Notices      37   

2.13

   Interest Payment Dates: Interest and Fee Basis      37   

2.14

  

Notification of Revolving Credit Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions

     37   

2.15

   Lending Installations      37   

2.16

   Non-Receipt of Funds by the Administrative Agent      38   

2.17

   Extension of Revolving Credit Facility Termination Dates      38   

2.18

   Facility Increase      39   

2.19

   [Reserved]      41   

2.20

   Replacement of a Lender      41   

2.21

   Termination of Revolving Credit Commitment of Revolving Credit Declining
Lender or Non-Consenting Lender      42   

2.22

   Defaulting Lenders      43   

 

-i-



--------------------------------------------------------------------------------

               Page   ARTICLE III    INCREASED COSTS; TAXES   

3.1

   Increased Costs      45   

3.2

   Capital Adequacy      46   

3.3

   Availability of Certain Revolving Credit Advances; Illegality      46   

3.4

   Funding Indemnification      47   

3.5

   Taxes      47   

3.6

   Lender Statements: Survival of Indemnity      50    ARTICLE IV    THE LETTER
OF CREDIT FACILITY   

4.1

  

Facility Letters of Credit

     50   

4.2

  

Limitations

     51   

4.3

  

Conditions

     52   

4.4

  

Procedure for Issuance of Facility Letters of Credit

     52    4.5   

Duties of Issuing Bank

     53    4.6   

Participation

     53    4.7   

Compensation for Facility Letters of Credit

     56    4.8   

Issuing Bank Reporting Requirements

     56    4.9   

Indemnification; Nature of Issuing Bank’s Duties

     57    4.10   

Cash Collateralization

     58    4.11   

No Obligation

     59    4.12   

Alternative Letters of Credit

     59    4.13   

Governing Rules

     59    ARTICLE V    CONDITIONS PRECEDENT   

5.1

  

Closing Conditions

     60   

5.2

  

Each Revolving Credit Advance, Issuance, Amendment or Extension of a Facility
Letter of Credit

     61    ARTICLE VI    REPRESENTATIONS AND WARRANTIES   

6.1

  

Existence and Standing

     62   

6.2

  

Authorization and Validity

     62   

6.3

  

No Conflict Consent

     63   

6.4

  

Financial Statements

     63   

6.5

  

Material Adverse Change

     63   

6.6

  

Taxes

     63   

6.7

  

Litigation and Contingent Obligations

     64   

6.8

  

Subsidiaries

     64   

6.9

  

Accuracy of Information

     64   

6.10

  

Regulation U

     64   

 

-ii-



--------------------------------------------------------------------------------

               Page  

6.11

  

Material Agreements

     65   

6.12

  

Compliance with Laws

     65   

6.13

  

Ownership of Properties

     65   

6.14

  

ERISA

     65      

6.14.1

   Plan Assets; Prohibited Transactions      65      

6.14.2

   Liabilities      65      

6.14.3

   Plans and Benefit Arrangements      65   

6.15

  

Investment Company Act

     66   

6.16

  

Intentionally Omitted

     66   

6.17

  

Employment Matters

     66   

6.18

  

Environmental Matters

     67   

6.19

  

Senior Debt Status

     68   

6.20

  

Designated Guarantors

     68   

6.21

  

Anti-Corruption Laws and Sanctions

     68   

6.22

  

EEA Financial Institution

     68    ARTICLE VII    COVENANTS   

7.1

  

Financial Reporting

     69   

7.2

  

Use of Proceeds

     72   

7.3

  

Notice of Default

     72   

7.4

  

Conduct of Business

     72   

7.5

  

Taxes

     72   

7.6

  

Insurance

     72   

7.7

  

Compliance with Laws

     73   

7.8

  

Maintenance of Properties

     73   

7.9

  

Inspection

     73   

7.10

  

Mergers; Consolidations; Dissolutions

     73   

7.11

  

Distributions of Securities

     73   

7.12

  

Disposition of Assets

     73   

7.13

  

Borrower a Wholly-Owned Subsidiary

     74   

7.14

  

Investments and Acquisitions

     74   

7.15

  

Liens

     74   

7.16

  

Additional Designated Guarantors

     74   

7.17

  

Subordinated Indebtedness

     75   

7.18

  

Intercompany Loans, Loans from Non-Loan Parties

     75   

7.19

  

Appraisals

     76       7.19.1    Procedures      76       7.19.2    Costs      76      
7.19.3    Appraisers      77   

7.20

  

Mortgage Subsidiaries

     77   

7.21

  

[Reserved]

     77   

7.22

  

[Reserved]

     77   

7.23

  

Plans and Benefit Arrangements

     77   

7.24

  

Employment Matters

     78   

 

-iii-



--------------------------------------------------------------------------------

               Page  

7.25

  

Environmental Matters

     78   

7.26

  

Environmental Certificates

     80   

7.27

  

Senior Debt Status

     80   

7.28

  

Financial Covenants

     80       7.28.1    Leverage Ratio      80       7.28.2    Borrowing Base   
  80       7.28.3    Tangible Net Worth      81       7.28.4    Mortgage
Subsidiaries      81   

7.29

  

Financial Contracts

     81    ARTICLE VIII    DEFAULTS    ARTICLE IX    ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES   

9.1

  

Acceleration

     84   

9.2

  

Amendments

     85   

9.3

  

Preservation of Rights

     86    ARTICLE X    GENERAL PROVISIONS   

10.1

  

Survival of Representations

     86   

10.2

  

Governmental Regulation

     86   

10.3

  

Headings

     86   

10.4

  

Entire Agreement

     86   

10.5

  

Several Obligations Benefits of This Agreement

     87   

10.6

  

Expenses; Indemnification

     87   

10.7

  

Numbers of Documents

     88   

10.8

  

Accounting

     88   

10.9

  

Severability of Provisions

     88   

10.10

  

Nonliability of Lenders

     89   

10.11

  

Confidentiality

     89   

10.12

  

Nonreliance

     90   

10.13

  

Conversion and Non-Designation of Designated Guarantors

     90   

10.14

  

USA PATRIOT ACT

     93   

10.15

  

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

     93    ARTICLE XI    THE ADMINISTRATIVE AGENT   

11.1

  

Appointment and Authority

     94   

11.2

  

Administrative Agent Individually

     94   

11.3

  

Exculpatory Provisions

     95   

11.4

  

Reliance by Administrative Agent

     96   

11.5

  

Delegation of Duties

     97   

 

-iv-



--------------------------------------------------------------------------------

               Page  

11.6

  

Resignation of Successor Administrative Agent

     97   

11.7

  

Non-Reliance on Administrative Agent and Other Lenders

     98   

11.8

  

No Other Duties, Etc.

     99   

11.9

  

Appointment of Supplemental Administrative Agents

     99   

11.10

  

Administrative Agent’s Reimbursement and Indemnification

     99   

11.11

  

Notice of Default

     100   

11.12

  

Administrative Agent’s Fee

     100   

11.13

  

Delegation to Affiliates

     100   

11.14

  

Agent’s Responsibilities and Duties

     100   

11.15

  

Withholding Taxes

     100    ARTICLE XII    SETOFF; RATABLE PAYMENTS   

12.1

  

Setoff

     101   

12.2

  

Ratable Payments

     101    ARTICLE XIII    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   

13.1

  

Successors and Assigns

     102   

13.2

  

Participations

     102       13.2.1    Permitted Participants; Effect      102       13.2.2   
Voting Rights      103       13.2.3    Benefit of Setoff      103   

13.3

  

Assignments

     104       13.3.1    Permitted Assignments      104       13.3.2    Effect,
Effective Date      104   

13.4

  

Dissemination of Information

     105   

13.5

  

Defaulting Lenders

     105    ARTICLE XIV    NOTICES   

14.1

  

Notices

     106   

14.2

  

Change of Address

     107    ARTICLE XV    COUNTERPARTS    ARTICLE XVI    CHOICE OF LAW; CONSENT
TO JURISDICTION; WAIVER OF JURY TRIAL   

16.1

  

CHOICE OF LAW

     108   

16.2

  

CONSENT TO JURISDICTION

     108   

16.3

  

WAIVER OF JURY TRIAL

     109   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Pricing Schedule

 

Exhibit A    Form of Revolving Credit Note Exhibit B    Form of Commitment and
Acceptance Exhibit C    Form of Opinion of Company’s General Counsel Exhibit D
   Form of Opinion of Ballard Spahr LLP Exhibit E    Form of Guaranty Exhibit F
   Form of Compliance Certificate Exhibit G    Form of Environmental Certificate
Exhibit H    Form of Assignment and Assumption Exhibit I-1    Form of U.S. Tax
Certificate (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit I-2    Form of U.S. Tax Certificate (For Foreign
Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit I-3
  

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4   

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Schedule 1    Lenders and Commitments Schedule 2    Existing Letters of Credit
Schedule 3    Permitted Liens Schedule 4    Existing Subordinated Indebtedness
Schedule 5    Intentionally Omitted Schedule 6    Litigation and Contingent
Obligations Schedule 7    Subsidiaries Schedule 8    Other Liens Schedule 9   
ERISA Matters Schedule 10    Environmental Matters

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement, dated as of May 19, 2016, is among First Huntingdon
Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the “Company”), the Lenders
party hereto and Citibank, N.A., as Administrative Agent (the “Administrative
Agent”).

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree, as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“ABR Advance” means a Revolving Credit Advance that bears interest at the
Alternate Base Rate.

“ABR Loan” means a Loan that bears interest at the Alternate Base Rate.

“Additional Borrowing Base Selected Assets” is defined in Section 7.19.2.

“Additional Lender” means a Qualified Bank (approved by the Administrative Agent
and each of the Arrangers, which approval shall not be unreasonably withheld or
delayed) or an existing Lender that elects, upon request by the Borrower, to
issue a Revolving Credit Commitment, or to increase its existing Revolving
Credit Commitment, pursuant to Section 2.18.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Ratable Advance for
the relevant Interest Period or, with respect to the determination of clause (b)
of the definition of the Federal Funds/Euro Rate or clause (iii) of the
definition of Alternate Base Rate, for an Interest Period of one month, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100th of
1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

“Administrative Agent” means Citibank, N.A., in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

“Administrative Agent’s Fee Letter” means that certain fee letter agreement
dated April 15, 2016 among the Borrower, the Company and Citigroup, as the same
may be modified or amended from time to time.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another



--------------------------------------------------------------------------------

Person if the controlling Person owns 10% or more of any class of voting
securities (or other ownership interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

“Agents” means any Lender under this Agreement designated, and in its capacity,
as a co-agent, documentation agent, managing agent or syndication agent (but not
the Administrative Agent).

“Aggregate Available Revolving Credit” means at any time the amount by which (a)
the Aggregate Revolving Credit Commitment exceeds (b) the sum of (i) the
principal amount of all outstanding Revolving Credit Advances, plus (ii) the
Facility Letter of Credit Obligations.

“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Revolving Credit Lenders, as increased or reduced
from time to time pursuant to the terms hereof. As of the date hereof, the
Aggregate Revolving Credit Commitment is $1,215,000,000.

“Aggregate Revolving Credit Facility Limit” means $2,000,000,000.

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Agreement of Sale” means a fully-executed written agreement (substantially in a
form approved by the Administrative Agent, which approval shall not be
unreasonably withheld or delayed) between a Loan Party and a purchaser that is
not an Affiliate of the Company or any other member of Toll Group, providing for
the sale of a residential unit to such purchaser, which agreement (i) shall
include no contingency for the purchaser selling another residence, (ii) be
accompanied by a non-refundable (except on terms set forth in such agreement or
as may be prevented by applicable Law) deposit at least equal to the lesser of
(x) ten percent (10%) of the purchase price of the unit sold (at least one-half
of which deposit shall have been paid in cash), (y) the difference between the
purchase price set forth in such agreement and the amount of the mortgage
contingency set forth in such agreement (at least one-half of which deposit
shall have been paid in cash) and (z) the maximum amount of deposit which
applicable Law permits the seller of such unit to retain as liquidated damages
if the closing of the sale of such unit does not occur, and (iii) shall provide
that the purchase price shall be paid in cash or by title company check or by
attorney check or by certified or bank check at or before the closing of the
sale (such cash or check may be obtained by the purchaser from a loan provided
by the seller or an Affiliate of the seller). For the purpose of clause (z)
above, applicable Law shall be deemed to prohibit the seller from retaining a
deposit if it creates a presumption that the amount of such deposit is
unreasonable and as such may not be retained by the seller.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the sum of (a) the greatest of (i) the Prime Rate in effect on such day, (ii)
the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% per annum
and (iii) the Adjusted LIBO Rate applicable for an interest period of one month
as offered by the principal London office of Citibank, N.A. in immediately
available funds in the London interbank market at approximately 11:00 a.m.
(London Time) on such day, plus 1.00% and (b) the Applicable Base Rate Margin.

 

-2-



--------------------------------------------------------------------------------

“Alternative Letter of Credit” means any Facility Letter of Credit that is cash
collateralized in accordance with Section 4.12.

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any governmental authority to whose jurisdiction a Loan Party is subject at such
time concerning or relating to bribery or corruption.

“Applicable Base Rate Margin” means with respect to an ABR Advance under the
Revolving Credit Facility, the percentage rate per annum applicable to such
Revolving Credit Advance, as determined with respect to the Revolving Credit
Facility pursuant to the Pricing Schedule.

“Applicable Fee Rate” means, at any time the percentage rate per annum at which
Undrawn Fees are accruing on the average daily Aggregate Available Revolving
Credit at such time as determined pursuant to the Pricing Schedule.

“Applicable Letter of Credit Rate” means, at any time, the percentage rate per
annum at which Facility Letter of Credit Fees are accruing on outstanding
Facility Letters of Credit, which percentage rate shall be a rate per annum
equal to (i) with respect to Standard Letters of Credit, the Applicable Ratable
Advance Margin under the Revolving Credit Facility at such time as determined
pursuant to the Pricing Schedule and (ii) with respect to Alternative Letters of
Credit, 0.50% per annum.

“Applicable Margins” means with respect to the Revolving Credit Facility, the
Applicable Ratable Advance Margin for the Revolving Credit Facility, the
Applicable Base Rate Margin for the Revolving Credit Facility and the Applicable
Fee Rate, as applicable.

“Applicable Ratable Advance Margin” means, with respect to a Eurodollar Ratable
Advance or a Federal Funds/Euro-Rate Advance under the Revolving Credit
Facility, the percentage rate per annum applicable to such Revolving Credit
Advance, as determined with respect to the Revolving Credit Facility pursuant to
the Pricing Schedule.

“Application” means, with respect to a Facility Letter of Credit, such form of
application therefor and other documents related thereto (whether in a single or
several documents, taken together) as an Issuing Bank may employ in the ordinary
course of business for its own account, with such modifications thereto as may
be agreed upon by such Issuing Bank and the Borrower and as are not materially
adverse (in the reasonable judgment of such Issuing Bank and the Administrative
Agent) to the interests of the Revolving Credit Lenders; provided, however, in
the event of any conflict between the terms of any Application and this
Agreement, the terms of this Agreement shall control.

“Arrangers” means Citigroup Global Markets Inc., Deutsche Bank Securities Inc.,
Mizuho Bank, Ltd., PNC Capital Markets LLC, SunTrust Robinson Humphrey, Inc.,
Wells Fargo Securities LLC and their respective successors.

 

-3-



--------------------------------------------------------------------------------

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment and Assumption” is defined in Section 13.3.1.

“Assumed Purchase Money Loans” means at any time (a) the outstanding principal
amount of all loans secured by assets purchased by the Designated Guarantors and
assumed or entered into by the applicable Designated Guarantor on or within 90
days after the date of purchase, provided that (i) the principal amount of any
such loan does not exceed the purchase price of the applicable asset and (ii)
such loan may only be secured by a security interest or other lien on such asset
and improvements and construction thereon and other assets related to such
purchased assets which are customarily subject to liens and security interests
in connection with transactions of this nature in the normal course of the
Designated Guarantors’ business and (b) any amendment, modification, extension
or refinancing of such loans, provided that with respect to the loans, as
amended, modified, extended, or refinanced (X) the aggregate amount thereof
shall not exceed the purchase price of the applicable asset and (Y) such loans
and refinancings shall not be secured by any assets of any Loan Party other than
those initially purchased by the applicable Designated Guarantor and
improvements and construction thereon and other assets related to such purchased
assets which are customarily subject to liens and security interests in
connection with transactions of this nature in the normal course of the Loan
Parties’ homebuilding business.

“Authorized Officers” means those Persons designated by written notice to the
Administrative Agent from the applicable Loan Party, authorized to execute
notices, reports and other documents required hereunder. The Loan Parties may
amend such list of Persons from time to time by giving written notice of such
amendment to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the Controlled Group.

“Board” means The Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrower” means First Huntingdon Finance Corp., a Delaware corporation, and its
successors and assigns.

“Borrowing Base” means at any time the sum (without duplication) of (i) 100% of
unrestricted cash, Cash Equivalents or Marketable Securities of the Loan Parties
(excluding cash, Cash Equivalents and Marketable Securities that cash
collateralize Alternative Letters of Credit

 

-4-



--------------------------------------------------------------------------------

and other outstanding letters of credit or similar arrangements) in excess of
$10,000,000; (ii) 90% of Category 1 Borrowing Base Assets (except as otherwise
hereinafter provided); (iii) 80% of Category 2 Borrowing Base Assets (except as
otherwise hereinafter provided); (iv) 65% of Category 3 Borrowing Base Assets;
and (v) 50% of Category 4 Borrowing Base Assets. Notwithstanding the foregoing,
the Borrower may elect to combine the Category 1 Borrowing Base Assets and
Category 2 Borrowing Base Assets into one category, in which event, in place of
items (ii) and (iii) above, 85% of the sum (without duplication) of the Category
1 Borrowing Base Assets and Category 2 Borrowing Base Assets shall be included
in the Borrowing Base, provided that the Borrower shall represent and warrant in
the applicable Borrowing Base Certificate that (A) 85% of the sum (without
duplication) of the Category 1 Borrowing Base Assets and Category 2 Borrowing
Base Assets is less than (B) the sum (without duplication) of items (ii) and
(iii) above. All Borrowing Base Assets must be assets owned by the Loan Parties
subject only to Permitted Liens (other than clauses (vi), (xii)(A), (xxiv) and
(xxv) of such definition) and (except as otherwise provided in Section 7.19)
shall be valued at book value, reduced (without duplication) by the Remediation
Adjustment (if any) applicable to such Borrowing Base Assets. Notwithstanding
anything to the contrary herein, assets owned by a Loan Party which secure
Permitted Purchase Money Loans, Permitted Nonrecourse Indebtedness or Permitted
Recourse Indebtedness (and thus constitute Excluded Assets) shall not be
included in the Borrowing Base.

“Borrowing Base Assets” means the Category 1 Borrowing Base Assets, Category 2
Borrowing Base Assets, Category 3 Borrowing Base Assets and Category 4 Borrowing
Base Assets.

“Borrowing Base Certificate” means a certificate, in a form satisfactory to the
Administrative Agent, calculating the Borrowing Base as of the last day of a
fiscal quarter, and delivered pursuant to Section 7.1 (viii).

“Borrowing Base Selected Assets” is defined in Section 7.19.2.

“Borrowing Date” means a date on which a Revolving Credit Advance is made
hereunder.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York for the conduct of substantially all of their commercial
lending activities.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Captive Insurance Company” means a Subsidiary of the Company that is subject to
regulation as an insurance company.

 

-5-



--------------------------------------------------------------------------------

“cash collateralize” is defined in Section 4.10.

“Cash Equivalents” means (i) securities with maturities of 180 days or less
issued or fully guaranteed or insured by the United States or any agency or
instrumentality thereof, (ii) dollar denominated time and demand deposits and
certificates of deposit with maturities of 180 days or less and overnight bank
deposits of any commercial bank having capital, surplus and undivided profits
aggregating at least $500,000,000, (iii) repurchase obligations of any bank
satisfying the requirements of clause (ii) of this definition, (iv) commercial
paper and variable or fixed rate notes of a domestic issuer rated at least A-2
or better by S&P or P-2 or better by Moody’s and in either case maturing within
180 days, (v) securities with maturities of 180 days or less issued or fully
guaranteed by any state, commonwealth or territory of the United States or by
any political subdivision or taxing authority of any such state, commonwealth or
territory, and such securities of such state, commonwealth, territory, political
subdivision or taxing authority, as the case may be, are rated at least A by S&P
or A by Moody’s, (vi) securities with maturities of 180 days or less backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (ii) of this definition, or (vii) shares of “money market
funds” that comply with the criteria set forth in Rule 2a-7 of the Investment
Company Act of 1940, as amended.

“Category 1 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1)
residential units and buildings under construction subject to an Agreement of
Sale; (2) completed residential units and buildings subject to an Agreement of
Sale; (3) land (and related site improvements and development costs) related to
the assets described in items (1) and (2); and (4) interest, overhead, taxes and
other costs (to the extent capitalized under GAAP) related to the assets
described in items (1), (2) and (3).

“Category 2 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1)
residential units and buildings under construction not under Agreement of Sale;
(2) completed residential units and buildings not under Agreement of Sale; (3)
land (and related site improvements and development costs) related to the assets
described in items (1) and (2); and (4) interest, overhead, taxes and other
costs (to the extent capitalized under GAAP) related to the assets described in
items (1), (2) and (3).

“Category 3 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1) site
improvements on land owned by a Loan Party that is not subject to an Agreement
of Sale; and (2) interest, overhead, taxes and other costs (to the extent
capitalized under GAAP) related to the assets described in item (1).

“Category 4 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1)
acquisition and development costs (excluding site improvement costs) of land
owned by a Loan Party that is not subject to an Agreement of Sale; and (2)
interest, overhead, taxes and other costs (to the extent capitalized under GAAP)
related to the assets described in item (1).

 

-6-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Official Body or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any one or more of the following
events:

(a) The acquisition by any Person, or two or more Persons acting in concert (in
each case, other than the Company or any other Loan Party), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of voting stock of a Loan Party; or

(b) There shall be consummated any consolidation or merger to which the Company
is a party except a merger or consolidation where the holders of voting stock of
the Company prior to such merger or consolidation own more than 50% of the
voting stock of the continuing or surviving corporation outstanding after such
merger or consolidation (whether or not the Company is such continuing or
surviving corporation).

“Citibank” means Citibank, N.A., in its individual capacity, and its successors.

“Citigroup” means Citigroup Global Markets Inc.

“Closing Date” means the Business Day on which the conditions set forth in
Section 5.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment and Acceptance” is defined in Section 2.18(b).

“Communications” is defined in Section 14.1(b).

“Company” means Toll Brothers, Inc., a Delaware corporation.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period in accordance with GAAP.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person guarantees or in effect guarantees any
Indebtedness of any other Person in any manner, whether directly or indirectly.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion” is defined in Section 10.13.

“Customary Recourse Exceptions” means exclusions from the exculpation provisions
for fraud, waste, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, bankruptcy
and insolvency events, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financings of real estate and other
matters customarily covered by a “carve out” guaranty in respect of transactions
of the nature contemplated by Permitted Nonrecourse Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article VIII.

“Defaulting Lender” means at any time, as reasonably determined by the
Administrative Agent, a Lender as to which the Administrative Agent has notified
the Borrower that (i) such Lender and/or its Parent Company has failed for two
or more Business Days to comply with its obligations under this Agreement to
make a loan and/or make a payment to an Issuing Bank in respect of a Facility
Letter of Credit (each a “Lender Funding Obligation”) (unless, in the case of
any Loan, such Lender notifies the Borrower and the Administrative Agent in
writing that such failure to make a Loan is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied), (ii) such
Lender and/or its Parent Company has notified the Administrative Agent, or has
stated publicly, that it will not comply with any such Lender Funding Obligation
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan under the Credit Agreement and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), or has defaulted on its Lender Funding Obligations generally under
other loan agreements or credit agreements or other similar

 

-8-



--------------------------------------------------------------------------------

agreements (unless the subject of a good faith dispute), (iii) such Lender
and/or its Parent Company has, for three or more Business Days, failed to
confirm in writing to the Administrative Agent or an Issuing Bank, as the case
may be, in response to a written request of the Administrative Agent or an
Issuing Bank, as the case may be, that it will comply with its Lender Funding
Obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (iii) upon receipt of such written confirmation
by the Administrative Agent or the Issuing Bank, as the case may be), (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender and/or its Parent Company or (v) such Lender and/or its Parent Company
becomes the subject of a Bail-In Action (provided that neither the reallocation
of Lender Funding Obligations as a result of a Lender’s being a Defaulting
Lender nor the performance by Non-Defaulting Lenders of such reallocated Lender
Funding Obligations will by themselves cause the relevant Defaulting Lender to
become a Non-Defaulting Lender). The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Borrower provided for in this
definition.

“Designated Guarantors” means any Subsidiary of the Company that at any time has
executed and delivered a Guaranty Agreement (or a Supplemental Guaranty) and
that has not been released from liability in accordance with the provisions of
Section 10.13.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” is defined in Section 13.1.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.

“Environmental Certificate” is defined in Section 7.26.

“Environmental Complaint” means any written complaint setting forth a cause of
action for personal or property damage or equitable relief, order, notice of
violation, citation, request for information issued pursuant to any
Environmental Laws by an Official Body, subpoena or other written notice of any
type relating to, arising out of, or issued pursuant to any of the Environmental
Laws or any Environmental Conditions, as the case may be.

 

-9-



--------------------------------------------------------------------------------

“Environmental Conditions” means any conditions of the environment, including,
without limitation, the work place, the ocean, natural resources (including
flora or fauna), soil, surface water, ground water, any actual or potential
drinking water supply sources, substrata or the ambient air, relating to or
arising out of, or caused by the use, handling, storage, treatment, recycling,
generation, transportation, Release or threatened Release or other management or
mismanagement of Regulated Substances resulting from the use of, or operations
on, the Property.

“Environmental Laws” means any Laws relating to (i) the protection of the
environment, (ii) the effect of the environment on human health, (iii)
emissions, discharges or Releases of Regulated Substances into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Regulated Substances or
the clean-up or other remediation thereof.

“Environmentally Approved Land” shall mean land owned by a Loan Party as to
which there has been delivered to such Loan Party and, to the extent required
under Section 7.26, the Administrative Agent an Environmental Certificate that
either (a) contains no exceptions on Exhibit A thereto except for Permitted
Environmental Exceptions, or (b) if it contains any exceptions other than
Permitted Environmental Exceptions, such exceptions shall have been (i) approved
by the Administrative Agent, which approval has not been reversed by the
Required Lenders under Section 7.26 or (ii) approved by the Required Lenders if
the Administrative Agent initially does not approve such exceptions.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Escrow Agreement” means an agreement or other similar arrangement with a
municipality or any other Official Body, including without limitation any
utility, water or sewer authority, or other similar entity, for the purpose of
assuring such municipality or other Official Body that the Company or an
Affiliate of the Company will properly and timely complete work it has agreed to
perform for the benefit of such municipality or other Official Body, under the
terms of which a bank (including a Lender hereunder) or other Person agrees to
set aside or otherwise make available a specified amount of funds which will be
paid to such municipality or other Official Body upon request by such
municipality or other Official Body in accordance with the terms of such
agreement in the event the Company or such Affiliate fails to perform such work.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Ratable Advance” means a Revolving Credit Advance (other than a
Federal Funds/Euro-Rate Advance) which bears interest at a Eurodollar Rate
requested by the Borrower pursuant to Section 2.2.

“Eurodollar Ratable Loan” means a Loan (other than a Federal Funds/Euro-Rate
Loan) which bears interest at a Eurodollar Rate requested by the Borrower
pursuant to Section 2.2.

“Eurodollar Rate” means, with respect to a Eurodollar Ratable Advance under the
Revolving Credit Facility for the relevant Interest Period or, with respect to
the determination of clause (b) of the definition of the Federal
Funds/Euro-Rate, for an Interest Period of one month, a

 

-10-



--------------------------------------------------------------------------------

rate per annum (rounded upwards, if necessary, to the next 1/100th of 1%) equal
to the sum of (i) the Adjusted LIBO Rate applicable to such Interest Period,
plus (ii) the Applicable Ratable Advance Margin in effect two Business Days
prior to such Revolving Credit Advance.

“Excess Investments” means at any time the amount (if any) by which Special
Investments exceeds 40% of Consolidated Net Worth.

“Excluded Assets” means at any time any of the following assets of the Loan
Parties: (1) assets subject to any Lien securing Indebtedness (including, for
the avoidance of doubt, Permitted Purchase Money Loans, Permitted Nonrecourse
Indebtedness and Permitted Recourse Indebtedness); (2) land, site improvements,
development costs and units or buildings constructed or under construction on
such land if the applicable Loan Party has not received Preliminary Approval
with respect to such land or if such land is not Environmentally Approved Land;
and (3) payments for options.

“Excluded Taxes” means, in the case of each Lender and any Agent, (i) Taxes
imposed on or measured by its overall net income, branch profits or franchise
Taxes (imposed in lieu of net income Taxes) to the extent any such Tax is
imposed as a result of (a) such Lender or Agent being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
Lending Installation located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (b) a present or former connection between
such Lender or Agent (as the case may be) and the taxing jurisdiction (other
than as a result of this Agreement or any transaction pursuant to this
Agreement), (ii) in the case of a Lender (other than an assignee pursuant to a
request by the Administrative Agent or the Borrower under Section 2.20), any
U.S. federal withholding Taxes to the extent imposed pursuant to a law in effect
on the date such Lender becomes a party to this Agreement (or designates a new
Lending Installation), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to the time of the designation of a new
Lending Installation (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 3.5, (iii)
withholding Taxes attributable to a Lender’s failure to comply with Section
3.5(d), and (iv) any U.S. federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means the Credit Agreement dated as of August 1,
2013, among the Borrower, the Company, the lenders party thereto and Citibank,
N.A., as Administrative Agent.

“Existing Letters of Credit” means those Letters of Credit identified in
Schedule 2 hereto heretofore issued, pursuant to the Existing Credit Agreement,
by the Revolving Credit Lenders identified in Schedule 2 and outstanding as of
the date hereof.

“Extension Date” is defined in Section 2.17.

“Extension Period” is defined in Section 2.17.

“Extension Request” is defined in Section 2.17.

 

-11-



--------------------------------------------------------------------------------

“Facility Increase” is defined in Section 2.18.

“Facility Letter of Credit” means (i) any Existing Letter of Credit and (ii) any
Letter of Credit (which, in the case of a Performance Letter of Credit, may be
an Escrow Agreement) hereafter issued by an Issuing Bank for the account of the
Borrower or another Loan Party in accordance with Article IV. Each Facility
Letter of Credit shall be either a Standard Letter of Credit or an Alternative
Letter of Credit.

“Facility Letter of Credit Exposure” means, with respect to a Revolving Credit
Lender, the Revolving Credit Ratable Share of such Revolving Credit Lender of
all outstanding Facility Letter of Credit Obligations.

“Facility Letter of Credit Fee” means, for any period, a fee, payable with
respect to each Facility Letter of Credit issued by an Issuing Bank outstanding
in such period, in an amount per annum equal to the product of (i) the daily
average Applicable Letter of Credit Rate during such period and (ii) the daily
average undrawn face amount of such Facility Letter of Credit, computed on the
basis of the actual number of days such Facility Letter of Credit is outstanding
in such period. Notwithstanding the preceding sentence, if any Letter of Credit
is an Alternative Letter of Credit for any portion of such period, the
Applicable Letter of Credit Rate for such Alternative Letter of Credit shall
apply for the portion of such period during which such Letter of Credit is an
Alternative Letter of Credit.

“Facility Letter of Credit Notice” is defined in Section 4.4(b).

“Facility Letter of Credit Obligations” means at any time the sum of (i) the
aggregate undrawn face amount of all outstanding Facility Letters of Credit, and
(ii) the aggregate amount paid by an Issuing Bank on any Facility Letters of
Credit to the extent (if any) not reimbursed by the Borrower or the Revolving
Credit Lenders under Section 4.6.

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (ii) any current or future
regulations or other official interpretations thereof, (iii) any agreements
entered into pursuant to Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and (iv) any
intergovernmental agreement, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement implementing the
foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate is less than 0%, such rate
shall be deemed to be 0%.

“Federal Funds/Euro-Rate” means, for any day, an interest rate per annum equal
to the greater of (a) the sum of (i) the Federal Funds Effective Rate for the
Business Day immediately

 

-12-



--------------------------------------------------------------------------------

preceding such day, plus (ii) the Applicable Ratable Advance Margin under the
Revolving Credit Facility, plus (iii) 0.25% per annum, and (b) a rate equal to
the Eurodollar Rate for an Interest Period of one month commencing on the second
Business Day after such day. The Federal Funds/Euro-Rate shall be recomputed
each day.

“Federal Funds/Euro-Rate Advance” means a Revolving Credit Advance that bears
interest at the Federal Funds/Euro-Rate.

“Federal Funds/Euro-Rate Loan” means a Loan that bears interest at the Federal
Funds/Euro-Rate.

“Fee Letter” means that certain letter agreement dated April 15, 2016, among the
Borrower, the Company and the Arrangers with respect to fees payable to the
Lenders hereunder.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options.

“Financial Letter of Credit” means any Letter of Credit issued on behalf of a
Loan Party that is not a Performance Letter of Credit and that is issued to a
Person to ensure payment by a Loan Party or other Affiliate of the Company of a
financial obligation or satisfaction by a Loan Party or other Affiliate of any
other obligation of a Loan Party or other Affiliate.

“Fitch” means Fitch, Inc.

“Floating Rate” means the Alternate Base Rate or the Federal Funds/Euro-Rate.

“Floating Rate Advance” means a Revolving Credit Advance that bears interest at
a Floating Rate.

“Floating Rate Loan” means a Loan that bears interest at a Floating Rate.

“GAAP” is defined in Section 10.8.

“Guarantors” means the Company and the Designated Guarantors.

“Guaranty Agreement” means the guaranty agreement of even date herewith executed
and delivered by the Company and the Designated Guarantors to the Administrative
Agent for the benefit of the Lenders, as such guaranty agreement may be amended
or modified (including, without limitation, by delivery of a Supplemental
Guaranty) and in effect from time to time.

“ICC” is defined in Section 4.13.

“Increase Date” is defined in Section 2.18(c).

 

-13-



--------------------------------------------------------------------------------

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services which would appear as a liability on the
consolidated balance sheet of such Person (other than accounts payable arising
in the ordinary course of such Person’s business and any obligation to pay a
contingent purchase price as long as such obligation remains contingent or is
paid within 10 days after it becomes due and payable), (iii) Indebtedness of
other Persons, whether or not assumed, secured by Liens on any property or asset
of such Person (but only to the extent of the value of such Property or asset if
such obligations have not been assumed by such Person), (iv) obligations which
are evidenced by notes, acceptances, or other similar instruments, (v)
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations, (viii) the amount of Facility Letter of Credit Obligations in
respect of Financial Letters of Credit, (ix) unpaid reimbursement obligations
(i.e., drawn but not reimbursed) under Performance Letters of Credit, and (x)
any other obligation for borrowed money which in accordance with GAAP would be
shown as a liability on the consolidated balance sheet of such Person. The
amount of Indebtedness shall include potential prepayment penalties and premiums
on such Indebtedness to the extent provided in the definition of “Excluded
Assets.” In no event shall Indebtedness include (a) Indebtedness owed by one
Loan Party to another Loan Party or to a Captive Insurance Company that is
wholly-owned, directly or indirectly, by the Company or (b) any obligation of a
Loan Party to reimburse the issuer of a performance bond issued in the ordinary
course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Intercompany Agreement” is defined in Section 7.18.

“Intercompany Loans” means the loans from the Borrower to the applicable Loan
Party using the proceeds of Loans hereunder.

“Intercompany Notes” is defined in Section 7.18.

“Interest Period” means, with respect to a Eurodollar Ratable Advance, a period
of one, two, three or six months (or, subject to approval by all Lenders under
the Revolving Credit Facility, twelve months), commencing on a Business Day
selected by the Borrower pursuant to this Agreement or, with respect to the
determination of clause (b) of the definition of the Federal Funds/Euro Rate, a
period of one month. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three, six or twelve months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth or twelfth succeeding month, such Interest
Period shall end on the last Business Day of such next, second, third, sixth or
twelfth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

-14-



--------------------------------------------------------------------------------

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business) or contribution of capital by such Person; stocks,
bonds, mutual funds, partnership interests, notes, debentures or other
securities owned by such Person; any deposit accounts and certificate of deposit
owned by such Person; and structured notes, derivative financial instruments and
other similar instruments or contracts owned by such Person.

“Investment Grade Rating” means a rating of (i) BBB- or higher by S&P, or (ii)
Baa3 or higher by Moody’s (other agencies’ ratings shall not apply to the
determination of an Investment Grade Rating).

“Investments in Mortgage Subsidiaries” means, without duplication, at any time
the sum of the following: (i) all Investments by any Loan Party directly or
indirectly in the capital stock of or other payments (except in connection with
transactions for fair value in the ordinary course of business) to any of the
Mortgage Subsidiaries, (ii) all loans by any Loan Party directly or indirectly
to any of the Mortgage Subsidiaries, (iii) all Contingent Obligations of any
Loan Party directly or indirectly in respect of the obligations of any of the
Mortgage Subsidiaries, and (iv) all other obligations, contingent or otherwise,
of the Loan Parties to or for the benefit of any of the Mortgage Subsidiaries;
provided that, Investments in Mortgage Subsidiaries shall not include any
amounts that a Mortgage Subsidiary owes to a Loan Party to reimburse such Loan
Party for any taxes paid or payable by such Loan Party on account of such
Mortgage Subsidiary.

“IRS” means the U.S. Internal Revenue Service.

“Issuance Date” means the date on which a Facility Letter of Credit is issued,
amended or extended (as applicable).

“Issuing Bank” means each Revolving Credit Lender that has issued an Existing
Letter of Credit or may from time to time issue a Facility Letter of Credit in
accordance with the provisions of Article IV; provided that, for the avoidance
of doubt, each Revolving Credit Lender shall be an Issuing Bank.

“Issuing Bank’s L/C Limit” means, with respect to a Revolving Credit Lender at
any time, an amount equal to fifty percent (50%) of its Revolving Credit
Commitment at such time, or such higher or lower amount as shall be agreed by
such Revolving Credit Lender at the request of the Borrower. Such Revolving
Credit Lender or the Borrower shall notify the Administrative Agent of any such
change in the Revolving Credit Lender’s Issuing Bank’s L/C Limit.

“Labor Contracts” means all employee benefit plans, employment agreements,
collective bargaining agreements and labor contracts to which any Loan Party is
a party.

“Law” means any and all applicable federal, state, local and foreign statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions, in each case of any Official Body.

“Lender” means a Revolving Credit Lender.

 

-15-



--------------------------------------------------------------------------------

“Lender Funding Obligation” shall have the meaning ascribed to such term in the
definition of Defaulting Lender.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a takeover by a regulatory authority, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment; provided that a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any Equity Interest in any Lender or its Parent Company by a
governmental authority or an instrumentality thereof, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.15.

“Letter of Credit” of a Person means a letter of credit or similar instrument
(such as an Escrow Agreement) which is issued upon the application of such
Person or upon which such Person is an account party or for which such Person is
in any way liable.

“Leverage Ratio” means at any time the ratio of (a) Total Indebtedness
(including Permitted Recourse Indebtedness, Permitted Nonrecourse Indebtedness
and Permitted Purchase Money Loans but excluding Alternative Letters of Credit
and outstanding Letters of Credit or similar arrangements included in Total
Indebtedness and not issued under the Credit Agreement to the extent
collateralized by cash, Marketable Securities or Cash Equivalents), less the sum
of (i) up to $300,000,000 of Permitted Nonrecourse Indebtedness and (ii)
unrestricted cash, Cash Equivalents and Marketable Securities (excluding cash,
Cash Equivalents and Marketable Securities that cash collateralize Alternative
Letters of Credit and other outstanding letters of credit or similar
arrangements) in excess of $10,000,000 in the aggregate held by the Toll Group;
provided that, no more than $300,000,000 of unrestricted cash, Cash Equivalents
and Marketable Securities (excluding cash, Cash Equivalents and Marketable
Securities that cash collateralize Alternative Letters of Credit and other
outstanding letters of credit or similar arrangements) held by entities that are
not Loan Parties may be netted from Total Indebtedness pursuant to this clause
(a), to (b) the sum of (i) Tangible Net Worth and (ii) fifty percent (50%) of
Subordinated Indebtedness that has a maturity that is more than 90 days after
the Revolving Credit Facility Termination Date (provided that the amount in this
clause (b)(ii) shall not exceed 66-2/3% of Consolidated Net Worth).

 

-16-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Ratable Advance for any
Interest Period, or with respect to the determination of the Federal
Funds/Euro-Rate, the ICE Benchmark Administration Limited LIBOR Rate (“ICE
LIBOR”) as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by the Administrative
Agent from time to time, at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of the Interest Period for such Eurodollar
Ratable Advance, or, in the case of determination of the Federal
Funds/Euro-Rate, an Interest Period of one month, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Ratable Advance (or Federal Funds/Euro-Rate) for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that, if the LIBO Rate is less than 0%, such rate shall be deemed to be 0%.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, a Revolving Credit Loan made by such
Lender (or any conversion or continuation thereof).

“Loan Documents” means this Agreement, the Guaranty Agreements and any Notes
issued pursuant to Section 2.11.

“Loan Parties” means the Company, the Borrower and (subject to the provisions of
Section 10.13) the Designated Guarantors.

“Losses” is defined in Section 10.6(b).

“Marketable Securities” means (i) securities with maturities of two years or
less issued or fully guaranteed or insured by the United States or any agency or
instrumentality thereof, (ii) dollar denominated time and demand deposits and
certificates of deposit with maturities of two years or less and overnight bank
deposits of any commercial bank having either capital, surplus and undivided
profits aggregating at least $500,000,000, total Tier 1 capital as most recently
reported by Bloomberg L.P. of at least $500,000,000 or long-term debt or deposit
ratings of A- by S&P or A3 by Moody’s, (iii) repurchase obligations of any bank
satisfying the requirements of clause (ii) of this definition, (iv) commercial
paper and variable or fixed rate notes of a domestic issuer rated at least A-2
or better by S&P or P2 or better by Moody’s and in either case maturing within
two years, (v) securities with maturities of two years or less issued or fully
guaranteed by any state, commonwealth or territory of the United States or by
any political subdivision or taxing authority of any such state, commonwealth or
territory, and such securities of such state, commonwealth, territory, political
subdivision or taxing authority, as the case may be, are rated at least A- by
S&P or A3 by Moody’s, (vi) securities with maturities of two years or less
issued

 

-17-



--------------------------------------------------------------------------------

or fully guaranteed by any member country of the OECD that are rated at least A-
by S&P or A3 by Moody’s, (vii) securities with maturities of two years or less
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (ii) of this definition, (viii) shares of “money market
funds” that comply with the criteria set forth in Rule 2a-7 of the Investment
Company Act of 1940, as amended, or (ix) bonds that mature within two years and
that have an Investment Grade Rating.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Loan Parties taken
as a whole, (ii) the ability of the Loan Parties taken as a whole to perform
their obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

“Material Indebtedness” is defined in Section 8.4.

“Maximum Deductible Amount” is defined in Section 7.28.3.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Mortgage Banking Business” means the business of issuing mortgage loans on
residential properties (whether for purchase of homes or refinancing of existing
mortgages), purchasing and selling mortgage loans, issuing securities backed by
mortgage loans, acting as a broker of mortgage loans and other activities
customarily associated with mortgage banking and related businesses.

“Mortgage Subsidiaries’ Adjusted Shareholders’ Equity” means at any time the
stockholders’ equity (less goodwill) of the Mortgage Subsidiaries determined on
a consolidated basis in accordance with GAAP, plus the outstanding amount of any
loans made by the Loan Parties to the Mortgage Subsidiaries (except for
intercompany payables to one or more of the Loan Parties in respect of the
Mortgage Subsidiaries’ share of accrued consolidated income tax liabilities
which have not yet been paid by the Loan Parties) or other Investments in
Mortgage Subsidiaries that are not included in the stockholders’ equity of the
Mortgage Subsidiaries.

“Mortgage Subsidiaries’ Liabilities” means at any time all Indebtedness of any
of the Mortgage Subsidiaries at such date determined on a combined basis as a
group in accordance with GAAP, plus accrued income taxes payable by any of the
Mortgage Subsidiaries within one year of such date.

“Mortgage Subsidiary” means any corporation, limited partnership, limited
liability company or business trust that is (a) organized on or after the
Closing Date as a Mortgage Subsidiary or designated by the Company as a Mortgage
Subsidiary on or after the Closing Date, (b) a Subsidiary of the Company and (c)
engaged in the Mortgage Banking Business.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party and to which more than one employer is obligated to
make contributions.

 

-18-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

“New Revolving Credit Lender” means an Additional Lender that, immediately prior
to its purchase of the Revolving Credit Commitment of a Revolving Credit Lender
pursuant to Section 2.20 or its issuance of a Revolving Credit Commitment
pursuant to Section 2.18, was not a Revolving Credit Lender hereunder.

“Non-Cash Collateralized Letters of Credit” is defined in Section 4.10(a).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means at any time, a Lender that is not a Defaulting
Lender.

“Non-Designation” is defined in Section 10.13.

“Non-Loan Parties” means members of the Toll Group or any Affiliate thereof,
excluding the Company, the Borrower and the Designated Guarantors.

“Non-U.S. Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Notes” means the Revolving Credit Notes; and “Note” means any one of the
Revolving Credit Notes.

“Notice” is defined in Section 14.1(c).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, the Facility Letter of Credit Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Loan Parties to the Lenders or to any Lender, the Administrative Agent or any
indemnified party arising under the Loan Documents, including without
limitation, the Revolving Credit Obligations.

“OECD” means the Organisation for Economic Co-operation and Development.

“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of any of the foregoing, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Other Taxes” is defined in Section 3.5(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.

 

-19-



--------------------------------------------------------------------------------

“Participant” is defined in Section 13.2.1.

“Participant Register” is defined in Section 13.2.1.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Performance Letter of Credit” means (a) any Letter of Credit issued on behalf
of a Loan Party in favor of a municipality or any other Official Body, including
without limitation, any utility, water or sewer authority, or other similar
entity for the purpose of assuring such municipality, other Official Body,
utility, water or sewer authority or similar entity that an Affiliate of the
Company will properly and timely complete work it has agreed to perform for the
benefit of such municipality, other Official Body, utility, water or sewer
authority or similar entity or (b) an Escrow Agreement.

“Permitted Environmental Exception” means an exception set forth on an
Environmental Certificate that a qualified independent environmental consultant
certifies can, in the judgment of such consultant, be cured by corrective action
that would reasonably be expected to cost less than $2,000,000 to complete and
that the Borrower certifies to the Lenders that it or another Loan Party shall
timely cure in accordance with applicable Environmental Laws. If the consultant
cannot or does not determine and certify as to the cost of such corrective
action, the exception shall not be a Permitted Environmental Exception.

“Permitted Investments” means Investments that are (i) cash or Cash Equivalents,
Marketable Securities and similar Investments; (ii) accounts receivable and
trade credit created, acquired or made in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms; (iii)
Investments in a Guarantor or in a Person that will become a Guarantor in
connection with such Investment; (iv) loans to directors, officers, employees,
agents, customers or suppliers in the ordinary course, including the financing
to purchasers of homes and other residential properties from a Loan Party; (v)
Investments in Mortgage Subsidiaries; (vi) Investments in joint ventures
(whether in partnership, corporate, limited liability company or other form);
(vii) Investments in real estate and/or mortgages and/or receivables secured by
real estate including stock or partnership or membership interests in real
estate related companies; (viii) loans to employees for the purpose of acquiring
the Company’s stock; (ix) Financial Contracts permitted hereunder; (x)
Investments (including Special Investments) outstanding on the Closing Date;
(xi) other Investments in the ordinary course of business; and (xii) other
Investments not included in clauses (i)-(xi) of this definition which do not, in
the aggregate, exceed 30% of Tangible Net Worth.

 

-20-



--------------------------------------------------------------------------------

“Permitted Liens” means

(i) Liens for taxes, assessments, or similar charges which are not yet due and
payable or due but not yet delinquent and pledges or deposits made in the
ordinary course of business to secure payment of workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, pensions or other social security programs;

(ii) Statutory Liens, other Liens imposed by law and Liens of mechanics,
workmen, warehousemen, carriers, landlords and contractors, provided that the
Liens permitted by this subsection (ii) have not been filed or, if such Liens
have been filed, either (A) a stay of enforcement thereof has been obtained
within 60 days, (B) such Liens have been satisfied of record within 60 days
after the date of filing thereof or (C) such Liens are being contested in good
faith by appropriate proceedings and adequate reserves have been established
therefor in accordance with GAAP;

(iii) Liens granted or deposits made (A) by the Loan Parties in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money), leases, development obligations, progress
payments, government contracts, utility services, developer’s or other
obligations to make on-site or off-site improvements and other obligations of a
like nature, or in conjunction with providing earnest money obligations, escrows
or similar purpose undertakings or indemnifications in the ordinary course of
business of the Loan Parties; (B) by the Loan Parties in connection with or to
secure statutory obligations and surety, appeal, indemnity, return of money,
performance, completion, payment or other similar bonds and letters of credit or
other similar instruments, or (C) by third parties in favor of the Loan Parties
pursuant to Agreements of Sale;

(iv) Encumbrances consisting of zoning restrictions, easements, rights of way,
matters of plat, minor defects or irregularities in title or other restrictions,
charges or encumbrances on the use of real property, none of which materially
impairs the use of such property or the value thereof, and none of which is
violated in any material respect by existing or proposed structures or land use;

(v) Liens, security interests and mortgages, if any, in favor of the
Administrative Agent for the benefit of the Lenders and Liens on cash, Cash
Equivalents, Marketable Securities, deposit accounts, warehouse receipts and
related goods and documents granted to the Administrative Agent or a Lender as
security for the obligations of the Loan Parties under Facility Letters of
Credit;

(vi) Liens on cash, Cash Equivalents or Marketable Securities in favor of any
Lender or other bank or financial institution (including as agent) as security
for the obligations of any Loan Party under Letters of Credit or other similar
arrangements issued other than under the Credit Agreement; provided that the sum
of (i) availability under the Revolving Credit Facility and (ii) unrestricted
cash, Cash Equivalents and Marketable Securities of the Loan Parties shall not
be less than $50.0 million immediately after giving effect to the granting of
such Lien;

 

-21-



--------------------------------------------------------------------------------

(vii) Liens over a credit balance on a bank or deposit account or other funds
maintained with a creditor depository institution arising under the general
business conditions of the bank or financial institution at which the account is
held, including in any event under any credit card, purchasing card or similar
program;

(viii) Liens arising by virtue of any statutory, contractual or common law
provisions relating to banker’s liens, rights of setoff or similar rights as to
deposit or other accounts;

(ix) Any Lien existing on the date of this Agreement and described on Schedule 3
hereto and any Lien securing a refinancing of the Indebtedness secured by a Lien
described on Schedule 3, provided that the principal amount secured thereby is
not hereafter increased and no additional assets (except for improvements
constructed on such assets in the normal course of the Loan Parties’ business)
become subject to such Lien unless such change would be permitted under other
provisions hereof;

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
the property subject to any such Liens is not yet subject to foreclosure or sale
or as to which levy and execution thereon have been stayed and continue to be
stayed or (B) if a final judgment is entered and such judgment is discharged,
stayed or bonded within thirty (30) days of entry:

(1) Claims or Liens for taxes, assessments or charges due and payable including
those subject to interest or penalty, provided that the Loan Parties maintain
such reserves and other appropriate provisions as shall be required by GAAP and
pay all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien; or

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits; or

(xi) Purchase money security interests (including Capitalized Leases) in
equipment acquired or deemed to be acquired;

(xii) Liens securing (A) Permitted Purchase Money Loans and (B) Permitted
Nonrecourse Indebtedness, in each case, as described in the definitions of such
terms;

(xiii) Liens securing additional Senior Indebtedness, provided such liens are
either pari passu or subordinated to Liens in favor of the Administrative Agent
for the benefit of the Lenders;

(xiv) Liens on assets of Non-Loan Parties;

(xv) Liens on Investments in Non-Loan Parties;

(xvi) Liens on Investments in Mortgage Subsidiaries;

 

-22-



--------------------------------------------------------------------------------

(xvii) Liens of a Loan Party which existed prior to such entity becoming a Loan
Party (and were not incurred in anticipation of becoming a Loan Party);

(xviii) Liens to which assets were subject prior to the acquisition of such
assets by a Loan Party (and were not incurred in anticipation of the acquisition
of such assets);

(xix) Judgment liens that would not constitute a Default under Section 8.8;

(xx) Liens securing community development district bonds, municipal utility
district bonds or similar bonds issued by any governmental authority to
accomplish similar purposes and Liens incurred in connection with pollution
control, industrial revenue, water, sewage or other public improvement bonds or
similar bonds in each case incurred in the ordinary course of business of the
Loan Parties;

(xxi) Liens securing a Loan Party’s obligations (not constituting Indebtedness)
to third parties, in connection with joint development agreements with such
third parties, to perform and/or pay for or reimburse the costs of construction
and/or development related to or benefiting the Loan Parties’ property and
property belonging to such third parties, in each case incurred in the ordinary
course of business of the Loan Parties;

(xxii) Leases or subleases granted to others not materially interfering with the
ordinary business of the Loan Parties taken as whole;

(xxiii) Liens securing Indebtedness incurred to refinance any Indebtedness
secured by a Lien referred to in clauses (ix), (xi), (xvii) or (xviii); provided
the amount of Indebtedness secured thereby is not increased and the Liens do not
attach to any additional assets;

(xxiv) Liens securing other Indebtedness or obligations in an amount not in
excess of $10,000,000 individually or $20,000,000 in the aggregate; and

(xxv) Liens securing Permitted Recourse Indebtedness described in the definition
of such term.

“Permitted Nonrecourse Indebtedness” means Indebtedness for money borrowed that
is incurred by a Loan Party in a transaction for purposes of acquiring or
improving or financing construction on real estate (or refinancings of such
indebtedness) and that is secured solely by such real estate (including
improvements thereon and other assets related to such real estate which are
customarily subject to liens and security interests in connection with
transactions of this nature), provided that (a) (x) the aggregate principal
amount of such Permitted Nonrecourse Indebtedness does not exceed $75,000,000
per parcel of real estate subject to such acquisition, improvement, construction
and/or refinancing, and (y) the aggregate principal amount of all such Permitted
Nonrecourse Indebtedness outstanding at any time, together with the aggregate
principal amount of all Permitted Recourse Indebtedness outstanding at such
time, does not exceed an amount equal to 15% of Consolidated Net Worth and (b)
the liability of the Loan Parties for such Permitted Nonrecourse Indebtedness is
limited solely to the assets of the Loan Parties that secure such Permitted
Nonrecourse Indebtedness (other than Customary Recourse Exceptions, completion
guaranties, carry guaranties, debt service and operating deficit guaranties and
similar obligations or guaranties).

 

-23-



--------------------------------------------------------------------------------

“Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.

“Permitted Recourse Indebtedness” means Indebtedness for money borrowed that is
incurred by a Loan Party in a transaction for purposes of acquiring or improving
or financing construction on real estate (or refinancings of such indebtedness)
and that is secured solely by such real estate (including improvements thereon
and other assets related to such real estate which are customarily subject to
liens and security interests in connection with transactions of this nature),
provided that (a) the aggregate principal amount of such Permitted Recourse
Indebtedness does not exceed $250,000,000 per parcel of real estate subject to
such acquisition, improvement, construction and/or refinancing and (b) the
aggregate principal amount of all such Permitted Recourse Indebtedness
outstanding at any time, together with the aggregate principal amount of all
Permitted Non-Recourse Indebtedness outstanding at such time, does not exceed an
amount equal to 15% of Consolidated Net Worth.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

“Platform” is defined in Section 14.1(b).

“Preliminary Approval” means preliminary approval from required state and local
governmental authorities and agencies of a Loan Party’s preliminary development
plan in accordance with provisions of the Pennsylvania Municipalities Planning
Code or its equivalent in any other applicable jurisdiction in which such Loan
Party is doing business such that in each instance there is vested in such Loan
Party the right to develop such real estate for residential purposes
substantially in accordance with the intentions of such Loan Party, subject only
to obtaining such additional approvals which do not impose on such Loan Party
any material burdens that are not usual and customary for a development of such
type and with respect to which there is no reasonable expectation that final
approval shall not be obtained.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its “prime” rate in effect at its
principal office, each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Prohibited Transaction” means a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code for which neither a statutory
exemption, an individual exemption nor a class exemption has been issued by the
United States Department of Labor.

 

-24-



--------------------------------------------------------------------------------

“Property” means any and all property, whether real, personal, tangible,
intangible, or mixed, of a Loan Party, or other assets owned, leased or operated
by a Loan Party.

“Purchaser” is defined in Section 13.3.1.

“Qualified Bank” means (a) any Lender or any Affiliate of a Lender, (b) a bank
that has, or is a wholly-owned subsidiary of a corporation that has, (i) an
unsecured long-term debt rating of not less than BBB+ from S&P or Baa1 from
Moody’s (or BBB+ from S&P and Baa1 from Moody’s if both agencies issue ratings
of its unsecured long-term debt) and (ii) if its unsecured short-term debt is
rated, an unsecured short-term debt rating of A2 from S&P or P2 from Moody’s (or
A2 from S&P and P2 from Moody’s if both agencies issue ratings of its unsecured
short-term debt) or (c) in connection with the initial syndication of the
Revolving Credit Facility or any Facility Increase, any other bank approved by
the Administrative Agent and each of the Arrangers, such approval not to be
unreasonably withheld or delayed. For the avoidance of doubt, none of the
Borrower, the Company or any of their respective Affiliates or Subsidiaries may
be a Qualified Bank for purposes of this Agreement.

“Quarterly Payment Date” is defined in Section 4.7(a).

“Ratable Borrowing Notice” is defined in Section 2.2.3.

“Rate Option” means the Alternate Base Rate, the Eurodollar Rate or the Federal
Funds/Euro-Rate.

“Rate Option Notice” is defined in Section 2.2.4.

“Register” is defined in Section 13.3.2.

“Regulated Substances” means any pollutant, contaminant, waste, chemical or
substance, including without limitation, Solid Waste, asbestos, asbestos
containing material, mold and radon gas, the generation, manufacture,
processing, distribution, treatment, storage, Release or threat of Release,
transport, recycling, reclamation, use, reuse or other management or
mismanagement of which is regulated by the Environmental Laws.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliate and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

-25-



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting or leaching into the
Environment, or into, from or through any structure or facility.

“Remediation Adjustment” means, with respect to any Environmentally Approved
Land that is subject to a Permitted Environmental Exception, an amount equal to
150% of the estimated remaining costs to complete remediation necessary to cure
such exception.

“Replacement Lender” means a Qualified Bank (approved by the Administrative
Agent and each of the Arrangers which approval shall not be unreasonably
withheld or delayed) or an existing Lender that elects, upon request by the
Borrower, to purchase the Revolving Credit Commitment of another Lender pursuant
to Section 2.20.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event.

“Required Lenders” means (i) subject to the provisions of Section 2.18(d), if
there exists no Default or if a Default exists and is continuing but there are
no Loans or Facility Letters of Credit outstanding, Non-Defaulting Lenders whose
Revolving Credit Commitments (in the aggregate) equal or exceed a majority of
the Revolving Credit Commitments (in the aggregate) of all of the Non-Defaulting
Lenders, or (ii) if a Default exists and is continuing and there are Loans or
Facility Letters of Credit outstanding, Non-Defaulting Lenders whose Total
Revolving Credit Exposure (in the aggregate) equals or exceeds a majority of the
Total Revolving Credit Exposure (in the aggregate) of all of the Non-Defaulting
Lenders.

“Revolving Credit Advance” means a borrowing hereunder (or conversion or
continuation thereof) consisting of the aggregate amount of the several
Revolving Credit Loans made on the same Borrowing Date (or date of conversion or
continuation) by some or all of the Revolving Credit Lenders (as applicable) to
the Borrower of the same Type and, in the case of Eurodollar Ratable Advances,
for the same Interest Period.

“Revolving Credit Commitment” means, for each Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Ratable
Loans and to participate in Facility Letters of Credit, not exceeding the amount
set forth in Schedule 1 or as set forth in any Assignment and Assumption that
has become effective pursuant to Section 13.3.2 or in any Commitment and
Acceptance with respect to the Revolving Credit Facility that has become
effective pursuant to Section 2.18, as such amount may be modified from time to
time pursuant to the terms hereof.

“Revolving Credit Declining Lender” is defined in Section 2.17.

“Revolving Credit Declining Lender’s Termination Date” is defined in Section
2.17.

“Revolving Credit Exposure” means, with respect to a Revolving Credit Lender,
the sum of (i) the outstanding principal amount of the Revolving Credit Ratable
Loans made by such Revolving Credit Lender and (ii) the Facility Letter of
Credit Exposure of such Revolving Credit Lender.

 

-26-



--------------------------------------------------------------------------------

“Revolving Credit Facility” is defined in Section 2.1.1.

“Revolving Credit Facility Termination Date” means May 19, 2021 or any later
date as may be specified as the Revolving Credit Facility Termination Date in
accordance with Section 2.17 or any earlier date on which the Aggregate
Revolving Credit Commitment is reduced to zero or otherwise terminated pursuant
to the terms hereof.

“Revolving Credit Lenders” means the lending institutions identified on Schedule
1 hereto as having a Revolving Credit Commitment and, from and after the
effective date of their respective Commitments and Acceptances or Assignment and
Assumption, any New Revolving Credit Lenders, and the respective successors and
assigns of any of the foregoing.

“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender under the
Revolving Credit Facility.

“Revolving Credit Note” means a promissory note, in substantially the form of
Exhibit A hereto, duly executed by the Borrower and payable to a Revolving
Credit Lender (or its registered assigns) in the amount of its Revolving Credit
Commitment, including any amendment, modification, renewal or replacement of
such promissory note.

“Revolving Credit Obligations” means all unpaid principal of and accrued and
unpaid interest on the Revolving Credit Loans, the Facility Letter of Credit
Obligations and all accrued and unpaid fees and expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Revolving Credit
Lenders or to any Revolving Credit Lender or to the Administrative Agent or any
indemnified party, in each case arising under the Loan Documents in respect of
the Revolving Credit Facility.

“Revolving Credit Ratable Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Revolving Credit Ratable Loans made by the
Revolving Credit Lenders to the Borrower at the same time, and (except as
otherwise provided Section 3.3) at the same Rate Option, and (in the case of a
Eurodollar Ratable Loans) for the same Interest Period.

“Revolving Credit Ratable Loan” means a Revolving Credit Loan made by a
Revolving Credit Lender pursuant to Section 2.2 hereof.

“Revolving Credit Ratable Share” means, with respect to any Revolving Credit
Lender on any date, (i) the ratio of (a) the amount of its Revolving Credit
Commitment to (b) the amount of the Aggregate Revolving Credit Commitment or
(ii) if the Aggregate Revolving Credit Commitment has been terminated, the ratio
of (a) its Total Revolving Credit Exposure to (b) the aggregate Total Revolving
Credit Exposure of all Revolving Credit Lenders.

“S&P” means Standard and Poor’s Financial Services LLC, a division of McGraw
Hill Financial, Inc.

 

-27-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan, Syria and the Crimean region of the Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
publicly-available Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Seller Purchase Money Loans” means at any time outstanding, either (a) purchase
money loans made to a Loan Party by the seller of improved or unimproved real
estate in a single or separate transactions for the exclusive purpose of
acquiring, improving or construction on such real estate and secured by a
mortgage or deed of trust Lien on such real estate or (b) any amendment,
modification, extension or refinancing of such loans, provided that with respect
to the loans, as amended, modified, extended or refinanced (i) the aggregate
principal amount thereof shall not exceed the purchase price of the real estate
purchased, and (ii) such loans and refinancing shall not be secured by any
assets of any Loan Party other than those initially purchased by the applicable
Loan Party and improvements and construction thereon and other assets related to
such real estate which are customarily subject to liens and security interests
in connection with transactions of this nature in the normal course of the Loan
Parties’ homebuilding business.

“Senior Executive” means the Chairman of the Board, President, Executive Vice
President, Chief Financial Officer, Chief Accounting Officer or General Counsel
of any Loan Party.

“Senior Indebtedness” means at any time, on a consolidated basis for the Loan
Parties, Total Indebtedness, less Subordinated Indebtedness.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group and no other employer.

“Solid Waste” means any garbage, refuse or sludge from any waste treatment
plant, water supply plant or air pollution control facility generated by
activities on the Property, and any unpermitted Release into the environment or
the work place of any material as a result of activities on the Property,
including without limitation, scrap and used Regulated Substances.

 

-28-



--------------------------------------------------------------------------------

“Special Investments” means, at any time (but without duplication) all
Investments by Loan Parties in Non-Loan Parties (other than Mortgage
Subsidiaries), including, after its Conversion, any Non-Loan Party that was a
Designated Guarantor prior to its Conversion. The amount of such Investments
shall include, without limitation, the book value of stocks, partnership
interests, notes or other securities, and the amount of loans, guaranties and
recourse contingent obligations, and contributions of capital. For the sake of
clarity, any Investment by a Loan Party in a Non-Loan Party that subsequently
becomes a Designated Guarantor shall cease to be considered a Special Investment
upon such designation, subject to the provisions in the first sentence of this
definition relating to the conversion of a Designated Guarantor to a Non-Loan
Party.

“Standard Letter of Credit” means any Facility Letter of Credit that is not an
Alternative Letter of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Ratable Loans and Floating Rate Loans bearing interest at the Federal
Funds/Euro Rate shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” means, with respect to the Loan Parties, the
existing subordinated Indebtedness described on Schedule 4 and any other
unsecured Indebtedness subordinated under terms as favorable to the Lenders as
the terms of the subordination governing the Indebtedness described on Schedule
4 or otherwise on market terms reasonably acceptable to the Administrative
Agent; provided that the Administrative Agent shall have received an officer’s
certificate to such effect by a responsible officer of the Company.

“Subordinated Loan Documents” means at any time the agreements and other
documents then governing the Subordinated Indebtedness.

“Subsidiary” with respect to a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

-29-



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the period of four consecutive fiscal quarters ending with the fiscal quarter in
which such determination is made.

“Supplemental Guaranty” means a “Supplemental Guaranty” in the form provided for
and as defined in the Guaranty Agreement.

“Tangible Net Worth” means at any time Consolidated Net Worth less the sum of
(a) intangible assets (as determined in accordance with GAAP), (b) Excess
Investments and (c) Investments in Mortgage Subsidiaries. The amount of
Investments in Mortgage Subsidiaries shall include, without limitation, the book
value of stocks, partnership interests, notes or other securities and the amount
of loans, guaranties and recourse contingent obligations, and contributions of
capital.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings (including backup withholdings),
assessments, fees or other charges imposed by any governmental authority, and
any and all liabilities with respect to the foregoing, including any interest,
additions to tax or penalties applicable thereto.

“Toll Group” means the Company, the Borrower and all other Subsidiaries of the
Company.

“Total Indebtedness” means at any time all Indebtedness of the Loan Parties on a
consolidated basis.

“Total Revolving Credit Exposure” means, at any time with respect to any
Revolving Credit Lender, the sum of (a) its outstanding Revolving Credit Loans
and (b) its Revolving Credit Ratable Share of the outstanding Facility Letter of
Credit Obligations.

“Transferee” is defined in Section 13.4.

“Type” means, with respect to any Revolving Credit Ratable Advance under the
Revolving Credit Facility, its nature as an ABR Advance, Eurodollar Ratable
Advance or Federal Funds/Euro-Rate Advance.

“Undrawn Fee” is defined in Section 2.4.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event that but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

-30-



--------------------------------------------------------------------------------

“unreallocated portion” is defined in Section 2.22(a)(ii).

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1 The Revolving Credit Facility.

2.1.1 Revolving Credit Facility.

(a) The Revolving Credit Lenders grant to the Borrower a revolving credit
facility (the “Revolving Credit Facility”) pursuant to which, and upon the terms
and subject to the conditions herein set forth, each Revolving Credit Lender
severally agrees to make Revolving Credit Ratable Loans to the Borrower in
accordance with Section 2.2.

(b) The Revolving Credit Facility shall be subject to the following limitation:
in no event shall the sum of (i) the aggregate principal amount of all
outstanding Revolving Credit Advances (including Revolving Credit Ratable
Advances) plus (ii) the Facility Letter of Credit Obligations exceed the
Aggregate Revolving Credit Commitment.

(c) Subject to the terms hereof, the Revolving Credit Facility is available from
the date hereof to the Revolving Credit Facility Termination Date and, upon the
Revolving Credit Facility Termination Date, the Revolving Credit Commitments to
lend hereunder shall expire. The Revolving Credit Commitment of a Revolving
Credit Declining Lender shall expire on its Revolving Credit Declining Lender’s
Termination Date unless prior thereto such Revolving Credit Declining Lender
elects, with the approval of the Borrower and the Administrative Agent, to
extend its Revolving Credit Commitment to the Revolving Credit Facility
Termination Date, which election and approval shall be evidenced by a written
instrument in a form reasonably acceptable to and executed by such Revolving
Credit Declining Lender, the Borrower, the Company and the Administrative Agent.
Upon the execution and delivery of such written instrument, such Revolving
Credit Lender shall cease to be a Revolving Credit Declining Lender.

(d) Any outstanding Revolving Credit Advances and all other unpaid Revolving
Credit Obligations shall be paid in full by the Borrower on the Revolving Credit
Facility

 

-31-



--------------------------------------------------------------------------------

Termination Date (except to the extent that, pursuant to Article IV, Facility
Letters of Credit are permitted to have an expiration date later than the
Revolving Credit Facility Termination Date). All outstanding Revolving Credit
Loans held by, and all other unpaid Revolving Credit Obligations payable to, a
Revolving Credit Declining Lender shall be paid in full by the Borrower on its
Revolving Credit Declining Lender’s Termination Date.

2.1.2 [Reserved].

2.1.3 Payment. At any time that there exists a breach of the covenant set forth
in Section 7.28.2, the Borrower shall immediately pay to the Administrative
Agent, as a payment of the Revolving Credit Advances, such amount (not to exceed
the sum of the outstanding Revolving Credit Advances) necessary to cure such
breach, which shall be applied against such Revolving Credit Advances as the
Borrower may elect.

2.2 Revolving Credit Ratable Advances.

2.2.1 Revolving Credit Ratable Advances. Each Revolving Credit Ratable Advance
hereunder shall consist of borrowings made from the several Lenders under the
Revolving Credit Facility in their respective Revolving Credit Ratable Shares
thereof.

2.2.2 Ratable Advance Rate Options. The Revolving Credit Ratable Advances may be
ABR Advances, Federal Funds/Euro-Rate Advances or Eurodollar Ratable Advances,
or a combination thereof, selected by the Borrower in accordance with Section
2.2.3. No Revolving Credit Ratable Advance may mature after the Revolving Credit
Facility Termination Date.

2.2.3 Method of Selecting Rate Options and Interest Periods for Revolving Credit
Ratable Advances. The Borrower shall select the Rate Option and, in the case of
each Eurodollar Ratable Advance, the Interest Period applicable thereto, from
time to time. The Borrower shall give the Administrative Agent irrevocable
notice (a “Ratable Borrowing Notice”) not later than 11:00 a.m. (New York time),
(x) on the Borrowing Date of each Floating Rate Advance and (y) at least three
Business Days prior to the Borrowing Date of each Eurodollar Ratable Advance.
The Administrative Agent shall give prompt notice of each Ratable Borrowing
Notice to each Lender. A Ratable Borrowing Notice shall specify:

(i) the Borrowing Date, which shall be a Business Day, of such Revolving Credit
Ratable Advance;

(ii) the aggregate amount of such Revolving Credit Ratable Advance;

(iii) the Rate Option selected for such Revolving Credit Ratable Advance; and

(iv) in the case of each Eurodollar Ratable Advance, the Interest Period
applicable thereto (which shall be subject to the limitations set forth in
Section 2.2.6).

2.2.4 Conversion and Continuation of Outstanding Revolving Credit Ratable
Advances. Each Floating Rate Advance under the Revolving Credit Facility shall
continue as a Floating Rate Advance of that Type unless and until such Floating
Rate Advance is either converted into the other Type of Floating Rate Advance or
a Eurodollar Ratable Advance in accordance

 

-32-



--------------------------------------------------------------------------------

with this Section 2.2.4 or is prepaid in accordance with Section 2.6. Each
Eurodollar Ratable Advance under the Revolving Credit Facility shall continue as
a Eurodollar Ratable Advance of such Type until the end of the then applicable
Interest Period therefor, at which time such Eurodollar Ratable Advance shall be
automatically converted into a Federal Funds/Euro-Rate Advance under the
Revolving Credit Facility unless such Eurodollar Ratable Advance shall have been
either (a) prepaid in accordance with Section 2.6, (b) continued as a Eurodollar
Ratable Advance of the same or a different Type for the same or another Interest
Period in accordance with this Section 2.2.4 or (c) converted into an ABR
Advance in accordance with this Section 2.2.4. Subject to the terms of Section
2.5, the Borrower may elect from time to time to convert and/or continue the
Rate Option applicable to all or any part of a Revolving Credit Ratable Advance
under the Revolving Credit Facility into another Rate Option; provided, that any
conversion or continuation of any Eurodollar Ratable Advance shall be made on,
and only on, the last day of the Interest Period applicable thereto. The
Borrower shall give the Administrative Agent irrevocable notice (a “Rate Option
Notice”) of each conversion of a Floating Rate Advance under the Revolving
Credit Facility into the other Type of Floating Rate Advance or into a
Eurodollar Ratable Advance, or continuation of a Eurodollar Ratable Advance or
the conversion of a Eurodollar Ratable Advance, not later than 11:00 a.m. (New
York time) (x) on the Business Day of the conversion of a Floating Rate Advance
into the other Type of Floating Rate Advance or the conversion of a Eurodollar
Ratable Advance into an ABR Advance or (y) at least three Business Days prior to
the date of the requested conversion or continuation of a Revolving Credit
Ratable Advance into a Eurodollar Ratable Advance, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation;

(ii) the aggregate amount and Rate Option applicable to the Revolving Credit
Ratable Advance which is to be converted or continued; and

(iii) the amount and Rate Option(s) of Revolving Credit Ratable Advance(s) into
which such Revolving Credit Ratable Advance is to be converted or continued and,
in the case of a conversion into or continuation of a Eurodollar Ratable
Advance, the duration of the Interest Period applicable thereto (which shall be
subject to the limitations set forth in Section 2.2.6).

2.2.5 Limitations. Revolving Credit Ratable Advances under the Revolving Credit
Facility shall be subject to the applicable limitations set forth in Section
2.5.

2.2.6 Interest Period. The Interest Period of a Eurodollar Ratable Advance may
not end later than the Revolving Credit Facility Termination Date nor later than
the Revolving Credit Declining Lender’s Termination Date of any Revolving Credit
Declining Lender.

2.3 [Reserved].

2.4 Undrawn Fee; Reductions in Aggregate Revolving Credit Commitment.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender an undrawn commitment fee (“Undrawn Fee”) at a per
annum rate equal to the Applicable Fee Rate on such Revolving Credit Lender’s
average daily Aggregate

 

-33-



--------------------------------------------------------------------------------

Available Revolving Credit from the date hereof to and including the Revolving
Credit Facility Termination Date, payable in arrears on the first day of each
calendar quarter hereafter and on the Revolving Credit Facility Termination Date
(or such earlier date as the Revolving Credit Obligations may be accelerated or
become due).

(b) The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part ratably among the Revolving Credit Lenders (in
their respective Revolving Credit Ratable Shares) in integral multiples of
$10,000,000, upon at least five Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Revolving Credit
Commitment may not be reduced below the sum of (i) aggregate principal amount of
the outstanding Revolving Credit Advances and (ii) the Facility Letter of Credit
Obligations.

(c) All accrued Undrawn Fees shall be payable on the effective date of any
termination of the obligations of the Revolving Credit Lenders to make Revolving
Credit Loans hereunder.

2.5 Minimum Amount of Each Revolving Credit Advance; Maximum Number of Revolving
Credit Advances. Each Eurodollar Ratable Advance shall be in the minimum amount
of $5,000,000 (and in multiples of $1,000,000 if in excess thereof), and each
Floating Rate Advance shall be in the minimum amount of $1,000,000 (and in
multiples of $1,000,000 if in excess thereof), provided, however, that any
Floating Rate Advance under the Revolving Credit Facility may be in the amount
of the Aggregate Available Revolving Credit. There shall be no more than ten
(10) Eurodollar Ratable Advances outstanding under the Revolving Credit Facility
(in the aggregate) at any time.

2.6 Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances under the Revolving
Credit Facility, or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Floating Rate Advances under the Revolving Credit Facility upon one Business
Day’s prior notice to the Administrative Agent. The Borrower may from time to
time pay, upon three Business Days’ prior notice to the Administrative Agent,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, (i) all of a Eurodollar Ratable
Advance under the Revolving Credit Facility, or (ii) in a minimum aggregate
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof
(and provided such payment would not reduce the outstanding principal amount of
such Eurodollar Ratable Advance under the Revolving Credit Facility to less than
$5,000,000) any portion of a Eurodollar Ratable Advance under the Revolving
Credit Facility.

2.7 Funding. Not later than 2:00 p.m. (New York time) on the Closing Date, each
Lender shall make available its Loans in funds immediately available in New York
to the Administration Agent at its address specified pursuant to Article XIV.
Not later than or 1:00 p.m. (New York time) on any other Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available in
New York to the Administrative Agent at its address specified pursuant to
Article XIV. The Administrative Agent will make the funds so received from the
applicable Lenders available to the Borrower at the Administrative Agent’s
aforesaid address.

 

-34-



--------------------------------------------------------------------------------

2.8 Changes in Interest Rate, Etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Revolving Credit Advance is made or is automatically
converted from a Eurodollar Ratable Advance into a Floating Rate Advance
pursuant to Section 2.2.4, to but excluding the date it is paid or is converted
into a Eurodollar Ratable Advance pursuant to Section 2.2.4 or to a Floating
Rate Advance of the other Type, at a rate per annum equal to (i) the Alternate
Base Rate for such day (in the case of ABR Advances) or (ii) the Federal
Funds/Euro-Rate for such day (in the case of Federal Funds/Euro-Rate Advances).
Changes in the rate of interest on that portion of any Revolving Credit Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the applicable Floating Rate. Each Eurodollar Ratable Advance shall
bear interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate applicable to such
Eurodollar Ratable Advance. No Interest Period may end after the Revolving
Credit Facility Termination Date or after the Revolving Credit Declining
Lender’s Termination Date of any Revolving Credit Declining Lender.

2.9 Rates Applicable After Default, Past Due Amounts. Notwithstanding anything
to the contrary contained in Section 2.2, during the continuance of a Default or
Unmatured Default (except for (a) Unmatured Defaults that will be cured, and
that the Borrower certifies will be cured, by the use of the proceeds of a
Revolving Credit Advance that the Borrower has requested hereunder or by the
issuance, amendment or extension of a Facility Letter of Credit that the
Borrower has requested hereunder or (b) Unmatured Defaults (other than the
failure to pay any Obligation hereunder) that are not reasonably likely to have
a Material Adverse Effect and that the Borrower certifies that it reasonably
expects to cure before the date on which the same becomes a Default) the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.2 requiring unanimous consent of the Lenders under the
Revolving Credit Facility to changes in interest rates under the Revolving
Credit Facility), declare that no Revolving Credit Advance may be made as,
converted into or continued (after the then applicable Interest Period therefor)
as a Eurodollar Ratable Advance.

If any principal of or interest on any Revolving Credit Advance or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, until such amount shall have been
paid in full (including default interest under this Section 2.9) at a rate per
annum equal to (i) in the case of overdue principal or interest of any Revolving
Credit Advance, 2% plus the rate otherwise applicable to such Revolving Credit
Advance as provided herein or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Advances.

2.10 Method and Allocation of Payments.

(a) All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (New York
time) on the date when due. Each payment delivered to the Administrative

 

-35-



--------------------------------------------------------------------------------

Agent for the account of any Lender shall be delivered promptly by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIV
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with Citibank for
each payment of principal, interest and fees as it becomes due hereunder.

(b) Payments of principal and interest on Revolving Credit Ratable Advances
received by Administrative Agent shall be allocated among the Lenders under the
Revolving Credit Facility based on their pro rata shares of such Revolving
Credit Ratable Advances. Payments made by the Borrower shall be applied to the
Revolving Credit Advances or interest thereon (or both, as applicable)
designated by the Borrower.

(c) [Reserved].

(d) [Reserved].

(e) If the Administrative Agent receives payments on any Business Day of any
amounts payable to any Lender hereunder and fails to pay such amount to such
Lender (i) on or before the close of business on such day if such payment was
received by 1:00 p.m. (New York time) on such day or (ii) on or before the next
succeeding Business Day if such payment was received after 1:00 p.m. (New York
time) on such day of receipt, the Administrative Agent shall pay to such Lender
interest on such unpaid amount at the Federal Funds Effective Rate until such
amount is so paid to such Lender.

2.11 Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the Rate Option and
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to Sections 2.11
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Revolving Credit Ratable Loans be evidenced
by a Revolving Credit Note. In such event, the Borrower shall prepare, execute
and deliver to such Lender the applicable Note or Notes payable to such Lender
(or its registered assigns) in a form supplied by the Administrative Agent.
Thereafter, the Loans evidenced by such

 

-36-



--------------------------------------------------------------------------------

Note and interest thereon shall at all times (including after any assignment
pursuant to Section 13.3) be represented by one or more Notes payable to the
payee named therein or any assignee pursuant to Section 13.3, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in Sections 2.11(a) and (b) above.

2.12 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Revolving Credit Advances,
effect selections of Rate Options and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be an Authorized Officer acting on behalf of the
Borrower. The Borrower agrees to deliver promptly to the Administrative Agent a
written confirmation, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice signed by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.

2.13 Interest Payment Dates: Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on the first date of each calendar month,
commencing with the first such date to occur after the date hereof. Interest
accrued on each Eurodollar Ratable Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Eurodollar Ratable
Advance is prepaid, whether due to acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Ratable Advance having an Interest
Period longer than three months shall also be payable on the first day of each
calendar quarter during such Interest Period. Interest and fees under this
Agreement shall be calculated for actual days elapsed on the basis of a 360-day
year except that interest on Floating Rate Advances shall be calculated for
actual days elapsed on the basis of a 365-day (or, if applicable, 366-day)
year. Interest shall be payable for the day a Revolving Credit Advance is made
but not for the day of any payment on the amount paid if payment is received
prior to 1:00 p.m. (New York time) at the place of payment. If any payment of
principal of or interest on a Revolving Credit Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

2.14 Notification of Revolving Credit Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions. Promptly after receipt thereof, (a) the
Administrative Agent will notify each Revolving Credit Lender of the contents of
each Aggregate Revolving Credit Commitment reduction notice, and (b) the
Administrative Lender shall notify each Revolving Credit Lender of each Ratable
Borrowing Notice, Rate Option Notice and repayment notice received by the
Administrative Agent with respect to the Revolving Credit Facility. The
Administrative Agent will notify each Lender under the Revolving Credit Facility
of the interest rate applicable to each Eurodollar Ratable Advance under the
Revolving Credit Facility promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

2.15 Lending Installations. Each Lender may book its Loans under the Revolving
Credit Facility at any Lending Installation selected by such Lender and may
change its Lending Installation from time to time. All terms of this Agreement
shall apply to any such Lending Installation

 

-37-



--------------------------------------------------------------------------------

and the applicable Loans and Notes issued hereunder shall be deemed held by each
Lender for the benefit of such Lending Installation. Each Lender may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIV, designate replacement or additional Lending Installations through which
Loans under the Revolving Credit Facility will be made by it and for whose
account Loan payments under the Revolving Credit Facility are to be made.

2.16 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date,
or time of day in the case of same-day borrowings, on which it is scheduled to
make payment to the Administrative Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Administrative Agent for the account of any of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made. The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

2.17 Extension of Revolving Credit Facility Termination Dates. The Borrower may
request, but not more than once in each fiscal year of the Borrower and on no
more than three occasions in the aggregate after the Closing Date, an extension
of the Revolving Credit Facility Termination Date by submitting a request for an
extension to the Administrative Agent (an “Extension Request”). The Extension
Request must specify the new Revolving Credit Facility Termination Date
requested by the Borrower with respect thereto (“Extension Date”), which shall
be not more than five years after the date of the Extension Request. The
Extension Request shall be accompanied by a certificate, signed by the chief
financial officer, controller, chief accounting officer or treasurer of the
Borrower, stating that on the date of the Extension Request, no Default or
Unmatured Default has occurred and is continuing and that all of the
representations and warranties in Article VI are true and correct in all
material respects (except (i) to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct in all material respects on and as
of such earlier date and (ii) to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects). On the Extension Date, the Borrower shall deliver a certificate,
signed by the chief financial officer, controller, chief accounting officer or
treasurer of the Borrower, stating that on the Extension Date, no Default or
Unmatured Default has occurred and is continuing and that all of the
representations and warranties in Article VI are true and correct in all
material respects (except (i) to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct in all material respects on and as
of such earlier date and (ii) to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects). Promptly upon receipt of an Extension Request, the

 

-38-



--------------------------------------------------------------------------------

Administrative Agent shall notify each Lender under the Revolving Credit
Facility of the contents thereof and shall request each Lender under the
Revolving Credit Facility to approve the Extension Request (which approval may
be given or withheld by each Lender in its sole discretion). If an Extension
Request requests an extension of the Revolving Credit Facility Termination Date,
a Lender may, at its election, approve or deny an extension of the Revolving
Credit Facility Termination Date (it being understood that no Lender shall be
under any obligation to approve an extension of the Revolving Credit Facility
Termination Date). Each Lender approving an Extension Request shall deliver its
written approval no later than 25 days following such Extension Request (or such
longer or shorter period as shall be agreed by the Borrower and the
Administrative Agent (such period, the “Extension Period”)). If written approval
of the Required Lenders is not received by the Administrative Agent within such
Extension Period, the Extension Request shall be denied. If such written
approval of the Required Lenders under the Revolving Credit Facility is received
by the Administrative Agent within such Extension Period, the Revolving Credit
Facility Termination Date under the Revolving Credit Facility shall be extended
to the Extension Date specified in the Extension Request but only with respect
to the Revolving Credit Commitments of the Lenders under the Revolving Credit
Facility that have given such written approval. Except to the extent that a
Lender that did not give its written approval to such Extension Request under
the Revolving Credit Facility (“Revolving Credit Declining Lender”) is replaced
prior to its Revolving Credit Declining Lender’s Termination Date as provided in
Section 2.20 or such Revolving Credit Declining Lender subsequently elects to
extend its Revolving Credit Commitment in accordance with Section 2.1.1(c), then
(a) the Aggregate Revolving Credit Commitment shall be decreased by the
Revolving Credit Commitment of each such Revolving Credit Declining Lender,
which Revolving Credit Declining Lender’s Revolving Credit Commitment shall
terminate on (and the Aggregate Revolving Credit Commitment shall decrease
effective as of) the Revolving Credit Facility Termination Date, as determined
prior to such Extension Request (the “Revolving Credit Declining Lender’s
Termination Date”) and (b) the Loans and all interest, fees and other amounts
owed to such Revolving Credit Declining Lender under the Revolving Credit
Facility with respect to which it is a Revolving Credit Declining Lender shall
be paid in full on each such Revolving Credit Declining Lender’s Termination
Date.

2.18 Facility Increase.

(a) The Borrower may, at any time and from time to time, by notice to the
Administrative Agent, request an increase (“Facility Increase”) in the Aggregate
Revolving Credit Commitment (within the limitations herein provided), which
notice shall set forth the amount of such requested Facility Increase. The
Aggregate Revolving Credit Commitment may be so increased either by having one
or more New Revolving Credit Lenders become Lenders under the Revolving Credit
Facility and/or by having any one or more of the then existing Lenders under the
Revolving Credit Facility (at their respective election in their sole
discretion) that have been approved by the Borrower, the Administrative Agent
and each of the Arrangers (such approvals by the Administrative Agent and each
of the Arrangers not to be unreasonably withheld or delayed), increase the
amount of their Revolving Credit Commitments, provided that (i) each Facility
Increase shall be in an amount not less than $5,000,000, (ii) after giving
effect to the Facility Increase, the Aggregate Revolving Credit Commitment shall
not exceed the Aggregate Revolving Credit Facility Limit, (iii) no Unmatured
Default or Default exists or would exist after giving effect to the Facility
Increase, (iv) all financial covenants set forth in Section 7.28

 

-39-



--------------------------------------------------------------------------------

would be satisfied on a pro forma basis for the most recent determination
period, after giving effect to such Facility Increase as if it occurred on the
last day of such determination period (and assuming such Facility Increase is
fully borrowed) and (v) any Facility Increase shall be on the terms and pursuant
to the documentation applicable to the Revolving Credit Facility.

(b) As a condition to a Facility Increase, (i) the Borrower and each Additional
Lender shall have executed and delivered a commitment and acceptance (the
“Commitment and Acceptance”) substantially in the form of Exhibit B hereto and
the Administrative Agent shall have accepted and executed the same; (ii) if
requested by an Additional Lender, the Borrower shall have executed and
delivered to the Administrative Agent the applicable Note payable to such
Additional Lender (or its registered assigns); (iii) the Guarantors shall have
consented in writing to the Facility Increase and shall have agreed that their
Guaranty Agreements continue in full force and effect; (iv) the Borrower and
each Additional Lender shall otherwise have executed and delivered such other
instruments and documents as the Administrative Agent shall have reasonably
requested in connection with such Facility Increase; and (v) if requested by the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent opinions of counsel (substantially similar to the forms of opinions
provided for in Section 5.1 (viii), modified to apply to the Facility Increase
and to each Note, Commitment and Acceptance, and other documents executed and
delivered in connection with such Facility Increase). The form and substance of
the documents required under clauses (i) through (v) above shall be fully
acceptable to the Administrative Agent. The Administrative Agent shall promptly
provide written notice to all of the Lenders hereunder of the Facility Increase.

(c) Upon the effective date of any Facility Increase pursuant to the provisions
hereof (the “Increase Date”), which Increase Date shall be mutually agreed upon
by the Borrower, each applicable Additional Lender and the Administrative Agent,
then: (A) such Additional Lender under the Revolving Credit Facility shall be
deemed to have irrevocably and unconditionally purchased and received, without
recourse or warranty, from the Revolving Credit Lenders party to this Agreement
immediately prior to the Increase Date, an undivided interest and participation
in any Facility Letter of Credit then outstanding, ratably, such that each
Revolving Credit Lender (including each Additional Lender under the Revolving
Credit Facility) holds a participation interest in each such Facility Letter of
Credit in the amount of its then Revolving Credit Ratable Share thereof; (B) on
such Increase Date, the Borrower shall repay all outstanding Floating Rate
Advances under the Revolving Credit Facility and reborrow a Floating Rate
Advance in a like amount from the Revolving Credit Lenders (including each
Additional Lender under the Revolving Credit Facility); (C) except as provided
in clause (D), such Additional Lender under the Revolving Credit Facility shall
not participate in any then outstanding Eurodollar Ratable Advances under the
Revolving Credit Facility; (D) if the Borrower shall at any time on or after
such Increase Date convert or continue any Eurodollar Ratable Advance that was
outstanding under the Revolving Credit Facility on such Increase Date, the
Borrower shall be deemed to repay such Eurodollar Ratable Advance on the date of
the conversion or continuation thereof and then to reborrow as a Revolving
Credit Ratable Advance a like amount on such date so that the Additional Lender
under the Revolving Credit Facility shall make a Revolving Credit Ratable Loan
on such date; and (E) such Additional Lender under the Revolving Credit Facility
shall make its Revolving Credit Ratable Share of all Revolving Credit Ratable
Advances made on or after such Increase Date (including those referred to in
clauses (B) and (D) above) and shall otherwise have all of the rights and
obligations of a Revolving Credit Lender hereunder on

 

-40-



--------------------------------------------------------------------------------

and after such Increase Date. Notwithstanding the foregoing, upon the occurrence
of a Default prior to the date on which such Additional Lender is holding
Eurodollar Ratable Loans under the Revolving Credit Facility equal to its
Revolving Credit Ratable Share of all Eurodollar Ratable Advances under the
Revolving Credit Facility, such Additional Lender shall, upon notice from the
Administrative Agent, on or after the date on which the Obligations are
accelerated or become due following such Default, pay to the Administrative
Agent (for the account of the other Revolving Credit Lenders, to which the
Administrative Agent shall pay their Revolving Credit Ratable Shares thereof
upon receipt) a sum equal to such Additional Lender’s Revolving Credit Ratable
Share of each Eurodollar Ratable Advance then outstanding under the Revolving
Credit Facility with respect to which such Additional Lender does not then hold
a Eurodollar Ratable Loan equal to its Revolving Credit Ratable Share thereof;
such payment by such Additional Lender shall constitute an ABR Loan hereunder.

(d) Solely for purposes of clause (i) of the definition of “Required Lenders,”
until such time as an Additional Lender under the Revolving Credit Facility
holds Revolving Credit Ratable Loans equaling its Revolving Credit Ratable Share
of all outstanding Revolving Credit Ratable Advances, the amount of such
Additional Lender’s new Revolving Credit Commitment or the increased amount of
its Revolving Credit Commitment (as applicable) shall be excluded from the
amount of the Revolving Credit Commitments and there shall be included in lieu
thereof at any time an amount equal to the sum of the outstanding Revolving
Credit Ratable Loans and the participation interests in Facility Letters of
Credit held by such Additional Lender with respect to its new Revolving Credit
Commitment or the increased amount of its Revolving Credit Commitment.

(e) For the avoidance of doubt, any Facility Increase pursuant to the provisions
of this Section 2.18 shall not require the consent of any Lender other than the
applicable Additional Lenders. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment or agreement on the part of any Lender
to increase its Revolving Credit Commitment hereunder at any time or a
commitment or agreement on the part of the Borrower or the Administrative Agent
to give or grant any Lender the right to increase its Revolving Credit
Commitment hereunder at any time.

2.19 [Reserved].

2.20 Replacement of a Lender. If a Lender (“Affected Lender”) (a) sustains or
incurs a loss or expense or reduction of income and requests reimbursement
therefor from the Borrower pursuant to Section 3.1, 3.2, 3.4 or 3.5, (b)
determines that maintenance of any of its Eurodollar Ratable Loans at a suitable
Lending Installation would violate any applicable Law or it is otherwise
impossible for such Lender (or its Lending Installation) to make, maintain or
fund its Eurodollar Ratable Loans and so notifies the Administrative Agent
pursuant to Section 3.3, (c) is a Revolving Credit Declining Lender or a
Non-Consenting Lender or (d) is a Defaulting Lender, the Borrower may on or
after the date on which the Borrower receives such request (in the case of
clause (a) above) or after the date on which the Administrative Agent gives the
Borrower notice of the Administrative Agent’s receipt of the notice from such
Lender under Section 3.3 (in the case of clause (b) above) or at any time prior
to such Revolving Credit Declining Lender’s Termination Date (in the case of
clause (c) above) or at any time after the date that it is determined that such
Lender is a Non-Consenting Lender (in the case of clause (c) above) or after it
is

 

-41-



--------------------------------------------------------------------------------

reasonably determined by the Administrative Agent, and the Administrative Agent
has notified the Borrower, that such Lender is a Defaulting Lender (in the case
of clause (d) above) (and such Lender has not ceased to be a Defaulting Lender)
notify the Administrative Agent and such Affected Lender that a Replacement
Lender designated by the Borrower in the notice has agreed to replace such
Lender with respect to its Revolving Credit Commitment and Revolving Credit
Loans, provided that (i) any Replacement Lender shall be subject to the approval
of the Administrative Agent and each Arranger (which approval shall not be
unreasonably withheld or delayed); (ii) any Replacement Lender shall not
constitute a Defaulting Lender at the time of such replacement; (iii) any
assignment to a Replacement Lender shall be subject to Section 13.3; and (iv)
the Borrower shall have paid any amounts due pursuant to Section 3.1, 3.2, 3.4
or 3.5 to the Affected Lender to be replaced on or before such replacement. The
Affected Lender to be replaced shall assign, as applicable, its Revolving Credit
Commitment, Loans and interests in outstanding Facility Letters of Credit
hereunder to the Replacement Lender pursuant to the procedures for assignments
contained in Section 13.3 and shall receive, concurrently with such assignments,
payment of an amount equal to all outstanding amounts payable to such Affected
Lender with respect to the Revolving Credit Facility, including without
limitation the aggregate outstanding principal amount of the Loans held by such
Affected Lender, all interest thereon to the date of the assignment, all accrued
fees to the date of such assignment and any amounts payable under Section 3.4
with respect to any payment of any Eurodollar Ratable Loan resulting from such
assignment. Such Affected Lender shall not be responsible for the payment to the
Administrative Agent of the fee provided for in Section 13.3.2, which fee shall
be paid by such Replacement Lender. In the case of an assignment by (i) a
Revolving Credit Declining Lender under this Section 2.20, the Replacement
Lender that is the assignee of the Revolving Credit Declining Lender shall agree
at the time of such assignment to the extension to the Extension Date of the
Revolving Credit Facility Termination Date with respect to the Revolving Credit
Facility, which agreement shall be set forth in a written instrument delivered
and satisfactory to the Borrower and the Administrative Agent or (ii) a
Non-Consenting Lender under this Section 2.20, the Replacement Lender that is
the assignee of the Non-Consenting Lender shall agree at the time of such
assignment to the amendment, consent or waiver which such Non-Consenting Lender
has not consented to, which agreement shall be set forth in a written instrument
delivered and satisfactory to the Borrower and the Administrative Agent.

2.21 Termination of Revolving Credit Commitment of Revolving Credit Declining
Lender or Non-Consenting Lender. At any time prior to the replacement of a
Revolving Credit Declining Lender or Non-Consenting Lender pursuant to Section
2.20, the Borrower may, upon not less than 15 days’ prior notice to the
Administrative Agent and such Revolving Credit Declining Lender or
Non-Consenting Lender, as the case may be, terminate the Revolving Credit
Commitment of such Revolving Credit Declining Lender or Non-Consenting Lender,
as of a Business Day (in the case of the termination of the Revolving Credit
Commitments of a Revolving Credit Declining Lender, prior to the Revolving
Credit Declining Lender’s Termination Date) set forth in such notice; provided,
however, that if such Revolving Credit Declining Lender or Non-Consenting
Lender, as the case may be, is an Issuing Bank with one or more outstanding
Facility Letters of Credit, the termination of its Revolving Credit Commitment
shall be permitted only upon satisfaction of the requirements set forth in
Section 4.10. In the event of such termination of the Revolving Credit
Commitment, the Borrower shall pay to the Administrative Agent on the date of
termination of such Revolving Credit Commitment, for the account of such
Revolving Credit Declining Lender or Non-Consenting Lender, as the case may be,
all Loans and

 

-42-



--------------------------------------------------------------------------------

other sums payable to such Revolving Credit Declining Lender or Non-Consenting
Lender, as the case may be, hereunder under the Revolving Credit Facility and
all amounts (if any) payable to such Revolving Credit Declining Lender or
Non-Consenting Lender, as the case may be, under Section 3.4 under the Revolving
Credit Facility by reason of such payment. Such Revolving Credit Declining
Lender or Non-Consenting Lender, as the case may be, shall continue to be
entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5, 4.6, 4.9 and 10.6(b) to
the extent such Revolving Credit Declining Lender’s or Non-Consenting Lender’s,
as the case may be, entitlement to such benefit arose out of its position as a
Lender under the Revolving Credit Facility prior to the termination of its
Revolving Credit Commitment.

2.22 Defaulting Lenders.

(a) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Facility Letter of Credit Exposure:

(i) the Facility Letter of Credit Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments; provided that (a) after giving effect to such
reallocation, the sum of each Non-Defaulting Lender’s total of the Revolving
Credit Exposure may not in any event exceed the Revolving Credit Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and (b)
subject to Section 10.15, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Banks or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Facility Letter of Credit Exposure cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Borrower will, not later than two Business Days after demand by the
Administrative Agent (at the direction of any Issuing Bank), cash collateralize
the obligations of the Borrower to such Issuing Bank in respect of such Facility
Letter of Credit Exposure (other than Facility Letter of Credit Exposure with
respect to Alternative Letters of Credit) of such Defaulting Lender, as the case
may be, in an amount at least equal to the aggregate amount of the unreallocated
portion of such Facility Letter of Credit Exposure (other than Facility Letter
of Credit Exposure with respect to Alternative Letters of Credit).

Notwithstanding the foregoing, if a Default has occurred and is continuing, then
prior to any reallocation pursuant to Section 2.22(a)(i) above, the Borrower
shall be required to cash collateralize the Facility Letter of Credit Exposure
(other than Facility Letter of Credit Exposure with respect to Alternative
Letters of Credit) of such Defaulting Lender and such reallocation shall only
occur if the Borrower fails to cash collateralize the Facility Letter of Credit
Exposure (other than Facility Letter of Credit Exposure with respect to
Alternative Letters of Credit) of such Defaulting Lender within five Business
Days after written demand to do so by the Administrative Agent (at the direction
of any Issuing Bank).

 

-43-



--------------------------------------------------------------------------------

(b) Fees.

(i) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any Undrawn Fee accruing during such period pursuant to Section 2.4 and the
Borrower shall no longer be required to pay the portion of the Undrawn Fee
accruing during such period that would have been payable to such Defaulting
Lender.

(ii) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any Facility Letter of Credit Fees accruing during such period pursuant to
Section 4.7(a) (without prejudice to the rights of the Non-Defaulting Lenders in
respect of such fees to the extent provided herein); provided that (x) to the
extent that all or a portion of the Facility Letter of Credit Exposure of a
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.22(a)(i), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Credit Commitments, and (y) to the extent any portion of such Facility Letter of
Credit Exposure cannot be so reallocated, such Facility Letter of Credit Fees
will instead accrue for the benefit of and be payable to the Issuing Banks based
on their pro rata share of the undrawn face amount of Facility Letters of Credit
outstanding; provided that if at any time and so long as the Borrower shall have
cash collateralized the Facility Letter of Credit Exposure of a Defaulting
Lender as required pursuant to Section 2.22(a)(ii), then the Borrower shall no
longer be required to pay Facility Letter of Credit Fees in respect of such cash
collateralized amounts in respect of the Facility Letter of Credit Exposure of
such Defaulting Lender.

(c) Termination of Defaulting Lender Commitment. So long as no Default or
Unmatured Default has occurred and is continuing, the Borrower may terminate the
unused amount of the Revolving Credit Commitment of a Defaulting Lender upon not
less than three Business Days’ prior notice to the Administrative Agent (which
will promptly notify the Lenders thereof); provided that (i) prior to any such
termination, the Borrower shall have repaid in full all outstanding Revolving
Credit Advances (without any reduction of the Revolving Credit Commitments) and
all accrued but unpaid interest and fees hereunder owing to all Lenders and (ii)
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Banks or any Lender may have
against such Defaulting Lender; provided further that in the case of the
termination of a Defaulting Lender’s Revolving Credit Commitment, if such
Defaulting Lender is an Issuing Bank with one or more outstanding Facility
Letters of Credit (other than any Alternative Letters of Credit), then the
Borrower shall be required to fully cash collateralize such Facility Letters of
Credit in accordance with the requirements set forth in Section 4.10.

(d) Reallocation of Payments. If a Lender becomes, and during the period it
remains, a Defaulting Lender, except in connection with a termination of such
Defaulting Lender’s Revolving Credit Commitments pursuant to Section 2.22(c)
above, any amount paid by the Borrower for the account of such Defaulting Lender
(whether on account of principal, interest,

 

-44-



--------------------------------------------------------------------------------

fees, indemnity payments or other amounts) will not be paid or distributed to
such Defaulting Lender, but will instead be retained by the Administrative Agent
in a segregated non-interest-bearing account until (subject to Section 2.22(e))
the earlier of (x) termination of the Revolving Credit Commitments and payment
in full of all obligations of the Borrower hereunder and (y) the Revolving
Credit Facility Termination Date applicable to such Defaulting Lender and
payment in full of all obligations of the Borrower hereunder to all Lenders
owing on such Revolving Credit Facility Termination Date and will be applied by
the Administrative Agent, to the fullest extent permitted by law, to the making
of payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Banks (pro rata as to the respective amounts
owing to each of them) under this Agreement, and third after the earlier of (x)
termination of the Revolving Credit Commitments and payment in full of all
obligations of the Borrower hereunder and (y) the Revolving Credit Facility
Termination Date applicable to such Defaulting Lender and payment in full of all
obligations of the Borrower hereunder to all Lenders owing on such Revolving
Credit Facility Termination Date, to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. For the sake of clarity, it is understood and agreed that any payment by
the Borrower on account of the obligations of a Defaulting Lender shall be and
be deemed to be a payment by the Borrower to such Defaulting Lender (and no
interest will thereafter accrue on such amount) whether or not such payment is
paid to such Defaulting Lender or deposited in the above-referenced non-interest
bearing account.

(e) Cure. If the Borrower, the Administrative Agent and the Issuing Banks agree
in writing in their discretion that a Lender that is a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.22(d)), such Lender will, to the extent applicable,
purchase such portion of the outstanding Revolving Credit Advances of the other
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the total Revolving Credit Commitments,
Revolving Credit Advances and Facility Letter of Credit participation
obligations pursuant to Section 4.6 of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Credit Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

ARTICLE III

INCREASED COSTS; TAXES

3.1 Increased Costs. If any Change in Law shall impose, modify or deem
applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System but excluding with

 

-45-



--------------------------------------------------------------------------------

respect to any Eurodollar Ratable Advance any such requirement included in an
applicable Statutory Reserve Rate) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Installation) or
Issuing Bank, shall impose on any Lender (or its Lending Installation), Issuing
Bank or the Administrative Agent or on the London interbank market any other
condition (other than Taxes) affecting its Eurodollar Ratable Advances or its
obligation to make Eurodollar Ratable Advances, or shall subject such Lender or
Issuing Bank to any Taxes (other than Indemnified Taxes and Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Installation) or Issuing Bank of making or maintaining any
Eurodollar Ratable Advance, or to reduce the amount of any sum received or
receivable by such Lender (or its Lending Installation), Issuing Bank or the
Administrative Agent under this Agreement or under its Note with respect thereto
by an amount deemed by such Lender, Issuing Bank or the Administrative Agent to
be material, then, within 30 days after demand by such Lender or Issuing Bank,
the Borrower shall pay to such Lender or Issuing Bank such additional amount or
amounts as will compensate such Lender or Issuing Bank for such increased cost
or reduction; provided, however, that at such time such Lender or Issuing Bank
shall be generally assessing such amounts on a non-discriminatory basis against
borrowers under agreements having provisions similar to this Agreement.

For the avoidance of doubt, this Section 3.1 shall not apply to Indemnified
Taxes or Excluded Taxes.

3.2 Capital Adequacy. If any Lender or Issuing Bank shall have determined that
any Change in Law affecting such Lender or Issuing Bank or any Lending
Installation of such Lender or Issuing Bank regarding capital adequacy or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies with respect to capital adequacy or
liquidity, as applicable) by an amount deemed by such Lender or Issuing Bank to
be material, then from time to time, within 30 days after demand by such Lender
or Issuing Bank, the Borrower shall pay to such Lender or Issuing Bank such
additional amount or amounts as will compensate such Lender or Issuing Bank for
such reduction; provided, however, that at such time such Lender or Issuing Bank
shall be generally assessing such amounts on a non-discriminatory basis against
borrowers under agreements having provisions similar to this
Section. Notwithstanding anything to the contrary, this Section 3.2 shall not
apply to Taxes, which shall be governed exclusively by Section 3.1 and Section
3.5.

3.3 Availability of Certain Revolving Credit Advances; Illegality. (a) If the
Required Lenders under the Revolving Credit Facility determine that (A) deposits
of a type and maturity appropriate to match fund Eurodollar Ratable Advances are
not available or (B) the interest rate applicable to a Rate Option does not
accurately reflect the cost of making or maintaining the applicable Revolving
Credit Ratable Advance, then the Administrative Agent shall suspend the
availability of the affected Rate Option under the Revolving Credit Facility or
(b) if, after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Official Body charged with the interpretation
or administration thereof, or compliance by any Lender (or its

 

-46-



--------------------------------------------------------------------------------

Lending Installation) with any request or directive issued after the date hereof
(whether or not having the force of law) of any such Official Body shall make it
unlawful or impossible for any Lender (or its Lending Installation) to make,
maintain or fund its Eurodollar Ratable Advances hereunder such Lender shall so
notify the Administrative Agent and the Borrower, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
such Eurodollar Ratable Advances shall be suspended. Before giving any notice to
the Administrative Agent and the Borrower pursuant to this Section 3.3, such
Lender shall designate a different Lending Installation if such different
Lending Installation is available to the applicable Lender, such designation
will avoid the need for giving such notice and such designation will not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender. If such Lender shall determine that it may not lawfully continue to
maintain and fund any of its outstanding Eurodollar Ratable Advances to maturity
and shall so specify in such notice, each such Eurodollar Ratable Advance will
automatically, upon such demand, be converted into an ABR Advance.

3.4 Funding Indemnification. If (a) (i) any payment of a Eurodollar Ratable
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or (ii) a
Eurodollar Ratable Advance is not made on the date specified by the Borrower, or
(iii) any Revolving Credit Advance is not continued or converted into a
Eurodollar Ratable Advance, on the date specified by the Borrower, in each case,
for any reason other than default by the Lenders or (b) the assignment of any
Eurodollar Ratable Loan occurs on a date which is not the last day of the
applicable Interest Period as a result of a request by the Borrower pursuant to
Section 2.20, then the Borrower will indemnify each Lender for any loss or cost
(including any reasonable internal administrative costs but excluding any lost
profits (including loss of margin) and any loss, cost or expense resulting from
the failure of such Lender to make a Loan as a result of a default by such
Lender) incurred by it resulting therefrom, including, without limitation, any
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurodollar Ratable Advance. Determination of amounts payable under this
Section 3.4 in connection with a Eurodollar Ratable Loan shall be calculated as
though each Lender funded its Eurodollar Ratable Loan through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the interest rate applicable to such Loan, whether in
fact that is the case or not.

3.5 Taxes.

(a) Unless otherwise required by applicable law, any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if any applicable withholding agent shall be required by
applicable law to deduct any Taxes from such payments, then (i) to the extent
such Tax is an Indemnified Tax, the sum payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions of Taxes
(including deductions applicable to additional sums payable under this Section
3.5) have been made, the Administrative Agent, Lender or Issuing Bank, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions, and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant governmental authority in accordance with
applicable law. As soon as practicable after any payment of Taxes by a Loan
Party to a governmental authority

 

-47-



--------------------------------------------------------------------------------

pursuant to this Section 3.5, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such governmental
authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(b) The Borrower hereby agrees to pay any present or future stamp, court or
documentary Taxes and any other intangible, recording, filing, excise or
property Taxes, charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document (“Other Taxes”).

(c) The Borrower agrees unconditionally to indemnify and save the Administrative
Agent and the Lenders harmless from and against any or all Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.5), including any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted by the relevant governmental authority. Such
indemnification payments by the Borrower shall be made within 20 days of the
date the Administrative Agent or such Lender makes demand therefor pursuant to
Section 3.6.

(d) (1) Any Lender that is eligible for an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate or withholding. In addition, any Lender, at the time or
times reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 3.5(d)) obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so. Notwithstanding
anything to the contrary in the preceding three sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(d)(2)(A), (B) and (D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding any other provision of this Section 3.5, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(2) Without limiting the generality of the foregoing:

(A) Each Lender that is not a Non-U.S. Lender shall deliver to the Borrower and
the Administrative Agent on or before the date on which such Lender becomes a

 

-48-



--------------------------------------------------------------------------------

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two properly
completed and duly executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B) Each Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent, on or prior to the date on which such Lender becomes a Lender under this
Agreement) (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(i) two properly completed and duly executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code;

(ii) two properly completed and duly signed originals of IRS Form W-8ECI (or any
successor forms);

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x)
two properly completed and duly signed certificates substantially in the form of
Exhibit I-1 (a “U.S. Tax Compliance Certificate”) and (y) two properly completed
and duly signed originals of IRS Form W-8BEN or W-8BEN-E; or

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to

 

-49-



--------------------------------------------------------------------------------

comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code), as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
agreement.

(e) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 3.5(d).

3.6 Lender Statements: Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its applicable Eurodollar Ratable Loans to reduce any liability of the Borrower
to such Lender under Sections 3.1, 3.2, 3.4 and 3.5 or to avoid the
unavailability of the applicable Eurodollar Ratable Advances under Section 3.3,
so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount (which calculations shall be made in good faith) and
shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Ratable Loan shall be calculated as though each
Lender funded its Eurodollar Ratable Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the interest rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable within 30 days after receipt by
the Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement. Notwithstanding anything to the contrary
contained herein, the Borrower shall not be required to make any payments to any
Lender pursuant to Section 3.1, 3.2 or 3.4 relating to any period of time which
is greater than 90 days prior to such Person’s request for additional payment
except for retroactive application of any law, rule or regulation, in which case
the Borrower is required to make such payments so long as such Person makes a
request therefor within 90 days after the public announcement of such
retroactive application.

ARTICLE IV

THE LETTER OF CREDIT FACILITY

4.1 Facility Letters of Credit. At the request of the Borrower, each Issuing
Bank shall, within the limits of its Issuing Bank’s L/C Limit and on the terms
and conditions set forth

 

-50-



--------------------------------------------------------------------------------

in this Agreement, issue from time to time for the account of the Borrower,
through such offices or branches as it and the Borrower may jointly agree, one
or more Facility Letters of Credit (which, in the case of a Performance Letter
of Credit, may be an Escrow Agreement) in accordance with this Article IV,
during the period commencing on the Closing Date and ending on the Business Day
prior to the Revolving Credit Facility Termination Date.

4.2 Limitations. No Issuing Bank shall issue, renew, amend or extend, at any
time, any Facility Letter of Credit (except, solely in the case of clause (vii),
extend, renew or amend an Alternative Letter of Credit):

(i) if, after giving effect to the Facility Letter of Credit or amendment or
extension thereof requested hereunder, (A) the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank shall
exceed any limit imposed by Law upon such Issuing Bank or (B) the outstanding
undrawn face amount of all Facility Letters of Credit issued by such Issuing
Bank shall exceed such Issuing Bank’s L/C Limit;

(ii) if, after giving effect to the Facility Letter of Credit or amendment or
extension thereof requested hereunder, the sum of (i) the aggregate principal
amount of all outstanding Revolving Credit Advances (including Revolving Credit
Ratable Advances) plus (ii) the Facility Letter of Credit Obligations exceeds
the Aggregate Revolving Credit Commitment;

(iii) [Reserved];

(iv) if such Issuing Bank receives written notice from the Administrative Agent
on the proposed Issuance Date of such Facility Letter of Credit that the
conditions precedent contained in Sections 5.1 or 5.2, as applicable, would not
on such Issuance Date be satisfied unless such conditions are thereafter
satisfied and written notice of such satisfaction is given to such Issuing Bank
by the Administrative Agent;

(v) that is in a currency other than U.S. Dollars;

(vi) that has a stated maturity date later than the earlier of (A) five years
after the Issuance Date and (B) one year after the Revolving Credit Facility
Termination Date; provided, however, that, no Revolving Credit Declining Lender
that is an Issuing Bank shall issue or extend a Facility Letter of Credit that
has a stated maturity date that is later than its Revolving Credit Declining
Lender’s Termination Date. For purposes of this clause (vi), the “stated
maturity date” is the expiration date of the Facility Letter of Credit, giving
effect to any future extension thereof under an automatic renewal provision,
unless such automatic renewal provision permits the Issuing Bank to elect not to
extend by giving written notice of cancellation to the beneficiary of such
Facility Letter of Credit; provided further that notwithstanding the foregoing,
only Facility Letters of Credit of up to $500,000,000 in the aggregate at any
time outstanding shall be permitted to have actual stated maturities (after
giving effect to all automatic renewal provisions actually extended) beyond the
Revolving Credit Facility Termination Date; or

(vii) if any Lender is a Defaulting Lender and after giving effect to the
issuance of such Facility Letters of Credit or amendment, renewal or extension
thereof, the sum of Revolving Credit Exposures of the Non-Defaulting Lenders
would exceed the sum of the Revolving Credit Commitments of the Non-Defaulting
Lenders, unless such excess amount in respect of any such Facility Letter of
Credit (other than an Alternative Letter of Credit) and any other outstanding
Facility Letters of Credit (other than Alternative Letters of Credit) is cash
collateralized by the Borrower in accordance with Section 4.10.

 

-51-



--------------------------------------------------------------------------------

4.3 Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, as applicable, the issuance of any
Facility Letter of Credit is subject to the satisfaction in full of the
following conditions:

(i) the Borrower shall have delivered to such Issuing Bank at such times and in
such manner as the Issuing Bank may reasonably prescribe such documents
(including, if requested, an Application) and materials as may be reasonably
required pursuant to the terms thereof, and the proposed Facility Letter of
Credit shall be reasonably satisfactory to such Issuing Bank in form and
content; and

(ii) as of the Issuance Date no order, judgment or decree of any court,
arbitrator or governmental authority shall enjoin or restrain such Issuing Bank
from issuing the Facility Letter of Credit and no Law applicable to such Issuing
Bank and no directive from any Official Body with jurisdiction over such Issuing
Bank shall prohibit such Issuing Bank from issuing Letters of Credit generally
or from issuing that Facility Letter or Credit.

4.4 Procedure for Issuance of Facility Letters of Credit.

(a) The Borrower shall give such Issuing Bank and the Administrative Agent not
less than five (5) Business Days’ (or such shorter period as such Issuing Bank,
the Borrower and the Administrative Agent shall agree) prior notice (in writing
or by telephonic notice confirmed promptly in writing) of any requested issuance
of a Facility Letter of Credit under this Agreement. Such notice shall specify
(i) the stated amount of the Facility Letter of Credit requested, (ii) the
requested Issuance Date, which shall be a Business Day, (iii) the date on which
such requested Facility Letter of Credit is to expire, which date shall be in
compliance with the requirements of Section 4.2(vi), (iv) the purpose for which
such Facility Letter of Credit is to be issued, (v) the Person for whose benefit
the requested Facility Letter of Credit is to be issued, and (vi) whether such
Facility Letter of Credit is a Performance Letter of Credit (and, if so, whether
it is an Escrow Agreement) or a Financial Letter of Credit. At the time such
request is made, the Borrower shall also provide such Issuing Bank with a copy
of the form of the Facility Letter of Credit it is requesting be issued.

(b) As soon as practicable and in no event later than one Business Day prior to
the issuance of a Facility Letter of Credit, the Borrower shall confirm by
notice (“Facility Letter of Credit Notice”) in writing to the Administrative
Agent and to such Issuing Bank the intended Issuance Date and amount of such
Facility Letter of Credit. Not later than 11:00 a.m. (New York time) on the
Business Day following its receipt of a Facility Letter of Credit Notice, the
Administrative Agent shall determine and shall notify the Issuing Bank and the
Borrower (in writing or

 

-52-



--------------------------------------------------------------------------------

by telephonic notice confirmed promptly thereafter in writing) whether issuance
of the requested Facility Letter of Credit would be permitted under the
provisions of Sections 4.2(ii) and (vii) and the second proviso to Section
4.2(vi). If the Administrative Agent notifies such Issuing Bank and the Borrower
that such issuance would be so permitted, then, subject to the terms and
conditions of this Article IV, and provided that the applicable conditions set
forth in Sections 5.1 and 5.2 have been satisfied, such Issuing Bank shall, on
the requested Issuance Date, issue the requested Facility Letter of Credit in
accordance with such Issuing Bank’s usual and customary business practices. Such
Issuing Bank shall give the Administrative Agent written notice, or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Facility
Letter of Credit.

(c) An Issuing Bank shall not extend (other than by operation of an automatic
renewal provision) or amend any Facility Letter of Credit unless the
requirements of this Section 4.4 are met as though a new Facility Letter of
Credit were being requested and issued.

(d) Any Lender may, but shall not be obligated to, issue to the Company or any
Subsidiary Letters of Credit (that are not Facility Letters of Credit) for its
own account, and at its own risk. None of the provisions of this Article IV
shall apply to any Letter of Credit that is not a Facility Letter of Credit.

4.5 Duties of Issuing Bank. Any action taken or omitted to be taken by an
Issuing Bank under or in connection with any Facility Letter of Credit, if taken
or omitted in the absence of willful misconduct or gross negligence as
determined by a court of competent jurisdiction in a final and non-appealable
judgment, shall not put such Issuing Bank under any resulting liability to any
Revolving Credit Lender or, provided that such Issuing Bank has complied with
the procedures specified in Section 4.4 in all material respects, relieve any
Revolving Credit Lender of its obligations hereunder to such Issuing Bank. In
determining whether to pay under any Facility Letter of Credit, an Issuing Bank
shall have no obligation to the Lenders other than to confirm that any documents
required to be delivered under such Facility Letter of Credit appear to have
been delivered in compliance with the requirements of such Facility Letter of
Credit.

4.6 Participation.

(a) Immediately upon issuance by an Issuing Bank of any Facility Letter of
Credit in accordance with Section 4.4 (and, in the case of the Existing Letters
of Credit, on the Closing Date), each Revolving Credit Lender shall be deemed to
have irrevocably and unconditionally purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, in
the amount of its Revolving Credit Ratable Share of, such Facility Letter of
Credit (including, without limitation, all obligations of the Borrower with
respect thereto other than amounts owing to such Issuing Bank under Section 3.2
or 4.7(b)). Immediately upon the Revolving Credit Declining Lender’s Termination
Date of a Revolving Credit Declining Lender or termination of the Revolving
Credit Commitment of a Revolving Credit Declining Lender pursuant to Section
2.21, each other Revolving Credit Lender shall be deemed to have irrevocably and
unconditionally purchased and received from such Revolving Credit Declining
Lender, without recourse or warranty, a portion of each such Revolving Credit
Declining Lender’s undivided interest and participation in all outstanding
Facility Letters of Credit (in the proportion of the Revolving Credit Ratable
Shares of such purchasing Lenders determined immediately

 

-53-



--------------------------------------------------------------------------------

following the termination of the Revolving Credit Commitment of such Revolving
Credit Declining Lender) such that, upon such purchase, each Revolving Credit
Lender holds an undivided interest and participation in all outstanding Facility
Letters of Credit in the amount of its then Revolving Credit Ratable Share
thereof.

(b) Upon receipt from the beneficiary of any Facility Letter of Credit of any
notice of a drawing under such Facility Letter of Credit, the applicable Issuing
Bank shall exercise commercially reasonable efforts to promptly notify the
Borrower and the Administrative Agent thereof and the date required for payment
of such drawing under such Facility Letter of Credit. In the event that an
Issuing Bank makes any payment under any Facility Letter of Credit, the Borrower
shall immediately and unconditionally upon notice thereof reimburse the Issuing
Bank therefor, whether through a Revolving Credit Advance hereunder or
otherwise. If the Borrower shall not have repaid such amount to such Issuing
Bank on or before the date of such payment by such Issuing Bank, such Issuing
Bank shall promptly so notify the Administrative Agent, which shall promptly so
notify each Revolving Credit Lender. Upon receipt of such notice, each Revolving
Credit Lender severally agrees that it shall promptly and unconditionally pay to
the Administrative Agent (in same day funds) for the account of such Issuing
Bank the amount of such Revolving Credit Lender’s Revolving Credit Ratable Share
of the payments so made by such Issuing Bank, and the Administrative Agent shall
promptly pay such amount, and any other amounts received by the Administrative
Agent for such Issuing Bank’s account pursuant to this Section 4.6(b), to such
Issuing Bank. If the Administrative Agent so notifies such Revolving Credit
Lender prior to 11:00 a.m. (New York time) on any Business Day, such Revolving
Credit Lender shall make available to the Administrative Agent for the account
of such Issuing Bank such Revolving Credit Lender’s Revolving Credit Ratable
Share of the amount of such payment on such Business Day in same day funds. If
and to the extent such Revolving Credit Lender shall not have so made its
Revolving Credit Ratable Share of the amount of such payment available to the
Administrative Agent for the account of such Issuing Bank, such Revolving Credit
Lender agrees to pay to the Administrative Agent for the account of such Issuing
Bank forthwith on demand such amount, together with interest thereon, for each
day from the date such payment was first due until the date such amount is paid
to the Administrative Agent for the account of such Issuing Bank, at the Federal
Funds Effective Rate. The failure of any Revolving Credit Lender to make
available to the Administrative Agent for the account of such Issuing Bank such
Revolving Credit Lender’s Revolving Credit Ratable Share of any such payment
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such Issuing
Bank its Revolving Credit Ratable Share of any payment on the date such payment
is to be made.

(c) The payments made by the Revolving Credit Lenders to an Issuing Bank in
reimbursement of amounts paid by it under a Facility Letter of Credit shall
constitute, and the Borrower hereby expressly acknowledges and agrees that such
payments shall constitute, Revolving Credit Advances hereunder and such payments
shall for all purposes be treated as Revolving Credit Advances (notwithstanding
that the amounts thereof may not comply with the provisions of Section 2.5).
Such Revolving Credit Advances shall be ABR Advances, subject to the Borrower’s
rights under Article II hereof.

(d) Upon the request of the Administrative Agent or any Revolving Credit Lender,
an Issuing Bank shall furnish to the requesting Administrative Agent or
Revolving Credit Lender copies of any Facility Letter of Credit or Application
to which such Issuing Bank is party.

 

-54-



--------------------------------------------------------------------------------

(e) The obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of an Issuing Bank with respect to a
Facility Letter of Credit and the Borrower’s reimbursement obligations in
respect of Facility Letters of Credit hereunder shall be irrevocable, not
subject to any qualification or exception whatsoever and shall be made in
accordance with, but not subject to, the terms and conditions of this Agreement
under all circumstances, including, without limitation, the following:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), such Issuing Bank, the Administrative
Agent, any Revolving Credit Lender, or any other Person, whether in connection
with this Agreement, any Facility Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the Borrower or any other Loan Party and the beneficiary
named in any Facility Letter of Credit);

(iii) any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(v) any failure by the Administrative Agent or an Issuing Bank to make any
reports required pursuant to Section 4.8; or

(vi) the occurrence of any Default or Unmatured Default.

(f) The Borrower’s reimbursement obligations in respect of Facility Letters of
Credit hereunder and, except as set forth in Section 4.10(x)(B) with respect to
Non-Cash Collateralized Letters of Credit, the obligations of Revolving Credit
Lenders to make payments to the Administrative Agent for the account of an
Issuing Bank under this Section 4.6 shall, in each case, continue until all
Facility Letters of Credit of such Issuing Bank have expired (regardless of
whether (i) such Facility Letter of Credit has been cash collateralized in
accordance with Section 4.10, (ii) the Revolving Credit Facility Termination
Date has occurred or (iii) the Issuing Bank of such Facility Letter of Credit is
a Revolving Credit Declining Lender or has been replaced pursuant to Section
2.20 or its Revolving Credit Commitment has been terminated pursuant to Section
2.22(c)).

 

-55-



--------------------------------------------------------------------------------

4.7 Compensation for Facility Letters of Credit.

(a) The Borrower agrees to pay to the Administrative Agent (except to the extent
that the Borrower shall be required to pay directly to the Revolving Credit
Lenders as provided in Section 4.7(c)), in the case of each outstanding Facility
Letter of Credit, the Facility Letter of Credit Fee therefor, payable quarterly
in arrears as hereinafter provided on the daily average face amount (net of
permanent reductions) of each Facility Letter of Credit outstanding at any time
during the preceding calendar quarter (but excluding any period prior to the
Closing Date during which an Existing Letter of Credit was outstanding, with
respect to which period fees shall be payable as provided in the Existing Credit
Agreement). The Facility Letter of Credit Fees shall be due and payable
quarterly in arrears (A) not later than five (5) Business Days following the
Administrative Agent’s delivery to Borrower of the quarterly statement of
Facility Letter of Credit Fees, (B) on the Revolving Credit Facility Termination
Date and (C) if any Facility Letter of Credit remains outstanding after the
Revolving Credit Facility Termination Date on the first day of each calendar
quarter thereafter until the first day of the calendar quarter after the date on
which the last outstanding Facility Letter of Credit ceases to be outstanding
(each such date specified in clause (A), (B) or (C), a “Quarterly Payment
Date”). The Administrative Agent shall promptly remit such Facility Letter of
Credit Fees, when received by it, to the Revolving Credit Lenders in their
Revolving Credit Ratable Shares thereof.

(b) The Borrower agrees to pay to each Issuing Bank for its own account an
issuance fee of 0.10% per annum payable quarterly in arrears on each Quarterly
Payment Date (including, if any Facility Letter of Credit remains outstanding
after the Revolving Credit Facility Termination Date, each Quarterly Payment
Date thereafter until the first Quarterly Payment Date after the date on which
the last outstanding Facility Letter of Credit ceases to be outstanding) on the
daily average face amount (net of permanent reductions) of each Facility Letter
of Credit issued by such Issuing Bank and that was outstanding at any time
during the preceding calendar quarter (but excluding any period prior to the
Closing Date during which an Existing Letter of Credit was outstanding, with
respect to which period fees shall be payable as provided in the Existing Credit
Agreement).

(c) After the Revolving Credit Facility Termination Date and the payment in full
of all other Obligations, the Borrower shall make on each Quarterly Payment Date
(i) payments of Facility Letter of Credit Fees under Section 4.7(a) directly to
the Lenders in the amounts of their respective Revolving Credit Ratable Shares
thereof and (ii) payments of issuance fees under Section 4.7(b) directly to each
Issuing Bank that issued a Facility Letter of Credit that was outstanding at any
time during the prior calendar quarter.

(d) Facility Letter of Credit Fees and issuance fees payable to the Issuing Bank
shall be calculated, on a pro rata basis for the period to which such payment
applies, for actual days elapsed during such period, on the basis of a 360-day
year.

4.8 Issuing Bank Reporting Requirements. Each Issuing Bank shall, no later than
the third (3rd) Business Day following the last day of each month, provide to
the Administrative Agent a schedule of the Facility Letters of Credit issued by
it, in form and substance reasonably satisfactory to the Administrative Agent,
showing the Issuance Date, account party, original face amount, amount (if any)
paid thereunder or any other permanent reductions thereof, expiration

 

-56-



--------------------------------------------------------------------------------

date and the reference number of each Facility Letter of Credit outstanding at
any time during such month (and whether such Facility Letter of Credit is a
Performance Letter of Credit or Financial Letter of Credit) and the aggregate
amount (if any) payable by the Borrower to such Issuing Bank during the month
pursuant to Section 3.2 and which Facility Letters of Credit are Standard
Letters of Credit or Alternative Letters of Credit. Copies of such reports shall
be provided promptly to each Revolving Credit Lender and the Borrower by the
Administrative Agent.

4.9 Indemnification; Nature of Issuing Bank’s Duties.

(a) In addition to amounts payable as elsewhere provided in this Article IV, the
Borrower hereby agrees to protect, indemnify, pay and save the Administrative
Agent and each Revolving Credit Lender and Issuing Bank harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) arising from the
claims of third parties against the Administrative Agent, any Issuing Bank or
any Revolving Credit Lender as a consequence, direct or indirect, of (i) the
issuance of any Facility Letter of Credit other than, in the case of an Issuing
Bank, as a result of its willful misconduct or gross negligence as determined by
a final and non-appealable judgment of a court of competent jurisdiction, or
(ii) the failure of an Issuing Bank to honor a drawing under a Facility Letter
of Credit issued by it as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority.

(b) As among the Borrower, the Revolving Credit Lenders, the Administrative
Agent and any Issuing Bank, the Borrower assumes all risks of the acts and
omissions of, or misuse of Facility Letters of Credit by, the respective
beneficiaries of such Facility Letters of Credit. In furtherance and not in
limitation of the foregoing, neither the Administrative Agent nor any Revolving
Credit Lender nor (subject to the provisions of Section 4.9(d)) an Issuing Bank
shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Facility Letters of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Facility Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) for failure of the beneficiary of a Facility Letter of Credit
to comply fully with conditions required in order to draw upon such Facility
Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under any Facility Letter of
Credit or of the proceeds thereof; (vii) for the misapplication by the
beneficiary of a Facility Letter of Credit of the proceeds of any drawing under
such Facility Letter of Credit; and (viii) for any consequences arising from
causes beyond the control of the Administrative Agent, such Issuing Bank and the
Revolving Credit Lenders including, without limitation, any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority. None of the above shall affect, impair, or
prevent the vesting of any of an Issuing Bank’s rights or powers under this
Section 4.9.

 

-57-



--------------------------------------------------------------------------------

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing Bank
under or in connection with the Facility Letters of Credit or any related
certificates, if taken or omitted in good faith, shall not put such Issuing
Bank, the Administrative Agent or any Revolving Credit Lender under any
resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to any such Person.

(d) Notwithstanding anything to the contrary contained in this Section 4.9, the
Borrower shall have no obligation to indemnify an Issuing Bank under this
Section 4.9 in respect of any liability incurred by such Issuing Bank arising
primarily out of the willful misconduct or gross negligence of such Issuing
Bank, as determined by a court of competent jurisdiction in a final and
non-appealable judgment, or out of the wrongful dishonor by such Issuing Bank of
a proper demand for payment made under the Facility Letters of Credit issued by
such Issuing Bank, unless such dishonor was made at the request of the Borrower.

4.10 Cash Collateralization. If the expiration date of any Facility Letter of
Credit is (i) later than the Revolving Credit Facility Termination Date, (ii) in
the case of a Facility Letter of Credit issued by a Revolving Credit Declining
Lender, later than its Revolving Credit Declining Lender’s Termination Date or
such date on which such Revolving Credit Declining Lender’s Revolving Credit
Commitment is replaced pursuant to Section 2.20 or is terminated pursuant to
Section 2.21, (iii) in the case of a Facility Letter of Credit issued by a
Defaulting Lender or Non-Consenting Lender, which Defaulting Lender or
Non-Consenting Lender, as the case may be, is either replaced pursuant to
Section 2.20 or whose Revolving Credit Commitment is terminated pursuant to
Section 2.22(c), or (iv) in the case of a Facility Letter of Credit otherwise
issued by an Affected Lender that is replaced pursuant to Section 2.20, later
than the date of such replacement, the Borrower shall, or shall cause one or
more of the other Loan Parties to, (x) in the case of clause (i) above, either,
(A) cash collateralize such Facility Letter of Credit not less than thirty (30)
days prior to the Revolving Credit Facility Termination Date or (B) if
acceptable to the applicable Issuing Bank in its sole discretion, provide
collateral or other alternatives acceptable to such Issuing Bank in its sole
discretion (in the case of clause (B), “Non-Cash Collateralized Letters of
Credit”) (provided that the obligations of the Lenders to make payments to the
Administrative Agent for the account of an Issuing Bank under Section 4.6 in
respect of Non-Cash Collateralized Letters of Credit and the obligation of the
Borrower to pay Facility Letter of Credit Fees and the fees required under
Section 4.7(b) hereof in respect of Non-Cash Collateralized Letters of Credit
shall in each case terminate on the Revolving Credit Facility Termination Date
and the Non-Cash Collateralized Letters of Credit shall cease to be Facility
Letters of Credit hereunder) or (y) in the case of clause (ii) above, cash
collateralize such Facility Letter of Credit no later than the date of
replacement of such Revolving Credit Declining Lender or termination of the
Revolving Credit Commitment of such Revolving Credit Declining Lender or, if not
so replaced or terminated, cash collateralize such Facility Letter of Credit no
later than 30 days prior to such Revolving Credit Declining Lender’s Termination
Date or (z) in the case of clause (iii) or (iv) above, cash collateralize such
Facility Letter of Credit no later than the date of replacement of a Defaulting
Lender, Affected Lender or Non-Consenting Lender pursuant to Section 2.21 or the
date of termination of the Revolving Credit Commitment of a Defaulting Lender or
Non-Consenting Lender pursuant to Section 2.22. In addition, the Borrower shall
cash collateralize Facility Letters of Credit when required by and in accordance
with Section 2.22(a), Section 2.22(c) and Section 4.2(vii). For purposes of this
Agreement, “cash collateralize” means, with

 

-58-



--------------------------------------------------------------------------------

respect to any Facility Letter of Credit, that the Borrower or another Loan
Party shall provide, to the Administrative Agent for the benefit of the
Revolving Credit Lenders, cash in U.S. dollars in an amount equal to the undrawn
face amount of such Facility Letter of Credit and “cash collateral” means the
cash so provided and shall include the proceeds of such cash, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and, if applicable, the applicable Issuing Bank (and “cash
collateralization” shall have a corresponding meaning).

4.11 No Obligation. No Lender shall have any obligation hereunder to accept or
approve any request for, or to issue, amend or extend, any Facility Letter of
Credit hereunder except for the obligations of the Revolving Credit Lenders
under this Article IV.

4.12 Alternative Letters of Credit. So long as no Default or Unmatured Default
shall have occurred and is continuing, the Borrower shall have the right to cash
collateralize any Facility Letter of Credit Obligation with respect to any
Facility Letter of Credit in accordance with this Section 4.12. In order to
designate a Facility Letter of Credit as an Alternative Letter of Credit, the
Borrower shall give the Administrative Agent and the applicable Issuing Bank at
least five Business Days’ (or such shorter period as shall be acceptable to the
Administrative Agent and such Issuing Bank in their sole discretion) prior
written notice of its election to so designate and deposit cash collateral in a
deposit account with or designate account balances at the Administrative Agent
or the applicable Issuing Bank as collateral in an aggregate amount equal to the
undrawn face amount of such Facility Letter of Credit. So long as such cash
collateral remains in place in an amount at least equal to the undrawn face
amount of such Facility Letter of Credit at such time, such Facility Letter of
Credit shall be an “Alternative Letter of Credit” hereunder; provided that, at
the Borrower’s election, upon at least five Business Days’ prior written notice
to the Administrative Agent (or such shorter period as shall be acceptable to
the Administrative Agent and, if applicable, such Issuing Bank in their sole
discretion), the cash collateral for such Alternative Letter of Credit shall be
released and, together with any interest accrued thereon, remitted back to the
Borrower, at which time such Facility Letter of Credit shall cease to be
“Alternative Letter of Credit” hereunder. For the avoidance of doubt, the
Borrower may cause a Facility Letter of Credit that is fully cash collateralized
pursuant to Section 4.10 to be designated an Alternative Letter of Credit in
accordance with this Section 4.12. Any interest on any such accounts
collateralizing an Alternative Letter of Credit shall be for the account of the
Borrower.

4.13 Governing Rules. Unless otherwise expressly agreed by the applicable
Issuing Bank and the Borrower when a Facility Letter of Credit is issued, (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby
Facility Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Facility Letter of Credit.

 

-59-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT

5.1 Closing Conditions. This Agreement shall not be effective unless the
Borrower has paid to the Administrative Agent the fees provided for in the Fee
Letter and the Administrative Agent Fee Letter and has furnished to the
Administrative Agent:

(i) Copies of the articles or certificate of incorporation of each of the
Borrower and the Company, together with all amendments, and a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.

(ii) Copies, certified by the Secretary or Assistant Secretary of each of the
Borrower and the Company, of the by-laws and Board of Directors’ resolutions and
resolutions or actions of any other body authorizing the execution, delivery and
performance of the Loan Documents to which the Borrower or the Company (as
applicable) is a party.

(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrower and the Company, which shall identify by name
and title and bear the signatures of the Authorized Officers and any other
officers of the Borrower or the Company (as applicable) authorized to sign the
Loan Documents to which the Borrower or the Company (as applicable) is a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower or the
Company (as applicable).

(iv) To the extent requested by the Administrative Agent, copies of the articles
or certificate of incorporation, partnership agreement or limited liability
company operating agreement of each other Loan Party, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation.

(v) To the extent requested by the Administrative Agent, copies, certified by
the Secretary or Assistant Secretary of each other Loan Party, of its by-laws
and of its Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party.

(vi) An incumbency certificate, executed by the Secretary or Assistant Secretary
of each other Loan Party, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Loan Party
authorized to sign the Loan Documents to which such Loan Party is a party.

(vii) A certificate, signed by the chief financial officer, controller, chief
accounting officer or treasurer of the Borrower, stating that on the initial
Borrowing Date no Default or Unmatured Default has occurred and is continuing
and that all of the representations and warranties in Article VI are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects), except to the extent any such representation or

 

-60-



--------------------------------------------------------------------------------

warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent already qualified by materiality, in which case
said representations and warranties are true and correct in all respects) on and
as of such earlier date.

(viii) A solvency certificate signed by the chief financial officer or treasurer
of the Company, confirming the solvency of the Company and its Subsidiaries on a
consolidated basis after giving effect to any Revolving Credit Advance or
issuance of a Facility Letter of Credit on the Closing Date.

(ix) Written opinions of the Company’s and Borrower’s counsel, addressed to the
Lenders in substantially the forms of Exhibit C and Exhibit D, respectively.

(x) Any Notes requested by a Lender pursuant to Section 2.11 payable to each
such requesting Lender (or its registered assigns).

(xi) The Guaranty Agreement duly executed by each of the Guarantors in
substantially the form of Exhibit E hereto.

(xii) Evidence satisfactory to the Administrative Agent of the repayment and
termination of commitments under the Existing Credit Agreement (provided that
letters of credit issued under the Existing Credit Agreement that do not become
Existing Letters of Credit may remain outstanding to the extent provided under
the Existing Credit Agreement so long as fully cash collateralized or
backstopped with a Facility Letter of Credit).

(xiii) Payment of all fees and expenses due to the Arrangers, the Administrative
Agent and the Lenders (including without limitation, expenses of counsel to the
Administrative Agent and the Arrangers) required to be paid on the Closing Date.

(xiv) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act, that has been requested prior to the Closing Date.

(xv) Such other documents as any Lender or its counsel may have reasonably
requested.

5.2 Each Revolving Credit Advance, Issuance, Amendment or Extension of a
Facility Letter of Credit. The Lenders shall not be required to make any
Revolving Credit Advance and no Issuing Bank shall be required to issue, amend
or extend a Facility Letter of Credit unless on the applicable Borrowing Date or
Issuance Date:

(i) There exists no Default or Unmatured Default, except for Unmatured Defaults
that will be cured, and that the Borrower certifies will be cured, by the use of
the proceeds of such Revolving Credit Advance or the issuance, amendment or
extension of such Facility Letter of Credit.

 

-61-



--------------------------------------------------------------------------------

(ii) The representations and warranties contained in Article VI are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) as of such Borrowing Date or Issuance Date except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) on and as of such earlier date.

(iii) All legal matters incident to the making of such Revolving Credit Advance
or issuance, amendment or extension of such Facility Letter of Credit shall be
satisfactory to the Administrative Agent and its counsel and, in the case of a
Facility Letter of Credit, the Issuing Bank and its counsel.

Each Ratable Borrowing Notice with respect to each Revolving Credit Advance, and
each Facility Letter of Credit Notice with respect to the issuance, amendment or
extension of each such Facility Letter of Credit, shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2(i) and (ii) have been satisfied. The Administrative Agent or an
Issuing Bank may require a duly completed compliance certificate in
substantially the form of Exhibit F (but without any requirement for updating
the calculations of compliance with financial covenants) as a condition to
making a Revolving Credit Advance or the issuance, amendment or extension of a
Facility Letter of Credit. Notwithstanding the foregoing, any outstanding
Revolving Credit Loans may be continued as Eurodollar Ratable Advances or
converted to Eurodollar Ratable Advances notwithstanding the existence of a
Default or Unmatured Default subject to the provisions of Section 2.9.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower and the Company each represent and warrant to the Lenders that:

6.1 Existence and Standing. Each of the Borrower and the Company is (i) a
corporation, duly and properly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and (ii) has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except with respect to clause (ii) as could not
reasonably be expected to have a Material Adverse Effect. Each of the other Loan
Parties is a corporation, partnership, limited liability company or trust duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, in each case to the extent it is material to the operation of the
businesses of the Loan Parties taken as a whole.

6.2 Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized

 

-62-



--------------------------------------------------------------------------------

by proper corporate (or, in the case of Loan Parties that are not corporations,
other) proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the applicable Loan Parties enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally and by equitable principles (regardless of whether enforcement
is sought in equity or law); and except, in each case in the case of any
Designated Guarantor that, upon request by the Borrower in accordance with
Section 10.13 would be converted to a Non-Loan Party, any violation of the
foregoing that does not have a material adverse effect on the ability of the
Lenders or the Administrative Agent to substantially realize the benefits
afforded under the Loan Documents (it being agreed that the parties will work
together diligently to remedy promptly any such violation).

6.3 No Conflict; Consent. Neither the execution and delivery by the Loan Parties
of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Law binding on any of the Loan Parties or their respective Property or (ii) the
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, of the Loan Parties, or (iii)
the provisions of any indenture, instrument or agreement to which any Loan Party
is a party or is subject, or by which it, or its Property, is bound, or conflict
with or constitute a default thereunder, or result in, or require, the creation
or imposition of any Lien in, of or on the Property of any Loan Party pursuant
to the terms of any such indenture, instrument or agreement other than any such
violation, conflict, default or Lien which, in the case of each of clauses (i)
and (iii) above, would not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, no order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any Official Body or any
other Person that has not been obtained by any Loan Party, is required to be
obtained by any Loan Party in connection with the execution and delivery of the
Loan Documents, the borrowings and the issuance of Facility Letters of Credit
under this Agreement, the payment and performance by the Loan Parties of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

6.4 Financial Statements. The (i) October 31, 2015 consolidated financial
statements of the Company and its Subsidiaries and (ii) January 31, 2016
consolidated financial statements of the Company and its Subsidiaries, in each
case, heretofore delivered to the Lenders were prepared in accordance with GAAP
in effect on the date such statements were prepared and fairly present in all
material respects the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of clause (ii) to
year-end audit adjustments and the absence of footnotes.

6.5 Material Adverse Change. As of the Closing Date, since October 31, 2015
there has been no change in the business, Property, condition (financial or
otherwise) or results of operations of the Loan Parties that could reasonably be
expected to have a Material Adverse Effect.

6.6 Taxes. Except in each case for violations or failures that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect, the Loan Parties

 

-63-



--------------------------------------------------------------------------------

(i) have timely filed all U.S. federal tax returns and all other tax returns
which are required to be filed and (ii) have paid all Taxes due pursuant to said
returns and all other Taxes imposed on them or any of their Property, assets,
income, businesses and franchises by any taxing authority, except such Taxes, if
any, as are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been provided in accordance with
GAAP. Except in each case for violations or failures that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
(i) there are no current, proposed, or pending Tax assessments, deficiencies or
audits against any Loan Party or any of their respective Subsidiaries, and no
Tax Liens have been filed against any Loan Party or any of its Property, assets,
income, businesses or franchises, except with respect to such Taxes, if any, as
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been provided in accordance with GAAP and (ii) the
charges, accruals and reserves on the books of the Loan Parties in respect of
any Taxes are adequate in all material respects.

6.7 Litigation and Contingent Obligations. Except as set forth on Schedule 6
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting any of the Loan Parties that (a) could reasonably be
expected to have a Material Adverse Effect or (b) seeks to prevent, enjoin or
delay the making of any Loans except (but only in the case of any litigation,
arbitration, governmental investigation, proceeding or inquiry described in this
clause (b) arising after the Closing Date) to the extent that the Borrower has
disclosed the same to the Administrative Agent and has concluded, on the basis
of advice of independent counsel and to the satisfaction of the Administrative
Agent, that the same is not reasonably likely to result in the prevention,
injunction or delay in the making of the Loans and that the pendency of such
litigation, arbitration, governmental investigation, proceeding or inquiry does
not have a Material Adverse Effect. Other than (A) any Contingent Obligation or
(B) any liability incident to any litigation, arbitration or proceeding that (in
the case of either (A) or (B)) (i) could not reasonably be expected to have a
Material Adverse Effect or (ii) is set forth on Schedule 6, as of the Closing
Date, the Loan Parties have no Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 6.4.

6.8 Subsidiaries. Schedule 7 contains an accurate list of all Subsidiaries of
the Company as of the date set forth in such Schedule, setting forth their
respective jurisdictions of organization. All of the issued and outstanding
shares of capital stock or other ownership interests of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

6.9 Accuracy of Information. No information, exhibit or report furnished by any
of the Loan Parties to the Administrative Agent or to any Lender on or before
the Closing Date in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made and taken as a whole, not
misleading.

6.10 Regulation U. None of the Loan Parties holds or intends to hold margin
stock (as defined in Regulation U) in amounts such that more than 25% of the
value of the assets of any Loan Party are represented by margin stock.

 

-64-



--------------------------------------------------------------------------------

6.11 Material Agreements. None of the Loan Parties is a party to any agreement
or instrument or subject to any charter or other corporate restriction which
could reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.

6.12 Compliance with Laws. The Loan Parties have complied with all Laws
applicable to the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply that could not
reasonably be expected to have a Material Adverse Effect.

6.13 Ownership of Properties. Except as set forth on Schedule 8, on the Closing
Date, the Loan Parties will have good title, free of all Liens other than
Permitted Liens, to all of the Property and assets reflected in the Company’s
most recent consolidated financial statements provided to the Administrative
Agent as owned by the Loan Parties, except (i) for transfers of such Property
and assets permitted under the terms of the Existing Credit Agreement or (ii)
where the failure to have such good title could not reasonably be expected to
have a Material Adverse Effect.

6.14 ERISA.

6.14.1 Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
nor the issuance of Facility Letters of Credit hereunder gives rise to a
Prohibited Transaction.

6.14.2 Liabilities. The Unfunded Liabilities of all Single Employer Plans do not
in the aggregate exceed $10,000,000. Neither the Company nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans or Multiple Employer Plans that
individually or in the aggregate with all such withdrawal liabilities exceeds
$10,000,000.

6.14.3 Plans and Benefit Arrangements. Except as set forth in Schedule 9 or to
the extent a violation of the foregoing would not reasonably be expected to have
a Material Adverse Effect:

(i) The Company and each member of the Controlled Group is in compliance with
any applicable provisions of ERISA with respect to all Benefit Arrangements,
Plans and Multiemployer Plans. There has not been any Prohibited Transaction
with respect to any Benefit Arrangement or any Plan or, to the best knowledge of
the Company, with respect to any Multiemployer Plan or Multiple Employer Plan.
The Company and all members of the Controlled Group have made any and all
payments required to be made under any agreement relating to a Multiemployer
Plan or a Multiple Employer Plan or any Law pertaining thereto. With respect to
each Plan and Multiemployer Plan, the

 

-65-



--------------------------------------------------------------------------------

Company and each member of the Controlled Group (i) have fulfilled their
obligations under the minimum funding standards of ERISA, (ii) have not incurred
any liability to the PBGC and (iii) have not had asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA.

(ii) To the best of the Company’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iii) Neither the Company nor any other member of the Controlled Group has
instituted proceedings to terminate any Plan.

(iv) No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan.

(v) The aggregate actuarial present value of all benefit liabilities (whether or
not vested) under each Plan, determined on a plan termination basis, as
disclosed from time to time to and as of the date of the actuarial reports for
such Plan does not exceed the aggregate fair market value of the assets of such
Plan.

(vi) Neither the Company nor any other member of the Controlled Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Company, no
Multiemployer Plan or Multiple Employer Plan is or shall be reasonably expected
to be reorganized or terminated, within the meaning of Title IV of ERISA.

(vii) To the extent that any Benefit Arrangement is insured, the Company and all
members of the Controlled Group have paid when due all premiums required to be
paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Company and all members of the Controlled Group have made all
contributions required to be paid for all prior periods.

6.15 Investment Company Act. None of the Loan Parties is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

6.16 Intentionally Omitted.

6.17 Employment Matters. The Loan Parties are in compliance with the Labor
Contracts and all applicable federal, state and local labor and employment Laws
including, but not limited to, those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except for
failures to comply that would not individually or in the aggregate have a
Material Adverse Effect. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of the Company or any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

6.18 Environmental Matters. Except as disclosed on Schedule 10:

(i) In the ordinary course of its business, the officers of the Company consider
the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company due to Environmental Laws, and, on the
basis of this consideration, the Company has concluded that compliance with
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect.

(ii) Except for violations or failures that individually and in the aggregate
are not reasonably likely to result in a Material Adverse Effect, (A) none of
the Loan Parties has received any Environmental Complaint from any Official Body
or other Person alleging that any Loan Party or any prior or subsequent owner of
the Property is a potentially responsible party under the Comprehensive
Environmental Response, Cleanup and Liability Act, 42 U.S.C. § 9601, et seq.,
and none of the Loan Parties has any reason to believe that such an
Environmental Complaint might be received and (B) there are no pending or, to
the Company’s knowledge, threatened Environmental Complaints relating to any
Loan Party or, to the Company’s knowledge, any prior or subsequent owner of the
Property.

(iii) Except for conditions, violations or failures which individually and in
the aggregate are not reasonably likely to have a Material Adverse Effect, (A)
there are no circumstances at, on or under the Property that constitute a breach
of or non-compliance with any of the Environmental Laws, and (B) there are no
past or present Environmental Conditions at, on or under the Property or, to the
Company’s knowledge, at, on or under adjacent property, that could reasonably be
expected to result in liability of any Loan Party under any Environmental Law.

(iv) Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, neither
the Property nor any structures, improvements, equipment, fixtures, activities
or facilities thereon or thereunder contain or use Regulated Substances except
in compliance with Environmental Laws. There are no processes, facilities,
operations, equipment or other activities at, on or under the Property, or, to
the Company’s knowledge, at, on or under adjacent property, that result in the
Release or threatened Release of Regulated Substances onto the Property, except
to the extent that such Releases or threatened Releases are not a breach of or
otherwise a violation of any Environmental Laws, or are not likely to have a
Material Adverse Effect.

(v) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) there are no underground
storage tanks, or underground piping associated with such tanks, used for the
management of Regulated Substances at, on or under the Property that do not have
a full operational secondary containment system in place and are not in
compliance with all Environmental Laws, and (B) there are no abandoned
underground storage tanks or underground piping associated with such tanks,
previously used for the management of Regulated Substances at, on or under the
Property that have not been either abandoned in place, or removed, in accordance
with the Environmental Laws.

 

-67-



--------------------------------------------------------------------------------

(vi) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) each Loan Party has all
material permits, licenses, authorizations and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties have submitted all
material notices, reports and other filings required by the Environmental Laws
to be submitted to an Official Body which pertain to past and current operations
on the Property.

(vii) Except for violations which individually and in the aggregate are not
likely to have a Material Adverse Effect, all past and present on-site
generation, storage, processing, treatment, recycling, reclamation or disposal
of Regulated Substances at, on, or under the Property and all off-site
transportation, storage, processing, treatment, recycling, reclamation and
disposal of Regulated Substances have been done in accordance with the
Environmental Laws.

(viii) There are no violations of the type described in the foregoing clauses
(i) through (vii), without giving effect to any materiality qualifiers therein,
which would, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.19 Senior Debt Status. The Obligations rank (a) at least pari passu in
priority of payment with all other Senior Indebtedness of the Loan Parties
except Indebtedness secured by Permitted Liens and (b) prior in right of payment
over the Subordinated Indebtedness.

6.20 Designated Guarantors. All Subsidiaries of the Company that are integral to
the homebuilding business of the Toll Group are Designated Guarantors.

6.21 Anti-Corruption Laws and Sanctions. The Borrower and the Company have
implemented and maintain in effect policies and procedures designed to promote
compliance by the Borrower, the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and, to the knowledge of
the Senior Executives of the Company and the Borrower, their respective
directors, officers, agents and employees are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, the Company or any of its Subsidiaries or (b) to the knowledge of the
Senior Executives of the Company and the Borrower, any of their respective
directors, officers, or employees or any agent of the Company or any of its
Subsidiaries that will act in any capacity in connection with the credit
facility established hereby, is a Sanctioned Person. Neither the making of any
Loan or issuance of any Facility Letter of Credit to or for the account of the
Borrower or any other Loan Party nor the use of the proceeds of any Loan or any
Facility Letter of Credit by the Borrower or any Loan Party will violate
Anti-Corruption Laws or applicable Sanctions.

6.22 EEA Financial Institution. None of the Loan Parties is an EEA Financial
Institution.

 

-68-



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

Until payment in full of all obligations hereunder (other than in respect of
contingent indemnification claims not yet asserted), termination of all
Commitments under this Agreement and the expiration of all Facility Letters of
Credit (or, with respect to the Facility Letters of Credit, such Facility
Letters of Credit are converted into or otherwise constitute Alternative Letters
of Credit or are cash collateralized in accordance with the provisions of
Section 4.10 or other collateral alternatives acceptable to the applicable
Issuing Bank are provided to such Issuing Bank) unless the Required Lenders
shall otherwise consent in writing, the Borrower and the Company will perform
and observe, and (as and where applicable) will cause the other Loan Parties to
perform and observe, the following covenants:

7.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders (or
the Administrative Agent, on behalf of the Lenders), which may be by electronic
transmission:

(i) Audited Financial Statements. Within 95 days after the close of each of its
fiscal years, an audit report, which report shall not be subject to any “going
concern” qualification or qualification as to the scope of the audit, certified
by independent certified public accountants of national recognition or otherwise
reasonably acceptable to the Administrative Agent, prepared in accordance with
GAAP on a consolidated basis for the Company and its Subsidiaries, including
balance sheets as of the end of such period, a related consolidated profit and
loss statement, and a consolidated statement of cash flows, accompanied by any
management letter prepared by said accountants. Filing of such financial
statements with the SEC shall be deemed delivery of such financial statements to
the Lenders.

(ii) Quarterly Financial Statements. Within 50 days after the close of the first
three quarterly periods of each fiscal year of the Company, for the Company and
its Subsidiaries, consolidated unaudited balance sheets as at the close of each
such period and a related consolidated profit and loss statement and a
consolidated statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, which statements shall be a complete and
accurate copy of such signed statements as filed with the SEC and certified by
the Company’s chief financial officer, chief accounting officer, controller or
treasurer (which certificate shall be satisfactory in form to the Administrative
Agent). Filing of such financial statements with the SEC shall be deemed
delivery of such financial statements to the Lenders.

(iii) Annual Plan and Forecast. As soon as available, but in any event within
120 days after the beginning of each fiscal year of the Company, a copy of the
plan and forecast (including a projected consolidated balance sheet, income
statement and funds flow statement) of the Company for such fiscal year.

(iv) Compliance Certificate. Within five (5) days after each of the dates on
which financial statements are required to be delivered under Sections 7.1(i)
and (ii), a

 

-69-



--------------------------------------------------------------------------------

compliance certificate in substantially the form of Exhibit F signed by the
chief financial officer, chief accounting officer, controller or treasurer of
the Company showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.

(v) Annual ERISA Statement. If applicable, within 270 days after the close of
each fiscal year, a statement of the Unfunded Liabilities of each Single
Employer Plan, certified as correct by an actuary enrolled under ERISA.

(vi) Reportable Event. As soon as possible and in any event within 10 days after
any Loan Party knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer, chief accounting
office, controller or treasurer of the Company, describing said Reportable Event
and the action which the Company proposes to take with respect thereto.

(vii) Environmental Notices. As soon as possible and in any event within 10 days
after a Senior Executive of a Loan Party receives the same, a copy of (a) any
notice or claim to the effect that any Loan Party is or may be liable to any
Person as a result of the Release by any Loan Party or any other Person of any
Regulated Substances, and (b) any notice alleging any violation of any
Environmental, Law by any Loan Party, that, in either case, could reasonably be
expected to have a Material Adverse Effect.

(viii) Borrowing Base Certificate. At any time that the Leverage Ratio equals or
exceeds 1.50 to 1.00 as of the last day of a fiscal quarter, simultaneous with
the delivery of the Compliance Certificate required to be delivered with respect
to such fiscal quarter pursuant to Section 7.1(iv), a Borrowing Base
Certificate.

(ix) Notices Regarding Plans and Benefit Arrangements.

(A) Promptly upon becoming aware of the occurrence thereof, notice (including
the nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of: (1) any
Prohibited Transaction that could subject the Company or any member of the
Controlled Group to a civil penalty assessed pursuant to Section 502(i) of ERISA
or a tax imposed by Section 4975 of the Internal Revenue Code in connection with
any Plan, Benefit Arrangement or any trust created thereunder that in either
case would reasonably be expected to result in a liability in excess of
$5,000,000; (2) any assertion of material withdrawal liability with respect to
any Multiemployer Plan or Multiple Employer Plan; (3) any partial or complete
withdrawal from a Multiemployer Plan, by the Company or any member of the
Controlled Group under Title IV of ERISA (or assertion thereof), which such
withdrawal is likely to result in a material liability; (4) any withdrawal by
the Company or any member of the Controlled Group from a Multiple Employer Plan;
(5) any failure by the Company or any member of the Controlled Group to make a
payment to a Plan required to avoid imposition of a lien under Section 303(k) of
ERISA; or (6) any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase the
unfunded benefit liability or to materially reduce the liability to make
periodic contributions.

 

-70-



--------------------------------------------------------------------------------

(B) Promptly after receipt thereof, copies of (a) all notices received by the
Company or any member of the Controlled Group of the PBGC’s intent to terminate
any Plan administered or maintained by the Company or any member of the
Controlled Group, or to have a trustee appointed to administer any such Plan;
and (b) at the request of the Administrative Agent or any Lender each annual
report (IRS Form 5500 series) and all accompanying schedules, the most recent
actuarial reports, the most recent financial information concerning the
financial status of each Plan administered or maintained by the Company or any
member of the Controlled Group, and schedules showing the amounts contributed to
each such Plan by or on behalf of the Company or any member of the Controlled
Group in which any of their personnel participate or from which such personnel
may derive a benefit, and each Schedule B (Actuarial Information) to the annual
report filed by the Company or any member of the Controlled Group with the
Internal Revenue Service with respect to each such Plan.

(C) Promptly upon the filing thereof, copies of any Form 5310, or any successor
or equivalent form to Form 5310, filed with the IRS in connection with the
termination of any Plan.

(x) Project Reports. Within thirty (30) days after the end of each fiscal
quarter of the Borrower and, from and after delivery of a Compliance Certificate
evidencing that the Leverage Ratio exceeds 1.50 to 1.00 as of the last day of a
fiscal quarter and until the delivery of a Compliance Certificate for a
subsequent fiscal quarter evidencing that the Leverage Ratio does not exceed
1.50 to 1.00 as of the last day of such fiscal quarter, each calendar month,
statements accompanied by a certificate of the chief financial officer, chief
accounting officer, controller or treasurer of Company, actually setting forth
for the last week of the prior calendar quarter or month (as applicable) sales
reports showing unit sales and unsold inventory completed or under construction
by the Loan Parties in connection with each of their projects.

(xi) Subordinated Loan Documents. Prior to any Loan Party’s entering into or
amending any Subordinated Loan Documents, copies thereof and a description of
any material differences between the subordination provisions of such
Subordinated Loan Documents and the subordination provisions of the Subordinated
Loan Documents identified in Schedule 4 or most recently approved hereunder.

(xii) Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party which would be required to be
reported by the Company (regardless of whether the Company is no longer required
to file such reports with the SEC by reason of the Company ceasing to be a
reporting company) on Forms 10-Q, 10-K or 8-K filed with the SEC. Filing such
information with the SEC shall be deemed delivery to the Lenders.

 

-71-



--------------------------------------------------------------------------------

(xiii) Shareholder Reports. Promptly upon the furnishing thereof to the
shareholders of the Company, complete and accurate copies of all financial
statements, reports and proxy statements so furnished. Filing such information
with the SEC shall be deemed delivery to the Lenders.

(xiv) Other Information. Such other information (including non-financial
information) as the Administrative Agent may from time to time reasonably
request, including, without limitation, pursuant to any reasonable request by
any Lender.

7.2 Use of Proceeds. The Borrower and each other Loan Party will use the
proceeds of the Revolving Credit Advances for lawful, general business purposes.
Neither the Borrower nor any other Loan Party will use any of the proceeds of
the Revolving Credit Advances to purchase or carry any “margin stock” (as
defined in Regulation U). The Borrower will not request any Loan or Facility
Letter of Credit, and the Company and the Borrower shall not use, and shall
procure that their respective Subsidiaries shall not use, the proceeds of any
Loan or Facility Letter of Credit in any manner which would result in any
violation of Anti-Corruption Laws or applicable Sanctions.

7.3 Notice of Default. The Borrower will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, that could reasonably be expected to have a
Material Adverse Effect.

7.4 Conduct of Business. The Loan Parties will carry on and conduct their
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted (and fields reasonably related, ancillary
or complimentary thereto) and, in the case of the Borrower and the Company, will
do (and in the case of any other Loan Party, to the extent that its failure to
do so could reasonably be expected to have a Material Adverse Effect, will do)
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership, trust or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect, maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

7.5 Taxes. Except for violations or failures that individually and in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
each Loan Party will (i) file in a timely manner complete and correct U.S.
federal and all applicable foreign, state and local tax returns required by law
and (ii) pay when due all Taxes upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been provided in accordance
with GAAP.

7.6 Insurance. Each Loan Party will maintain with financially sound and
reputable insurance companies insurance on all its Property in such amounts and
covering such risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.

 

-72-



--------------------------------------------------------------------------------

7.7 Compliance with Laws. Each Loan Party will comply with all Laws (excluding
Environmental Laws, compliance with which is governed by Section 7.25) to which
it may be subject, to the extent that noncompliance could reasonably be expected
to have a Material Adverse Effect. The Company and the Borrower will maintain in
effect and enforce policies and procedures designed to promote compliance by the
Borrower, the Company, its Subsidiaries and their respective officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

7.8 Maintenance of Properties. Each Loan Party will maintain, preserve, protect
and keep its Property in good repair, working order and condition (ordinary wear
and tear and casualty excepted) in accordance with the general practice of other
businesses of similar character and size, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except in each case to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

7.9 Inspection. Each Loan Party will permit the Administrative Agent and the
Lenders, by their respective representatives and agents, to inspect any of the
Property, books and financial records of the Loan Parties, examine and make
excerpts of the books of accounts and other financial records of the Loan
Parties, and to discuss the affairs, finances and accounts of the Loan Parties
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably designate.

7.10 Mergers; Consolidations; Dissolutions. No Loan Party shall merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it unless (i) there is no Change of Control of the Loan Party;
(ii) the character of the business of the Toll Group on a consolidated basis
will not be materially changed by such occurrence; (iii) such occurrence shall
not constitute or give rise to a Default or Unmatured Default; and (iv) if, in
the case of the Borrower or the Company, it is not the surviving entity of such
merger or consolidation, such surviving entity shall promptly execute and
deliver to the Administrative Agent (A) an assumption of the Borrower’s or the
Company’s (as applicable) obligations under the Loan Documents to which the
Borrower or the Company (as applicable) is party and (B) such certified
resolutions, opinions of counsel and other supporting documentation as the
Administrative Agent may reasonably request, all of which shall be reasonably
satisfactory to the Administrative Agent. Neither the Toll Group nor any portion
thereof the dissolution, liquidation or winding up of which could reasonably be
expected to have a Material Adverse Effect shall dissolve, liquidate, or wind up
its business by operation of law or otherwise.

7.11 Distributions of Securities. The Company shall not distribute to its
shareholders any securities of any Subsidiary unless (a) such Subsidiary is a
Non-Loan Party; (b) such distribution does not constitute or give rise to a
Default or Unmatured Default; (c) such distribution does not result in a Change
of Control of a Loan Party; and (d) such distribution does not materially change
the operations of the Toll Group.

7.12 Disposition of Assets. None of the Loan Parties will sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its Property (including,

 

-73-



--------------------------------------------------------------------------------

but not limited to, sale, assignment, discount or other disposition of accounts,
contract rights, chattel paper, equipment or general intangibles with or without
recourse or of capital stock (other than capital stock of the Company), shares
of beneficial interest or partnership interests of another Loan Party or an
Affiliate of a Loan Party), except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the business of the Loan Parties (taken as a whole);

(iii) any sale, transfer or lease of assets to any other Loan Party;

(iv) any sale, transfer or lease of assets which are replaced by substitute
assets acquired or leased;

(v) any sale, transfer or lease of assets of, or interests in, a Non-Loan Party
or any other Affiliate of the Company that is not a Loan Party; and

(vi) mergers or consolidations permitted in this Agreement.

7.13 Borrower a Wholly-Owned Subsidiary. The Borrower will at all times be a
Wholly-Owned Subsidiary of the Company or of a successor to the Company (but
only if the ownership by such successor does not constitute or result in a
Change of Control).

7.14 Investments and Acquisitions. None of the Loan Parties will make or suffer
to exist any Investments (including, without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or will create
any Subsidiary or will become or remain a partner in any partnership or joint
venture, except Permitted Investments.

7.15 Liens. None of the Loan Parties will create, incur, or suffer to exist any
Lien in, of or on any Property whether now owned or hereafter acquired, except
Permitted Liens.

7.16 Additional Designated Guarantors. The Borrower may at any time designate
(in the manner hereinafter provided) any Wholly-Owned Subsidiary of the Company
as a Designated Guarantor, and shall designate (in the manner hereinafter
provided) each newly-formed or newly-acquired Wholly-Owned Subsidiary of the
Company (other than a Mortgage Subsidiary) as a Designated Guarantor on a
quarterly basis simultaneously with its delivery of the next Compliance
Certificate pursuant to Section 7.1(iv) (unless, on or prior to the time of such
delivery, the Borrower satisfies the requirements of Non-Designation of such
Wholly-Owned Subsidiary in accordance with Section 10.13) in accordance with the
provisions of this Section 7.16. Such designation of a Wholly-Owned Subsidiary
of the Company as a Designated Guarantor shall be effected by the delivery by
the Borrower to the Administrative Agent of each of the following:

(i) Notice by the Borrower and the Company identifying such Designated
Guarantor, the state of its formation, and the ownership of the capital stock or
other ownership interests in such Designated Guarantor;

 

-74-



--------------------------------------------------------------------------------

(ii) A Supplemental Guaranty duly executed and delivered by such Designated
Guarantor;

(iii) Documents with respect to such Designated Guarantor addressing the
requirements set forth in clauses (iv), (v) and (vi) of Section 5.1; and

(iv) Such information relating to the organization, operations and finances of
such Designated Guarantor as the Administrative Agent shall reasonably request.

Upon the Administrative Agent’s receipt of the foregoing, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, such
Wholly-Owned Subsidiary of the Company shall be a Designated Guarantor and a
Loan Party hereunder.

7.17 Subordinated Indebtedness. Except as otherwise permitted in the last
sentence of this Section 7.17, no Loan Party will make any amendment or
modification to any Subordinated Loan Document, without providing at least
thirty (30) days’ prior written notice thereof to the Administrative Agent (or
such shorter period as the Administrative Agent shall agree), and obtaining the
prior written consent of the Required Lenders thereto. The Loan Parties may
amend or modify any Subordinated Loan Document without obtaining the consent of
the Required Lenders if after giving effect to such amendment or modification
(a) the subordination provisions therein would be permitted under this
Agreement, and (b) the covenants governing such Subordinated Indebtedness
affected by the amendment are no more onerous to the borrower of such
Subordinated Indebtedness than those contained under this Agreement and the
Administrative Agent shall have received an officer’s certificate to such effect
by an Authorized Officer of the Company.

7.18 Intercompany Loans, Loans from Non-Loan Parties. The Borrower may make
Intercompany Loans available to the Guarantors using proceeds of the Loans. Each
Intercompany Loan shall be evidenced either by a promissory note of the obligor
under such Intercompany Loan (individually, an “Intercompany Note” and
collectively, the “Intercompany Notes”), an intercompany account agreement
between Borrower and the obligor under such Intercompany Loan (individually, an
“Intercompany Agreement” and collectively, the “Intercompany Agreements”) or by
an entry on the books and records of the Borrower and the obligor under such
Intercompany Loan, and repayment of such Intercompany Loans shall be on such
terms as the Borrower and the Guarantors agree. Each Intercompany Loan shall be
subordinated to the Guarantors’ obligations under the Guaranty Agreements
pursuant to the terms of the Guaranty Agreement and shall either be a demand
loan or become due and payable upon the acceleration of the Loans pursuant to
Section 9.1 after the occurrence of a Default hereunder. Any Intercompany Note,
Intercompany Agreement or book-entry claim may in turn be assigned by the
Borrower to another Guarantor or any other member of the Toll Group as a capital
contribution. The Company shall establish and maintain such books and records
relating to Intercompany Loans and other Investments in the Designated
Guarantors as are required to enable it and the Administrative Agent to trace
advances and repayments of principal of Intercompany Loans and other investments
in the Guarantors.

 

-75-



--------------------------------------------------------------------------------

7.19 Appraisals.

7.19.1 Procedures. The Loan Parties shall cooperate with the Lenders and the
appraisers in making appraisals of the Borrowing Base Assets which the
Administrative Agent, at the direction of the Required Lenders, may from time to
time request. The Borrower may, within ten (10) days following any such request
by the Administrative Agent, specify which other of the Borrowing Base Assets it
requests to have similarly appraised. Following the first to occur of (A)
completion of all appraisals requested at any one time by the Administrative
Agent and the Borrower under this Section 7.19, and (B) a date specified by the
Administrative Agent no earlier than 45 days after the last request for an
appraisal has (or could have) been made by the Borrower in accordance with the
immediately preceding sentence, the appraised values of all Borrowing Base
Assets which have been appraised (rather than their book value) shall be used
for purposes of applying the covenant contained in Section 7.28.2. The Required
Lenders shall have the right to request appraisals pursuant to this Section 7.19
not more than two times in any period of twelve consecutive months, and shall
specify in such request all of the Borrowing Base Assets for which the Lenders
desire appraisals.

7.19.2 Costs. Any appraisals by the Administrative Agent shall be at the
Lenders’ expense (in the proportion of their respective Revolving Credit Ratable
Shares), unless using such appraised values would result in the covenant
contained in Section 7.28.2 being violated, in which event all such appraisals
shall be at the Borrower’s expense; provided, that, in addition to the
foregoing, if at any time that the Borrowing Base provisions set forth in
Section 7.28.2 are in effect because the Leverage Ratio is above the threshold
set forth therein as of the end of the most recent fiscal quarter for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 7.1(i) or (ii), the amount of the Borrowing Base (determined as of the
end of such fiscal quarter and set forth on the Borrowing Base Certificate
required to be delivered pursuant to Section 7.1(viii)) is not greater than the
aggregate principal amount of the Senior Indebtedness then outstanding
(excluding outstanding Alternative Letters of Credit and other outstanding
Letters of Credit or similar arrangements to the extent collateralized by cash,
Marketable Securities or Cash Equivalents) by at least an amount equal to 10% of
the aggregate principal amount of such Senior Indebtedness then outstanding
(with Senior Indebtedness being calculated in accordance with Section 7.28.2),
then the Administrative Agent, at the written request of the Required Lenders,
shall have the right to request appraisals of a selection of Borrowing Base
Assets that constitute (x) Borrowing Base Assets with the highest individual
book values and (y) Borrowing Base Assets that in the aggregate constitute 50%
of the aggregate book value of all Borrowing Base Assets (both (x) and (y) to be
determined by the Company in good faith in consultation with the Administrative
Agent) (such assets, the “Borrowing Base Selected Assets”) not more than once in
any twelve consecutive months with all such appraisals conducted at the
Borrower’s expense; provided, further, that if the aggregate appraised value of
the Borrowing Base Selected Assets is less than the aggregate book value of the
Borrowing Base Selected Assets as set forth in the above-referenced Borrowing
Base Certificate, then the Administrative Agent shall have the right, at the
written request of the Required Lenders (but only so long as the Borrowing Base
provisions set forth in Section 7.28.2 are in effect as provided above) to
request appraisals of additional Borrowing Base Assets on the same basis as
provided in clauses (x) and (y) above that in the aggregate, together with the
Borrowing Base Selected Assets, constitute 80% of the aggregate book value of
all Borrowing Base Assets (such additional Borrowing Base Assets to be
determined by the Company in good faith in consultation with the Administrative

 

-76-



--------------------------------------------------------------------------------

Agent as provided above and defined herein as the “Additional Borrowing Base
Selected Assets”) not more than once in any twelve consecutive months with all
such appraisals conducted at the Borrower’s expense; provided, further, that if
the aggregate appraised value of the Borrowing Base Selected Assets and the
Additional Borrowing Base Selected Assets is less than ninety percent (90%) of
the aggregate book value of such assets as set forth on the above-referenced
Borrowing Base Certificate, then the Administrative Agent shall have the right,
at the written request of the Required Lenders (but only so long as the
Borrowing Base provisions set forth in Section 7.28.2 are in effect as provided
above), to request appraisals of all remaining Borrowing Base Assets at the
Borrower’s expense, but no more than once in any twelve consecutive months;
provided, further, that, notwithstanding the foregoing, if a Default or
Unmatured Default shall have occurred and be continuing as a result of a breach
of Section 7.28.2, then all appraisals under this Section 7.19 shall be at the
Borrower’s expense.

7.19.3 Appraisers. Any appraisals requested at any one time pursuant to this
Section 7.19 shall be made by one or more appraisers for all properties (there
shall be no more than one appraiser for each property) located in each state
selected by the Borrower from a list of at least three appraisers submitted by
the Administrative Agent with respect to such state at the time it makes its
request. All appraisers submitted by the Administrative Agent pursuant to this
Section 7.19 shall be appraisers who have been approved by the Required Lenders
and the Borrower (such approval not to be unreasonably withheld or delayed) and
in either event have committed to prepare appraisals within 45 days following
the date such appraisals are requested.

7.20 Mortgage Subsidiaries. The Company shall notify the Administrative Agent of
the creation of any Mortgage Subsidiary within seven (7) Business Days after
such creation. Such notice shall include the name, state of formation and
ownership of the capital stock or other ownership interests thereof. The Company
shall cause the Mortgage Subsidiaries to engage exclusively in the Mortgage
Banking Business. The Company shall deliver information relating to the
organization, operations and finances of the Mortgage Subsidiaries as the
Administrative Agent may reasonably request from time to time.

7.21 [Reserved].

7.22 [Reserved].

7.23 Plans and Benefit Arrangements. Except as set forth in Schedule 9 or to the
extent a violation of the foregoing would not reasonably be expected to have a
Material Adverse Effect either individually or in the aggregate with all other
violations:

(i) The Company and each member of the Controlled Group shall comply with any
applicable provisions of ERISA with respect to all Benefit Arrangements, Plans
and Multiemployer Plans. The Company shall not permit to occur any Prohibited
Transaction with respect to any Benefit Arrangement or any Plan or with respect
to any Multiemployer Plan or Multiple Employer Plan. The Company and all members
of the Controlled Group shall make all payments required to be made under any
agreement relating to a Multiemployer Plan or a Multiple Employer Plan or any
Law pertaining thereto. With respect to each Plan and Multiemployer Plan, the
Company and each member of the Controlled Group (i) shall fulfill their
obligations under the minimum funding standards

 

-77-



--------------------------------------------------------------------------------

of ERISA, (ii) shall not incur any liability to the PBGC and (iii) shall not
have asserted against them any penalty for failure to fulfill the minimum
funding requirements of ERISA.

(ii) Each Multiemployer Plan and Multiple Employer Plan shall be able to pay
benefits thereunder when due.

(iii) Neither the Company nor any other member of the Controlled Group shall
institute proceedings to terminate any Plan.

(iv) The Company shall not permit to occur any event requiring notice to the
PBGC under Section 303(k)(4)(A) of ERISA with respect to any Plan.

(v) The aggregate actuarial present value of all benefit liabilities (whether or
not vested) under each Plan, determined on a plan termination basis, as
disclosed from time to time in and as of the date of the actuarial reports for
such Plan shall not exceed the aggregate fair market value of the assets of such
Plan.

(vi) Neither the Company nor any other member of the Controlled Group shall
incur any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither the Company nor any other member of the Controlled Group
shall be notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and no Multiemployer Plan or Multiple Employer Plan
shall be reorganized or terminated, within the meaning of Title IV of ERISA.

(vii) To the extent that any Benefit Arrangement is insured, the Company and all
members of the Controlled Group shall pay when due all premiums required to be
paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Company and all members of the Controlled Group shall make all
contributions required to be paid for all prior periods.

7.24 Employment Matters. The Loan Parties shall comply with the Labor Contracts
and all applicable labor and employment Laws including, but not limited to,
those related to equal employment opportunity and affirmative action, labor
relations, minimum wage, overtime, child labor, medical insurance continuation,
worker adjustment and relocation notices, immigration controls and worker and
unemployment compensation, in each case where the failure to comply would have a
Material Adverse Effect either individually or in the aggregate with all other
such failures. The Company and the Borrower shall not permit any grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
strikes or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.

7.25 Environmental Matters. Except as disclosed on Schedule 10 hereto:

(i) Except for violations or failures which individually and in the aggregate
are not reasonably likely to have a Material Adverse Effect, (A) no
Environmental Complaint shall be issued by any Official Body or other Person
alleging that any Loan Party

 

-78-



--------------------------------------------------------------------------------

or any prior or subsequent owner of the Property is a potentially responsible
party under the Comprehensive Environmental Response, Cleanup and Liability Act,
42 U.S.C. § 9601, et seq. and (B) the Company and the Borrower shall not permit
to occur any Environmental Complaint relating to any Loan Party or any prior or
subsequent owner of the Property pertaining to, or arising out of, any
Environmental Conditions.

(ii) Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, (A) the
Company and the Borrower shall not permit to occur any circumstances at, on or
under the Property that constitute a breach of or non-compliance with any of the
Environmental Laws or (B) any past or present Environmental Conditions at, on or
under the Property or at, on or under adjacent property, that prevent compliance
with Environmental Laws at the Property.

(iii) Except for conditions, violations or failures which individually and in
the aggregate are not reasonably likely to have a Material Adverse Effect,
neither the Property nor any structures, improvements, equipment, fixtures,
activities or facilities thereon or thereunder shall contain or use Regulated
Substances except in compliance with Environmental Laws. The Company and the
Borrower shall not permit to occur any processes, facilities, operations,
equipment or other activities at, on or under the Property, or at, on or under
adjacent property that result in the release or threatened release of Regulated
Substances onto the Property, except to the extent that such releases or
threatened releases are not a breach of or otherwise a violation of any
Environmental Laws, or are not likely to have a Material Adverse Effect either
individually or in the aggregate.

(iv) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) the Company and the
Borrower shall not permit any underground storage tanks, or underground piping
associated with such tanks, to be used for the management of Regulated
Substances at, on or under the Property that do not have a full operational
secondary containment system in place or are not in compliance with all
Environmental Laws, and (B) the Company and the Borrower shall not permit the
abandonment of any underground storage tanks or underground piping associated
with such tanks, previously used for the management of Regulated Substances at,
on or under the Property, except those abandoned in place, or removed, in
accordance with the Environmental Laws.

(v) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) each Loan Party shall have
all material permits, licenses, authorizations and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties shall submit all material
notices, reports and other filings required by the Environmental Laws to be
submitted to an Official Body which pertain to operations on the Property.

(vi) Except for violations which individually and in the aggregate are not
likely to have a Material Adverse Effect, all on-site generation, storage,
processing, treatment, recycling, reclamation of disposal of Solid waste at, on,
or under the Property and all off-site transportation, storage, processing,
treatment, recycling, reclamation and disposal of Solid Waste shall be done in
accordance with the Environmental Laws.

 

-79-



--------------------------------------------------------------------------------

7.26 Environmental Certificates. The Borrowing Base Assets shall not include any
Property for which a Loan Party has not obtained a completed certificate
(including an accompanying Phase I Environmental site assessment in conformity
with industry standards) in respect of such Property in substantially the form
of Exhibit G or otherwise in a form reasonably satisfactory to the
Administrative Agent (an “Environmental Certificate”) from a qualified
independent environmental consultant. The Borrower shall, at the request of the
Administrative Agent, furnish to the Administrative Agent Environmental
Certificates with respect to any Property requested by the Administrative Agent
that the Borrower has included in the Borrowing Base, and may, in order to
request approval of any exception on Exhibit A of an Environmental Certificate
that is not a Permitted Environmental Exception so that the underlying assets
may be included in the Borrowing Base, furnish a supplemental Environmental
Certificate to the Administrative Agent from a qualified independent
environmental consultant. The Administrative Agent shall with reasonable
promptness notify the Borrower and the Lenders of the Administrative Agent’s
approval or disapproval of any exception on Exhibit A of any such Environmental
Certificate that is not a Permitted Environmental Exception. The other Lenders
shall have ten (10) Business Days to reverse such approval or disapproval by the
vote of the Required Lenders, in the absence of which vote the Administrative
Agent’s decision shall stand. The Borrower shall have the right from time to
time to submit another Environmental Certificate in respect of Property that was
not initially Environmentally Approved Land following substantial completion of
corrective action in accordance with Environmental Laws applicable to exceptions
to a prior Environmental Certificate in respect of such Property and provision
of documentation of such corrective action reasonably acceptable to the
Administrative Agent. Neither the Administrative Agent nor any other Lender
shall be liable or otherwise have any responsibility or obligation to any Lender
or to any Loan Party for any approval or disapproval of any exceptions in any
Environmental Certificate made by it.

7.27 Senior Debt Status. The Obligations will at all times rank (a) at least
pari passu in priority of payment with all other Senior Indebtedness of the Loan
Parties (except the Obligations may rank junior in priority with respect to the
liens securing Indebtedness secured by Permitted Liens) and (b) prior in right
of payment to all Subordinated Indebtedness.

7.28 Financial Covenants.

7.28.1 Leverage Ratio. The Company and the Borrower will not permit the Leverage
Ratio at any time to be greater than 1.75 to 1.00.

7.28.2 Borrowing Base. At any time that the Leverage Ratio as of the end of a
fiscal quarter equals or exceeds 1.50 to 1.00, the Company and the Borrower will
not permit the Borrowing Base (determined as of the end of such fiscal quarter
and set forth on the Borrowing Base Certificate required to be delivered for
such fiscal quarter pursuant to Section 7.1(viii)) to be less than the aggregate
principal amount of Senior Indebtedness then outstanding (excluding outstanding
Alternative Letters of Credit and other Letters of Credit or similar
arrangements included in Senior Indebtedness and not issued under the Credit
Agreement to the extent collateralized by cash, Marketable Securities or Cash
Equivalents), it being understood that (i) if any Permitted

 

-80-



--------------------------------------------------------------------------------

Purchase Money Loans or Permitted Recourse Indebtedness are secured by assets
which have a book value at the time of the calculation of the Leverage Ratio
which is greater than or equal to the amount of Indebtedness outstanding in
respect of such Permitted Purchase Money Loans or Permitted Recourse
Indebtedness, as applicable, then the amount of such Indebtedness shall not be
included in the foregoing calculation of Senior Indebtedness, (ii) if any
Permitted Purchase Money Loans or Permitted Recourse Indebtedness are secured by
assets which have a book value at the time of the calculation of the Leverage
Ratio which is less than the amount of Indebtedness in respect of such Permitted
Purchase Money Loans or Permitted Recourse Indebtedness, as applicable, and such
Permitted Purchase Money Loans or Permitted Recourse Indebtedness, as
applicable, are recourse to any Loan Party (on a secured or unsecured basis)
then only the difference between the outstanding principal amount of
Indebtedness in respect of such Permitted Purchase Money Loans or Permitted
Recourse Indebtedness, as applicable, and the book value of such assets securing
such Permitted Purchase Money Loans or Permitted Recourse Indebtedness, as
applicable, shall be included in the foregoing calculation of Senior
Indebtedness (but in no event in an amount greater than the amount of recourse
to any Loan Party) and (iii) the amount of Indebtedness in respect of Permitted
Nonrecourse Indebtedness shall not be included in the foregoing calculation of
Senior Indebtedness.

7.28.3 Tangible Net Worth. The Company will maintain at the end of each fiscal
quarter a Tangible Net Worth of not less than the amount by which (i) the sum of
(a) $2,650,000,000, (b) 50% of Consolidated Net Income after April 30, 2016
(provided that the amount in this clause (b) may not be less than zero), (c) 50%
of the cash proceeds of capital stock of the Company sold by the Company after
the Closing Date and (d) 50% of the aggregate increase in Tangible Net Worth
after the Closing Date by reason of the issuance of capital stock of the Company
upon conversion of Indebtedness of any member of the Toll Group into such
capital stock exceeds (ii) the aggregate amount paid by the Company for
repurchase of its capital stock at any time after the Closing Date (but only to
the extent such repurchases do not exceed the Maximum Deductible Amount (as
defined below)). As used herein, the term “Maximum Deductible Amount” shall mean
an amount equal to (A) the cost of purchases and repurchases by the Toll Group
of capital stock of the Company made after the Closing Date, not to exceed, in
the aggregate during any one-year period (as measured from November 1 to
October 31 of each year) ten percent (10%) of the Tangible Net Worth as of the
end of the fiscal year of the Company preceding such one-year period, plus (B)
in addition to the purchases and repurchases of capital stock under clause (A),
the cost of other purchases or repurchases by the Toll Group of capital stock of
the Company at any time, not to exceed $300,000,000 in the aggregate after April
30, 2016.

7.28.4 Mortgage Subsidiaries. The Company and the Borrower shall not permit the
ratio of Mortgage Subsidiaries’ Liabilities to Mortgage Subsidiaries’ Adjusted
Shareholders Equity to exceed at the end of any fiscal quarter 12.0 to 1.0.

7.29 Financial Contracts. No Loan Party will enter into or remain liable upon
any Financial Contract, except for Financial Contracts entered into for the
purpose of managing interest rate risks associated with Indebtedness of the Toll
Group and other risks associated with the business of the Toll Group and not for
speculative purposes.

 

-81-



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

8.1 Any representation or warranty made or deemed made by or on behalf of any
Loan Party to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.

8.2 (i) Nonpayment of principal of any Loan when due or failure to cash
collateralize Facility Letters of Credit when required under this Agreement, or
(ii) nonpayment of interest upon any Loan or of any fee or other Obligations
under any of the Loan Documents within five days after notice (which notice may
include a billing statement therefor) that the same is due.

8.3 The breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any of the other Loan Documents which is not
cured within thirty days after the earlier of notice thereof given by the
Administrative Agent or the Required Lenders to the Borrower in accordance with
Section 14.1 and the date on which any Senior Executive becomes aware of the
occurrence thereof, whichever first occurs (such grace period to be applicable
only in the event such breach can be cured by corrective action of the Loan
Parties as determined by the Administrative Agent in its reasonable discretion).

8.4 Failure of any Loan Party to pay when due any Indebtedness (other than (i)
Permitted Nonrecourse Indebtedness and (ii) guarantees of Indebtedness of
Non-Loan Parties, to the extent and for so long as the payment obligation by a
Loan Party under such guarantee is being contested in good faith by appropriate
proceedings, and any judgment against any Loan Party is subject to an appeal and
does not otherwise result in a Default under Section 8.5) aggregating in excess
of $75,000,000 (“Material Indebtedness”); or the default by any Loan Party in
the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any agreement or
agreements under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of any Loan Party shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment or in connection with a mandatory
prepayment or offer with respect to the sale, casualty or condemnation of any
Property secured by such Material Indebtedness) prior to the stated maturity
thereof; or any Loan Party shall not pay, or shall admit in writing its
inability to pay, its debts generally as they become due.

8.5 Any Loan Party shall (i) have an order for relief entered with respect to it
under the federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
federal bankruptcy

 

-82-



--------------------------------------------------------------------------------

laws as now or hereafter in effect or seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate, partnership or limited
liability company action to authorize or effect any of the foregoing actions set
forth in this Section 8.5 or (vi) fail to contest in good faith any appointment
or proceeding described in Section 8.6.

8.6 Without the application, approval or consent of a Loan Party, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for such
Loan Party or any Substantial Portion of the Property of the Loan Parties, or a
proceeding described in Section 8.5(iv) shall be instituted against any Loan
Party and such appointment continues undischarged, or such proceeding continues
undismissed or unstayed, for a period of 60 consecutive days.

8.7 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
the Loan Parties so condemned, seized, appropriated, or taken custody or control
of, during the period of four consecutive fiscal quarters ending with the
quarter in which any such action occurs, constitutes a Substantial Portion.

8.8 The Loan Parties shall fail within 30 days to pay, bond or otherwise
discharge any one or more judgments or orders for the payment of money (other
than in respect of Permitted Nonrecourse Indebtedness) in excess of $75,000,000
in the aggregate (to the extent not covered by insurance provided by an
independent solvent third-party insurer who has been notified of such judgment,
order or decree and has not denied coverage), which are not stayed on appeal or
otherwise being appropriately contested in good faith.

8.9 The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $10,000,000 or any Reportable Event shall occur in connection with any
Plan.

8.10 The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan that
it has incurred withdrawal liability to such Multiemployer Plan or Multiple
Employer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans or Multiple Employer Plan by the
Company or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $10,000,000 or
requires payments exceeding $5,000,000 per annum.

8.11 The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan that
such Multiemployer Plan or Multiple Employer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans and Multiple Employer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans and Multiple Employer Plans for the respective plan
years of each such Multiemployer Plan and Multiple Employer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $25,000,000.

 

-83-



--------------------------------------------------------------------------------

8.12 Any Loan Party shall (i) be the subject of any proceeding or investigation
pertaining to the release of any Regulated Substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii) or all such events in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

8.13 Any Change of Control shall occur.

8.14 Any action shall be taken by a Loan Party to discontinue or to assert the
invalidity or unenforceability of any Guaranty Agreement, or any Guarantor shall
deny that it has any further liability under any Guaranty Agreement to which it
is a party, or shall give notice to such effect.

8.15 Any Loan Document shall fail to remain in full force and effect unless
released by the Lenders.

8.16 The representations and warranties set forth in Section 6.14.1 (“Plan
Assets; Prohibited Transactions”) shall at any time not be true and correct.

The Borrower may cure any Default (other than any failure to pay the
Obligations) that relates exclusively to a Designated Guarantor by Conversion of
such Designated Guarantor to a Non-Loan Party, to the extent permitted by and
subject to and in accordance with the provisions of Section 10.13, provided that
such Conversion is completed (except as otherwise provided in Section 10.13(b))
not later than thirty (30) days after the first to occur of (a) such Default or
(b) the day that a Senior Executive of the Company first learned of the
Unmatured Default that, with the lapse of time or giving of notice, or both, has
ripened or may ripen into such Default.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

9.1 Acceleration. If any Default described in Section 8.5 or 8.6 occurs and is
continuing with respect to the Borrower or the Company, the obligations of the
Lenders to make Loans hereunder and the obligations of the Lenders to issue,
amend or extend any Facility Letter of Credit hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent or any Lender. If
any other Default occurs and is continuing, the Required Lenders (or the
Administrative Agent with the written consent of the Required Lenders) may
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation of any Lender to issue, amend or extend any Facility Letter of
Credit hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and of the Issuing
Bank(s) to issue, amend or extend Facility Letters of Credit hereunder as a
result of any Default (other than any Default as described

 

-84-



--------------------------------------------------------------------------------

in Section 8.5 or 8.6 with respect to the Borrower or the Company) and before
any judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.

9.2 Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders), the Borrower and the Company may enter into agreements for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such agreement or any waiver
shall, (a) without the consent of each Lender directly and adversely affected
thereby:

(i) Extend the final maturity of any Loan under the Revolving Credit Facility or
forgive all or any portion of the principal amount thereof, or reduce the rate,
whether by modification of the Pricing Schedule or otherwise (it being
understood that any change to the definition of Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in the rate of
interest for purposes of this clause), or extend the time for payment of or
forgive interest or fees thereon; or

(ii) Extend the Revolving Credit Facility Termination Date under the Revolving
Credit Facility, or increase the amount of the Revolving Credit Commitment of
any Lender under the Revolving Credit Facility;

or (b) without the consent of all Lenders:

(i) Permit the Borrower to assign its rights under this Agreement; or

(ii) Increase the amount of the Aggregate Revolving Credit Commitment (except as
provided in Section 2.18); or

(iii) Change, directly or indirectly, the percentage specified in the definition
of “Required Lenders,” or change any provision that calls for consent, approval
or other action by the Required Lenders, all Lenders or any particular affected
Lender; or

(iv) Amend Section 2.10(b), this Section 9.2, Section 12.1 or Section 12.2; or

(v) Release any Guarantor (except for the release of a Designated Guarantor as
provided in Section 10.13).

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without its written consent, and no amendment of any
provision of this Agreement relating to any outstanding Facility Letter of
Credit issued by any Issuing Bank shall be effective without its written
consent. The Administrative Agent may waive payment of the fee required under
Section 13.3.2 without obtaining the consent of any other party to this
Agreement. Notwithstanding the foregoing, (i) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency (including amendments, supplements or waivers to any of
the Loan Documents or related documents executed by any

 

-85-



--------------------------------------------------------------------------------

Loan Party or any other Subsidiary in connection with this Agreement or any
other Loan Document if such amendment, supplement or waiver is delivered in
order to cause such Loan Documents or related documents to be consistent with
this Agreement and the other Loan Documents) so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment and (ii) with respect to amendments under Section 9.2(a)(i) or
requiring the approval of all of the Lenders under the Revolving Credit Facility
directly and adversely affected thereby, if all such Lenders other than one or
more Defaulting Lenders approve such amendment, the failure of such Defaulting
Lenders to approve such amendment shall not prevent such amendment from becoming
effective with respect to such Lenders approving such amendment (it being
understood that such amendment will not be effective with respect to such
Defaulting Lenders that do not approve such amendment).

9.3 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance, amendment or extension of a
Facility Letter of Credit notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Loan or
the issuance, amendment or extension of such Facility Letter of Credit shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 9.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall, subject
to the terms hereof, be available to the Administrative Agent and the Lenders
until the Obligations have been paid in full.

ARTICLE X

GENERAL PROVISIONS

10.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans and
the issuance of the Facility Letters of Credit herein contemplated.

10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Company, Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Company, the Administrative Agent and the Lenders relating to the
subject matter thereof (other than the Administrative Agent’s Fee Letter).

 

-86-



--------------------------------------------------------------------------------

10.5 Several Obligations Benefits of This Agreement. The respective obligations
of the Lenders hereunder are several and not joint or joint and several and no
Lender shall be the partner or agent of any other (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided,
however, that the parties hereto expressly agree that the Arrangers (and, in the
case of the provisions of Section 10.6(b), any other Person indemnified by the
Borrower thereunder) shall enjoy the benefits of the provisions of Sections
10.6, 10.10 and 11.10 to the extent specifically set forth therein and shall
have the right to enforce such provisions on its, his or her own behalf and in
its, his or her own name to the same extent as if it, he or she were a party to
this Agreement.

10.6 Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent and the Arrangers for
any reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and expenses of attorneys for the Administrative
Agent and the Arrangers and (but only with the Borrower’s prior approval, which
shall not be unreasonably withheld or delayed) other advisors and professionals
engaged by the Administrative Agent) paid or incurred by the Administrative
Agent or Citigroup in connection with the preparation, negotiation, execution,
delivery, syndication, amendment, modification, and administration of the Loan
Documents. In addition, the Borrower also agrees to pay for all reasonable
out-of-pocket costs and expenses of the Administrative Agent and each Lender
incurred in connection with the enforcement or preservation of rights under the
Loan Documents (including but not limited to reasonable legal fees and expenses
of counsel, provided that legal fees and legal expenses shall be limited to the
fees and expenses of one legal counsel for the Administrative Agent and, if
applicable, one legal counsel for the Lenders plus, if necessary, one special
counsel for each relevant specialty and one local counsel per jurisdiction;
provided, that, in the event of any actual or potential conflict of interest,
the Borrower shall be liable for the fees and expenses of one additional counsel
for each person or group of persons subject to such conflict).

(b) The Borrower hereby further agrees to indemnify the Administrative Agent,
each Arranger and each Lender, their respective Affiliates, directors, officers
and employees (each an “Indemnitee”) against all losses, claims, obligations,
damages, penalties, actions, judgments, suits, liabilities, costs, expenses and
disbursements (including, without limitation, all reasonable fees and expenses
of attorneys and other expenses of litigation or preparation therefor whether or
not the Administrative Agent, either Arranger or any Lender is a party thereto,
provided that legal fees and legal expenses shall be limited to the fees and
expenses of one legal counsel and one local counsel in each relevant
jurisdiction for all such Indemnitees, taken as a whole; provided, that, in the
event of any actual or potential conflict of interest, the Borrower shall be
liable for the fees and expenses of one additional counsel for each person or
group of persons subject to such conflict) (“Losses”) which any of them may pay
or incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or

 

-87-



--------------------------------------------------------------------------------

the direct or indirect application or proposed application of the proceeds of
any Loan or Facility Letter of Credit hereunder including any Losses arising out
of any actual or alleged presence or Release of Regulated Substances at, on,
under or emanating from any Property, or any liability related to the Borrower
or any of its Subsidiaries under any Environmental Laws except to the extent
that they (i) are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (ii) arose from a material breach of the
obligations of such Indemnitee’s or any of its Related Parties’ obligations
under any Loan Document (as determined by a court of competent jurisdiction in a
final, non-appealable judgment) or (iii) arose from any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Loan Parties and is brought by an Indemnitee against another
Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent, Arranger, the Administrative
Agent or any Issuing Bank in its capacity as such). The obligations of the
Borrower under this Section 10.6 shall survive the termination of this
Agreement. This Section 10.6(b) shall not apply with respect to Taxes other than
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

10.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall (if the Administrative Agent so requests) be furnished
to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

10.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with generally accepted accounting principles in the
United States, as in effect from time to time (“GAAP”); provided, however, if at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document (including for pricing purposes),
and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP. Notwithstanding the foregoing, any obligation of a Person under a lease
(whether existing now or entered into in the future) that is not (or would not
be) required to be classified and accounted for as a capital lease on the
balance sheet of such Person under GAAP as in effect on the date of closing
shall not be treated as a capital lease solely as a result of the adoption of
any changes in, or changes in the application of, GAAP after the Closing Date.

10.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

-88-



--------------------------------------------------------------------------------

10.10 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, Issuing Banks and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, any Arranger nor any Lender or any Issuing Bank shall have any fiduciary
responsibilities to the Borrower, the Company or any other Loan Party. Neither
the Administrative Agent, any Arranger nor any Lender or Issuing Bank undertakes
any responsibility to the Borrower, the Company or any other Loan Party to
review or inform the Borrower, the Company or any other Loan Party of any matter
in connection with any phase of the Borrower’s, the Company’s or any other Loan
Party’s business or operations. The Borrower and the Company agree that neither
the Administrative Agent, any Arranger nor any Lender or Issuing Bank shall have
liability to the Borrower, the Company or any other Loan Party (whether sounding
in tort, contract or otherwise) for losses suffered by the Borrower, the Company
or any other Loan Party in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, any Arranger nor any Lender or Issuing Bank shall have any
liability (whether sounding in tort, contract or otherwise) with respect to, and
the Borrower, the Company and each other Loan Party hereby waives, releases and
agrees not to sue for, any special, indirect or consequential damages suffered
by the Borrower, the Company or any other Loan Party (or suffered by any of
their respective officers, directors, employees, agents, advisors or
representatives) in connection with, arising out of, or in any way related to
the Loan Documents or the transactions contemplated thereby.

10.11 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority); (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.11 (or as may otherwise be reasonably acceptable to the
Borrower), to any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee or pledgee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.11; (h) to any state, federal or foreign
authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
lawfully permitted to do so); (i) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or

 

-89-



--------------------------------------------------------------------------------

thereunder to the extent reasonably necessary in connection with such
enforcement or any such litigation or proceeding to which the Arrangers, the
Administrative Agent or any Lender or Issuing Bank or any of its Affiliates may
be a party to the extent reasonably necessary; or (k) to any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap derivative or other transaction under which payments are to be made by
reference to the Borrower and its Obligations, this Agreement or payments
hereunder or such contractual counterparty’s professional advisor (so long as
such actual or prospective contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 10.11). In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments and
the Revolving Credit Advances. For the purposes of this Section 10.11,
“Information” means all information received from the Company or any of its
Subsidiaries relating to the Company or any of its Subsidiaries or its or their
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by the Company or any of its
Subsidiaries other than as a result of a breach of this Section 10.11. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.

10.13 Conversion and Non-Designation of Designated Guarantors.

(a) The Borrower may, by written notice to the Administrative Agent, request
that a Designated Guarantor be released from its Guaranty Agreement and thereby
be converted to a Non-Loan Party (a “Conversion”) or that a Wholly-Owned
Subsidiary of the Company not be required to be designated as a Designated
Guarantor (a “Non-Designation”), on and subject to the following conditions:

(i) No Default or Unmatured Default shall exist (except any Default or Unmatured
Default that will be cured as a result of such Conversion or Non-Designation)
and no other Default or Unmatured Default will exist as a result of such
Conversion or Non-Designation.

(ii) In the case of a Conversion, the stockholders’ equity in such Designated
Guarantor and in the case of a Non-Designation, the stockholders’ equity in such
Wholly-Owned Subsidiary, shall not exceed five percent (5%) of the total
consolidated stockholders’ equity in all Loan Parties before giving effect to
such Conversion or Non-Designation. Determination of such percentages of
stockholders’ equity shall be made as of the end of the most recent fiscal
quarter of the Company for which the financial statements required under
Sections 7.1(i) or (ii) (as applicable) are available at the time of such
request for Conversion or Non-Designation.

 

-90-



--------------------------------------------------------------------------------

(iii) The stockholders’ equity in all Designated Guarantors that the Borrower
requests to be converted into Non-Loan Parties in any period of four consecutive
fiscal quarters and in all Wholly-Owned Subsidiaries of the Company that the
Borrower requests not to be designated as Designated Guarantors during such
four-quarter period shall not in the aggregate exceed ten percent (10%) (or
fifteen percent (15%) if and to the extent necessary to permit the Borrower to
cure a Default by Conversion of a Designated Guarantor) of the lowest total
consolidated stockholders’ equity in all Loan Parties at the end of any fiscal
quarter during such four-quarter period. Determination of such aggregate amounts
of stockholders’ equity of such applicable Designated Guarantors or Wholly-Owned
Subsidiaries shall be made by adding the amounts of stockholders’ equity of each
such applicable Designated Guarantor and Wholly-Owned Subsidiary (as determined
at the time of request for Conversion of such Designated Guarantor or
Non-Designation of such Wholly-Owned Subsidiary in accordance with clause (ii)
above).

(iv) The stockholders’ equity in all Designated Guarantors that the Borrower
requests to be converted into Non-Loan Parties after the Closing Date and in all
Wholly-Owned Subsidiaries of the Company that the Borrower requests not to be
designated as Designated Guarantors after the Closing Date (in each case
excluding Non-Loan Parties as of the Closing Date) shall not in the aggregate
exceed thirty percent (30%) of the total consolidated stockholders’ equity in
all Loan Parties. Determination of such aggregate amounts of stockholders’
equity of such applicable Designated Guarantors or Wholly-Owned Subsidiaries
shall be made by adding the amounts of stockholders’ equity of each such
applicable Designated Guarantor and Wholly-Owned Subsidiary. Determinations of
such stockholders’ equity shall be made as of the end of the most recent fiscal
quarter of the Company for which financial statements required under Section
7.1(i) or (ii) (as applicable) are available at the time of the last such
request for Conversion or Non-Designation.

(v) The disposition by the Company of such Designated Guarantor (in the case of
a Conversion) or Wholly-Owned Subsidiary (in the case of a Non-Designation)
would not have a material effect on the homebuilding business of the other Loan
Parties, operationally or otherwise.

(vi) The Borrower shall deliver to the Administrative Agent, together with the
Borrower’s notice requesting the Conversion of a Designated Guarantor or
Non-Designation of a Wholly-Owned Subsidiary, a certificate of the Borrower and
the Company, certifying that the conditions set forth in clauses (i) through (v)
above are satisfied with respect to such Conversion or Non-Designation, together
with (A) in the case of a Conversion, a Compliance Certificate, as of the end of
the most recent fiscal quarter for which financial statements are available,
prepared taking into account such Conversion and (B) in any case, such other
evidence in support of the satisfaction of such conditions as the Administrative
Agent shall reasonably request.

(vii) Such Conversion or Non-Designation shall comply with the provisions of
Section 10.13(d).

 

-91-



--------------------------------------------------------------------------------

Upon the Administrative Agent’s determination (which may be made solely by
relying on the certificate delivered pursuant to clause (vi) above) that the
foregoing conditions with respect to the Conversion of a Designated Guarantor
have been satisfied, the Administrative Agent shall (except as otherwise
provided in Section 10.13(b)) promptly (1) execute and deliver, for and on
behalf of itself and the Lenders, a release of such Designated Guarantor from
its Guaranty Agreement, whereupon such Designated Guarantor shall cease to be a
Designated Guarantor and Loan Party and shall be a Non-Loan Party, and (2) give
notice to the Lenders of the Conversion of such Designated Guarantor. Upon the
Administrative Agent’s determination (which may be made solely by relying on the
certificate delivered pursuant to clause (vi) above) that the foregoing
conditions with respect to the Non-Designation of a Wholly-Owned Subsidiary of
the Company have been satisfied, the Administrative Agent shall promptly give
notice of such Non-Designation to the Borrower and the Lenders.

(b) Notwithstanding the satisfaction of the conditions for Conversion of a
Designated Guarantor pursuant to Section 10.13(a), if requested by the Borrower,
the Administrative Agent may elect, in its sole discretion, not to release such
Designated Guarantor from its Guaranty, in which event such Designated Guarantor
shall remain a Guarantor but shall not constitute a Loan Party hereunder for
purposes of compliance with the representations, warranties and covenants
contained in this Agreement (including, without limitation, the covenants
contained in Section 7.28) and the provisions of Article VIII. If the
Administrative Agent so elects not to release such Designated Guarantor, it
shall so notify the Borrower and the Lenders, and the Required Lenders may at
any time direct the Administrative Agent to release such Designated Guarantor
from its Guaranty.

(c) If prior to the release of a Designated Guarantor from its Guaranty, the
Borrower determines and certifies to the Administrative Agent that the inclusion
of such Designated Guarantor as a Loan Party hereunder for all purposes
(including, without limitation, compliance with the covenants contained in
Section 7.28) would not result in a Default or Unmatured Default, the Borrower
may request the Administrative Agent to reinstate such Designated Guarantor as a
Loan Party hereunder for all purposes. As a condition of any such reinstatement,
the Administrative Agent may request the Borrower to deliver to the
Administrative Agent evidence in support of the Borrower’s certification,
including, without limitation, a Compliance Certificate with respect to the most
recent fiscal quarter for which financial statements of the Company are
available, reflecting the inclusion of such Designated Guarantor as a Loan Party
and evidencing compliance with the covenants hereunder. Upon the Administrative
Agent’s approval of the Borrower’s certification and supporting evidence (which
approval may be made solely by relying on such certification and supporting
evidence), the Administrative Agent shall notify the Borrower and the Lenders
that such Designated Guarantor has been so reinstated, and from and after the
delivery of such notice, such Designated Guarantor shall again be a Loan Party
hereunder for all purposes.

(d) At all times after the Borrower has satisfied the conditions of Conversion
of a Designated Guarantor as provided in Section 10.13(a) but prior to the
release of such Designated Guarantor from its Guaranty, all reports required to
be furnished under Section 7.1 hereof or any other provisions of this Agreement
shall exclude such Designated Guarantor as a Loan Party hereunder unless and
until such Designated Guarantor is reinstated as a Loan Party as provided in
this Section 10.13.

 

-92-



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Section 10.13 to the contrary, if, after a
Subsidiary has been converted into a Non-Loan Party or, at the request of the
Borrower, has not been designated as a Designated Guarantor (in each case in
accordance with the above provisions of this Section 10.13), the Borrower
thereafter designates such Subsidiary as a Designated Guarantor (and such
Subsidiary becomes a Designated Guarantor), such Subsidiary shall not, so long
as such Subsidiary is a Designated Guarantor, be considered a Non-Loan Party for
purposes of the above calculations.

10.14 USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act.

10.15 Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution;

(b) the effects of any Bail-In Action on any such liability, including, if
applicable;

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document;

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-93-



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

11.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Citibank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and, other than as expressly set forth
herein, neither the Borrower nor any other Loan Party hereto shall have rights
as a third party beneficiary of any of such provisions.

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Facility Letters of Credit issued by it and the documents associated therewith,
and each Issuing Bank shall have all of the benefits and immunities (i) provided
to the Administrative Agent in this Article XI with respect to any acts taken or
omissions suffered by each Issuing Bank in connection with Facility Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Facility Letters of Credit
as fully as if the term “Administrative Agent” as used in this Article XI and in
the definition of “Related Parties” included each Issuing Bank with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
each Issuing Bank.

11.2 Administrative Agent Individually.

(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 11.2 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities,

 

-94-



--------------------------------------------------------------------------------

loans or other financial products of one or more of the Loan Parties or their
Affiliates. Each Lender understands and agrees that in engaging in the
Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Loan Parties or their Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group. None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Lender or use on behalf of the Lenders,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Administrative Agent shall deliver or
otherwise make available to each Lender such documents as are expressly required
by any Loan Document to be transmitted by the Administrative Agent to the
Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

11.3 Exculpatory Provisions. Neither the Administrative Agent nor any Agent
shall have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Laws including, for the avoidance of

 

-95-



--------------------------------------------------------------------------------

doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and

(d) nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Bank.

Neither the Administrative Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

11.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a

 

-96-



--------------------------------------------------------------------------------

Facility Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or an Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or an Issuing Bank prior to the making of such Loan or the issuance
of such Facility Letter of Credit and in the case of a Revolving Credit Advance,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Revolving Credit Advance. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

11.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent (other than Disqualified Institutions). The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

11.6 Resignation of Successor Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, an Issuing Bank and
the Borrower. If the Administrative Agent is a Defaulting Lender or an Affiliate
of a Defaulting Lender, either the Required Lenders or the Borrower may, upon
ten (10) days’ notice remove the Administrative Agent. Upon receipt of any such
notice of removal or resignation, the Required Lenders shall have the right,
with the consent of the Borrower, which consent shall not be unreasonably
withheld or delayed and shall not be required if any Default has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in any
state in the United States, or an Affiliate of any such bank with an office in
any state in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after receipt of such removal notice or the retiring
Administrative Agent gives notice of its resignation, then the retiring or
removed Administrative Agent may, with the consent of the Borrower, which
consent shall not be unreasonably withheld or delayed and shall not be required
if any Default has occurred and is continuing, on behalf of the Lenders and each
Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or each Issuing Bank
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Bank directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance

 

-97-



--------------------------------------------------------------------------------

of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations as Administrative Agent hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.6 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

11.7 Non-Reliance on Administrative Agent and Other Lenders.

(a) Each Lender confirms to the Administrative Agent, each other Lender and each
of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender Party or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement, (y)
making Loans and other extensions of credit hereunder and under the other Loan
Documents and (z) in taking or not taking actions hereunder and thereunder, (ii)
is financially able to bear such risks and (iii) has determined that entering
into this Agreement and making Loans and other extensions of credit hereunder
and under the other Loan Documents is suitable and appropriate for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

 

-98-



--------------------------------------------------------------------------------

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Facility Letter of Credit and the
form and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Loan Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document.

11.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, syndication agents, documentation agents, the Administrative
Agent or any other Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

11.9 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) Should any instrument in writing from the Borrower or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such reasonably requested instruments promptly upon request by the
Administrative Agent, at no cost to the Borrower. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

11.10 Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent, solely in its
capacity as such, ratably, in

 

-99-



--------------------------------------------------------------------------------

their respective Revolving Credit Ratable Shares, (a) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (b) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents; provided, however, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent. The
obligations of the Lenders under this Section 11.10 shall survive payment of the
Obligations and termination of this Agreement.

11.11 Notice of Default. The Administrative Agent shall not be deemed to have
actual knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder (other than a Default under Section 8.2) unless the Administrative
Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default” or that such notice is delivered pursuant
to Section 7.3 hereof. In the event that the Administrative Agent receives such
a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.

11.12 Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees agreed to by the Borrower
and the Administrative Agent pursuant to the Administrative Agent’s Fee Letter
or as otherwise agreed by them from time to time.

11.13 Delegation to Affiliates. The Borrower, the Company and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles X and XI.

11.14 Agent’s Responsibilities and Duties. None of the Agents shall have any
responsibilities hereunder in its capacity as an Agent. Without limiting the
foregoing, none of the Agents or the Administrative Agent shall have or be
deemed to have a fiduciary relationship with the Borrower or any Lender.

11.15 Withholding Taxes. To the extent required by any applicable laws, the
Administrative Agent and the applicable Loan Party may withhold from any payment
to any Lender an

 

-100-



--------------------------------------------------------------------------------

amount equivalent to any applicable withholding Tax with respect to such Lender.
Without limiting or expanding the provisions of Section 3.5, each Lender shall
indemnify and hold harmless the Administrative Agent against, within 10 days
after written demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other governmental authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 11.15. The agreements in
this Section 11.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all other Obligations.

ARTICLE XII

SETOFF; RATABLE PAYMENTS

12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower or the Company becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower or
the Company may be offset and applied toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due. In the event that any Defaulting Lender exercises any such right of
setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22(a) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the applicable Issuing Bank and the Lenders and (y)
the Defaulting Lender will provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

12.2 Ratable Payments. If any Lender under the Revolving Credit Facility,
whether by setoff or otherwise, has payment made to it upon its Loans under the
Revolving Credit Facility (other than payments received pursuant to Section 3.1,
3.2, 3.4 or 3.5) in a greater proportion than that received by any other Lender
under the Revolving Credit Facility, such Lender agrees, promptly upon demand,
to purchase a portion of the Revolving Credit Ratable Loans held by the other
Lenders under the Revolving Credit Facility so that after such purchase each
Lender under the Revolving Credit Facility will hold its ratable proportion of
Revolving Credit Ratable Loans under the Revolving Credit Facility. If any
Lender under the Revolving Credit Facility, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations under the Revolving Credit Facility or such
amounts

 

-101-



--------------------------------------------------------------------------------

which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders under the Revolving Credit
Facility share in the benefits of such collateral ratably in proportion to their
Loans under the Revolving Credit Facility. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Company and
the Lenders and their respective successors and assigns, except that (a) neither
the Borrower nor the Company shall have the right to assign its rights or
obligations under the Loan Documents and (b) any assignment by any Lender must
be made in compliance with Section 13.3 (such assignee, an “Eligible Assignee”).
Notwithstanding clause (b) of this Section, any Lender may at any time, without
the consent of the Borrower, the Company, the Administrative Agent or any
Issuing Bank transfer its rights or obligations by, assigning, pledging or
granting a security interest in all or any portion of its rights under this
Agreement, any Note, any Guarantee Agreement or any other Loan Document to
secure obligations to a Federal Reserve Bank (or its foreign equivalent);
provided, however, that no such assignment to a Federal Reserve Bank (or its
foreign equivalent) shall release the transferor Lender from its obligations
hereunder. Any assignee or transferee of the rights to any Loan or any Note
agrees by acceptance of such transfer or assignment to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder, transferee or assignee of the rights to such Loan.

13.2 Participations.

13.2.1 Permitted Participants; Effect.

(a) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to any Person (other than a natural
person, the Company, Borrower or any Affiliate thereof)) (“Participant”)
participating interests in any Ratable Loan owing to such Lender, any Note held
by such Lender, any Revolving Commitment of such Lender or any other interest of
such Lender under the Loan Documents. The consent of the Borrower and the
Administrative Agent shall be required prior to a sale of a participating
interest becoming effective with respect to a Participant (except a sale of a
participating interest by a Lender to its Affiliate or in the case of the
consent of the Borrower only, a participating interest to another Lender or an
Affiliate thereof); provided, however, that if a Default has occurred and is
continuing, the consent of the Borrower shall not be required. In the event of
any such sale by a Lender of participating interests to a Participant, such
Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower, the Company and the

 

-102-



--------------------------------------------------------------------------------

Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents. Any consents of the Borrower or the Administrative Agent under this
Section 13.2.1 shall not be unreasonably withheld or delayed, provided, that the
Borrower shall be deemed to have consented to any such sale unless it shall
object thereto by written notice to the Administrative Agent within eight (8)
calendar days after having received written notice thereof.

(b) The Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.1 and 3.5 (subject to the requirements and limitations therein) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.3; provided that such Participant shall not be
entitled to receive any greater payment under Section 3.1 or Section 3.5, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the sale of the
participation takes place.

(c) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans (the “Participant
Register”). No Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent such disclosure is necessary in connection with a
tax audit or other proceeding to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations; provided, for the avoidance of doubt, that the
foregoing shall not limit or expand the rights of the Borrower or the
Administrative Agent to consent to such participation under clause (a) above to
the extent provided in such clause. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation such person is shown as owning, notwithstanding any notice to the
contrary.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents except that any participation agreement may
provide that the applicable Lender will not, without the consent of the
Participant, approve any amendment, modification or waiver with respect to any
Loan or the Revolving Credit Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Revolving Credit Commitment,
extends the Revolving Credit Facility Termination Date under the Revolving
Credit Facility (except as provided in Section 2.17), postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Revolving Credit Commitment, releases any Guarantor (except for a
release of a Designated Guarantor as provided in Section 10.13) of any such Loan
or releases all or substantially all of the collateral, if any, securing any
such Loan.

13.2.3 Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating

 

-103-



--------------------------------------------------------------------------------

interest were owing directly to it as a Lender under the Loan Documents,
provided that each Lender shall retain the right of setoff provided in Section
12.1 with respect to the amount of participating interests sold to each
Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.2 as if
each Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. Any Lender may, subject to the consent of each
Arranger and any other consent required below, in the ordinary course of its
business and in accordance with applicable law, at any time assign to a
Qualified Bank (or, while a Default under Section 8.2, 8.5 or 8.6 has occurred
and is continuing, to any Person (other than a natural person, the Company,
Borrower or any Affiliate thereof)) (“Purchaser”) all or any part of its rights
and obligations under the Loan Documents. Such assignment shall be substantially
in the form of Exhibit H or in such other form as may be agreed to by the
parties thereto (an “Assignment and Assumption”). Except as otherwise
hereinafter provided, the consent of the Borrower, the Administrative Agent and
each of the Arrangers shall be required prior to an assignment becoming
effective with respect to a Purchaser (except in the case of the consent of the
Borrower only, an assignment to another Lender or an Affiliate thereof);
provided, however, that if a Default under Section 8.2, 8.5 or 8.6 has occurred
and is continuing, the consent of the Borrower shall not be required. Unless
each of the Administrative Agent and the Borrower otherwise consents (except
that, if a Default has occurred and is continuing, the consent of the Borrower
shall not be required), (a) each such assignment shall (unless it is an
assignment of a Lender’s entire interest the Revolving Credit Facility) be in an
amount not less than $5,000,000 and in integral multiples of $1,000,000, and
(b), except as otherwise hereinafter provided, no assignment shall be made that
would reduce the Revolving Credit Commitment of a Lender and its Affiliates (in
the aggregate) to an amount less than the greater of (i) $10,000,000 or (ii)
thirty-five percent (35%) of such Lender’s Revolving Credit Commitment as of the
date of this Agreement or as of any later date on which it first became a Lender
hereunder (or, in the case of this clause (ii), such lesser amount to which the
Borrower may, in its sole discretion, agree in writing); provided that while a
Default under Section 8.2, 8.5 or 8.6 has occurred and is continuing clause (b)
of this sentence shall not apply. Any consents of the Borrower, the
Administrative Agent or the Arrangers under this Section 13.3.1 shall not be
unreasonably withheld or delayed, provided, that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within eight (8) calendar days after having
received written notice thereof.

13.3.2 Effect, Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment and Assumption, together with any consents required by Section
13.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent (unless
otherwise agreed by the Administrative Agent in its discretion) for processing
such assignment, such assignment shall become effective on the effective date
specified in such Assignment and Assumption. On and after the effective date of
such assignment, such Purchaser shall for all purposes be a Revolving Credit
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a
Revolving Credit Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent

 

-104-



--------------------------------------------------------------------------------

or action by any Loan Party, the Lenders or the Administrative Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Revolving Credit Commitment assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3.2,
the transferor Lender, the Administrative Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Revolving Credit Commitments, as adjusted
pursuant to such assignment. Such transferor Lender shall continue to be
entitled to the benefit of Sections 3.1, 3.2, 3.4, 3.5, 4.9 and 10.6(b) (to the
extent such Lender’s entitlement to such benefit arose out of its position as a
Lender prior to the applicable assignment except in respect of a Change in Law
after the applicable assignment). The Administrative Agent, acting solely for
this purpose as an agent of Borrower, shall maintain a register for the
recordation of the names and addresses of the Lenders and principal amounts (and
related interest amounts) of the Loans owing to each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, Administrative Agent, and Lenders shall treat
each person whose name is recorded in the Register as the Lender with respect to
the Loans shown in the Register as owing to such person, notwithstanding any
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon prior
reasonable notice.

13.4 Dissemination of Information. The Borrower and the Company authorize each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower, the Company and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees in
writing to be bound by Section 10.11 of this Agreement.

13.5 Defaulting Lenders. No such assignment will be made to any Defaulting
Lender or any of its subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions hereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Bank and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Facility
Letters of Credit in accordance with its Revolving Credit
Commitment. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

-105-



--------------------------------------------------------------------------------

ARTICLE XIV

NOTICES

14.1 Notices.

(a) Except as otherwise permitted by Section 2.12, all notices, requests,
demands, consents and other communications to any party hereunder shall be in
writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (x) in the case of the Borrower, the
Company or the Administrative Agent, at the address(es) or facsimile number(s)
set forth on the signature pages hereof, (y) in the case of any Lender, at its
address or facsimile number set forth in its administrative questionnaire
delivered to the Administrative Agent or (z) in the case of any party, at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 14.1. Each such notice, request, demand,
consent or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
during the applicable recipient’s normal business hours and confirmation of
receipt is received, (ii) if given by mail, four (4) Business Days after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission during the applicable recipient’s
normal business hours, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II or an Issuing
Bank or the Administrative Agent under Article IV shall not be effective until
received.

(b) So long as Citibank or any of its Affiliates is the Administrative Agent,
such materials as the Borrower and the Administrative Agent may agree in their
sole discretion shall be delivered to the Administrative Agent in an
electronic/soft medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at GLAgentOfficeOps@citi.com (for Ratable Borrowing
Notices) and, otherwise, oploanswebadmin@citi.com. The Borrower agrees that the
Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Company,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby (other than
any Notice of Borrowing, Facility Letter of Credit Notice, Ratable Borrowing
Notice, Rate Option Notice, request for Conversion or continuation of any
Revolving Credit Advance, Revolving Credit Ratable Advances or notices
constituting service of process or relating to legal process) (collectively, the
“Communications”) available to the Lenders by posting such notices on DebtDomain
or a substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) no Agent Party (as defined below) warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose,

 

-106-



--------------------------------------------------------------------------------

non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Affiliates or
any of their respective officers, directors, employees, agents, advisors or
representatives (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other person or entity for damages of any kind,
including, without limitation, direct or indirect, special, indirect or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each Lender, each Issuing Bank and each Loan Party hereby approves
distribution of the Communications through the Platform and understands and
assumes the risks of such distribution.

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement; provided that, if requested by any Lender, the Administrative Agent
shall deliver a copy of the Communications to such Lender by e-mail or
facsimile. Each Lender agrees (i) to notify the Administrative Agent in writing
of such Lender’s e-mail address(es) to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address(es)
as such Lender shall instruct. The Administrative Agent agrees that it will,
upon any Lender’s reasonable request, furnish materials posted on the Platform
to such Lender in hard copy to such Lender’s address set forth on the signature
pages hereof.

(d) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

(e) Each of the Lenders and each Loan Party agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

14.2 Change of Address. The Borrower, the Company, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

 

-107-



--------------------------------------------------------------------------------

ARTICLE XV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy, e
mail or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

16.1 CHOICE OF LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

16.2 CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE SOUTHERN DISTRICT OF NEW YORK (OR
THE STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE FEDERAL
COURTS LACK SUBJECT JURISDICTION) IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE BORROWER AND
THE COMPANY HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVE ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

-108-



--------------------------------------------------------------------------------

16.3 WAIVER OF JURY TRIAL. THE BORROWER, THE COMPANY, EACH OTHER LOAN PARTY AND
THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

[Signature Pages to Follow]

 

-109-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BORROWER: FIRST HUNTINGDON FINANCE CORP. By:  

/s/ Gregg L. Ziegler

  Name:   Gregg L. Ziegler   Title:   Senior Vice President & Treasurer COMPANY:
TOLL BROTHERS, INC. By:  

/s/ Gregg L. Ziegler

  Name:   Gregg L. Ziegler   Title:   Senior Vice President & Treasurer
Addresses for the Borrower and the Company: Toll Brothers, Inc. 250 Gibraltar
Road Horsham, PA 19044 Attention: Martin P. Connor Telecopy: 215/938-8010 with
copies to: Toll Brothers, Inc. 250 Gibraltar Road Horsham, PA 19044 Attention:
Douglas Yearley Telecopy: 215/938-8004 and Toll Brothers, Inc. 250 Gibraltar
Road Horsham, PA 19044 Attention: John K. McDonald Telecopy: 215/938-8253

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

and

Ballard Spahr LLP

1735 Market Street

51st Floor

Philadelphia, PA 19103-7599

Attention: Richard Perelman

Telecopy: 215/864-8999 CITIBANK N.A., as Administrative Agent By:  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Vice President

Citibank, N.A.

Bank Loan Syndications

1615 Brett Rd., Building No. 3

New Castle, Delaware 19720

Attention of: Bank Loan Syndications

Telecopier No.: (646) 274-5080

E-Mail Address: GLAgentOfficeOps@citi.com

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

Name:   Ming K. Chu

Title:

  Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ John Davies

Name:   John Davies Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

/s/ J. Richard Litton

Name:   J. Richard Litton Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Kristopher M. Dickson

Name:   Kristopher M. Dickson Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Elena Bennett

Name:   Elena Bennett Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Michael J. Vergura, Jr.

Name:   Michael J. Vergura, Jr. Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation By:  

/s/ William G. Karl

Name:   William G. Karl Title:   Executive Officer and Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ William W. Hutchinson

Name:   William W. Hutchinson Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Branch Banking and Trust Company By:  

/s/ Matthew J. Davis

Name:   Matthew J. Davis Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Casey L. Stevenson

Name:   Casey L. Stevenson Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, an Ohio banking corporation By:  

/s/ Michael Glandt

Name:   Michael Glandt Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank By:  

/s/ Randall S. Reid

Name:   Randall S. Reid Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A. By:  

/s/ Brian Gallagher

Name:   Brian Gallagher Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF NEW YORK MELLON By:  

/s/ Carol Murray

Name:   Carol Murray Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Texas Capital Bank, N.A. By:  

/s/ Carolynn Alexander

Name:   Carolynn Alexander Title:   SVP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST, a California banking corporation By:  

/s/ Chuck Weerasoorlya

Name:   Chuck Weerasoorlya, CFA Title:   Managing Director, Syndications By:  

/s/ John Tarnow

Name:   John Tarnow Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION By:  

/s/ Russell Ruhnke

Name:   Russell Ruhnke Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

     Level I     Level II     Level III     Level IV  

Leverage Ratio

     £.50x.        >.50x£1.00x        >1.00x£1.25x        >1.25x   

Applicable Margin for Eurodollar Ratable Advance, Federal Funds/Euro Rate
Advance and Applicable Letter of Credit Rate (other than Alternative Letters or
Credit)

     1.25 %      1.50 %      1.75 %      2.00 % 

Undrawn Fee for Revolving Credit Facility

     0.20 %      0.25 %      0.30 %      0.35 % 

Applicable Margin for ABR Advances

     0.25 %      0.50 %      0.75 %      1.00 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.4 or Section 7.1(i) or (ii).

“Level” means the level (whether I, II, III or IV) in the foregoing table that
corresponds to an applicable item in any other column in the foregoing table.
For purposes of comparing Levels, Level I is referred to as the lowest Level and
Level IV as the highest Level.

“Pricing Level” means, with respect to the Applicable Margins, at any date, the
Level in the foregoing table that corresponds to the then current Level of the
Leverage Ratio.

The Applicable Margins shall be determined in accordance with the foregoing
table based on the then current Pricing Level. Adjustments, if any, in the
Applicable Margins resulting from a change in the Leverage Ratio shall be
effective five Business Days after the Administrative Agent has received the
applicable Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 7.1, then, until
five days after such Financials are so delivered, the Applicable Margins shall
be at the highest Pricing Level set forth in the foregoing table. If the annual
Financial Statements at any time delivered pursuant to Section 7.1(i) result in
a Pricing Level that is higher than the Pricing Level that was in effect at any
time on or after the first day of the third calendar month (the “Adjustment
Date”) following the fiscal year to which such Financial Statements apply, there
shall be a retroactive adjustment of the Pricing Level to the Adjustment Date
such that all interest and fees determined hereunder from and after the
Adjustment Date shall be determined as if such higher Pricing Level were in
effect on the Adjustment Date. To the extent that the Borrower has theretofore
made any payments of interest or fees with respect to the period from and after
such Adjustment Date, the Borrower will pay to the Administrative Agent for the
account of the Lenders, within ten (10) days of request therefor, an amount
equal to the amount by which (A) the amount of interest and fees that would have
been payable hereunder, on any date on which payments were made hereunder

 

Pricing Schedule - 1



--------------------------------------------------------------------------------

on or after the Adjustment Date and on or before the date of such request, had
such payments been based upon the higher Pricing Level exceed (B) the interest
and fees actually paid on any such date. Interest and fees payable hereunder
after such request shall be based upon the adjusted Pricing Level.

 

Pricing Schedule - 2



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Lender Name

   Revolving Commitment      Pro Rata Share  

Citibank, N.A.

   $ 100,000,000.00         8.23 % 

Deutsche Bank AG New York Branch

     100,000,000.00         8.23 % 

Mizuho Bank, Ltd.

     100,000,000.00         8.23 % 

PNC Bank, National Association

     100,000,000.00         8.23 % 

SunTrust Bank

     100,000,000.00         8.23 % 

Wells Fargo Bank, National Association

     100,000,000.00         8.23 % 

Capital One, National Association

     75,000,000.00         6.17 % 

Sumitomo Mitsui Banking Corporation

     75,000,000.00         6.17 % 

U.S. Bank National Association

     75,000,000.00         6.17 % 

Branch Banking and Trust Company

     50,000,000.00         4.12 % 

Comerica Bank

     50,000,000.00         4.12 % 

Fifth Third Bank, an Ohio banking corporation

     50,000,000.00         4.12 % 

Regions Bank

     50,000,000.00         4.12 % 

TD Bank, N.A.

     50,000,000.00         4.12 % 

The Bank of New York Mellon

     50,000,000.00         4.12 % 

Texas Capital Bank, N.A.

     35,000,000.00         2.88 % 

Bank of the West, a California Banking Corporation

     30,000,000.00         2.47 % 

Associated Bank, National Association

     25,000,000.00         2.06 %    

 

 

    

 

 

 

Total:

   $ 1,215,000,000.00         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2

EXISTING LETTERS OF CREDIT

 

BANK    PROJECT    DOC#    EXP. DATE    EVRGRN    DOC
TYPE    CUR BAL CALC  

CAPITAL ONE

   SUMMIT AT BETHEL    30002111    01/21/17    YES    PRF    $ 161,150.00   

CAPITAL ONE

   REGENCY AT PROSPECT    30002694    07/25/16    NO    PRF    $ 227,064.00   

CAPITAL ONE

   MARLBORO RIDGE    30002773    10/01/16    YES    PRF    $ 475,000.00   

CAPITAL ONE

   RIVINGTON - COMMON    30002903    01/30/17    YES    PRF    $ 151,546.00   

CAPITAL ONE

   RIVINGTON - COMMON    30002904    01/30/17    YES    PRF    $ 347,000.00   

CAPITAL ONE

   MAXWELL PLACE - COMMON    30002915    02/14/17    YES    FIN    $ 837,185.85
  

CAPITAL ONE

   OLD MYSTIC ESTATES    30002932    12/28/16    YES    PRF    $ 1,700,000.00   

CAPITAL ONE

   GREEN LEVEL XING - MANORS    30002946    03/31/17    YES    PRF    $
108,388.00   

CAPITAL ONE

   GREEN LEVEL XING - MANORS    30002947    03/31/17    YES    PRF    $
56,880.00   

CAPITAL ONE

   WOODS AT SOUTH BARRINGTON - COMMON    30002981    05/01/16    YES    PRF    $
60,000.00   

CAPITAL ONE

   WOODS AT SOUTH BARRINGTON - COMMON    30002982    05/01/16    YES    PRF    $
187,860.00   

CAPITAL ONE

   GREEN LEVEL XING - WOODLANDS    30003141    11/02/16    YES    PRF    $
7,499.25   

CAPITAL ONE

   GREEN LEVEL XING - WOODLANDS    30003142    11/02/16    YES    FIN    $
183,744.00   

CAPITAL ONE

   GREEN LEVEL XING - WOODLANDS    30003143    11/02/16    YES    PRF    $
77,358.00   

CAPITAL ONE

   RIVINGTON - COMMON    30003264    03/13/17    YES    PRF    $ 273,520.00   

CAPITAL ONE

   RIVINGTON - COMMON    30003382    06/20/16    YES    PRF    $ 312,155.00   

CAPITAL ONE

   RIVINGTON - COMMON    30003528    10/21/16    YES    PRF    $ 503,787.00   

CAPITAL ONE

   GREEN LEVEL XING - MANORS    30003655    02/24/17    YES    PRF    $
171,318.75   

CAPITAL ONE

   RESERVE AT MEDINA    30003875    08/01/16    YES    PRF    $ 332,578.20   

CAPITAL ONE

   RESERVE AT MEDINA    30003876    08/01/16    YES    PRF    $ 297,445.30   

CAPITAL ONE

   RIVINGTON - COMMON    30003890    08/14/16    YES    PRF    $ 165,400.00   

CAPITAL ONE

   RIDGEWOOD AT MIDDLEBURY    30004098    02/25/17    YES    PRF    $ 478,220.00
  

CAPITAL ONE

   RIDGEWOOD AT MIDDLEBURY    30004099    02/25/17    YES    PRF    $ 62,029.00
  

CAPITAL ONE

   HIGHPOINTE @ ST. GEORGES    30004120    03/20/17    YES    PRF    $ 86,537.00
  

CAPITAL ONE

   GLASTONBURY ESTATES    30004152    04/24/16    YES    PRF    $ 380,833.00   

CAPITAL ONE

   GLASTONBURY ESTATES    30004153    04/24/16    YES    PRF    $ 565,845.50   

CAPITAL ONE

   GREENVILLE OVERLOOK    30004210    06/26/16    YES    PRF    $ 187,886.00   

CAPITAL ONE

   GREEN LEVEL XING - MANORS    30004245    07/29/16    YES    PRF    $
182,029.00   

CAPITAL ONE

   GREEN LEVEL XING - MANORS    30004246    07/29/17    YES    PRF    $
35,456.00   

CAPITAL ONE

   WESTRIDGE ESTATES OF CANTON    30004342    10/08/16    YES    PRF    $
26,550.00   

CAPITAL ONE

   WESTRIDGE ESTATES OF CANTON    30004398    12/08/16    YES    PRF    $
744,000.00   

CAPITAL ONE

   WESTRIDGE ESTATES OF CANTON    30004399    12/08/16    YES    PRF    $
1,044,844.90   

CAPITAL ONE

   REGENCY AT PROSPECT    30004435    01/20/17    NO    PRF    $ 261,763.00   

CAPITAL ONE

   GLASTONBURY ESTATES    30004496    04/09/17    YES    PRF    $ 15,000.00   

CAPITAL ONE

   GLASTONBURY ESTATES    30004497    04/09/17    YES    PRF    $ 206,797.00   

CAPITAL ONE

   GLASTONBURY ESTATES    30004498    04/09/17    YES    PRF    $ 300,000.00   

CAPITAL ONE

   REGENCY AT RIDGEFIELD    30004503    04/09/17    YES    PRF    $ 50,000.00   



--------------------------------------------------------------------------------

BANK    PROJECT    DOC#    EXP. DATE    EVRGRN    DOC
TYPE    CUR BAL CALC  

CAPITAL ONE

   VALERIA    30004505    04/13/17    YES    PRF    $ 700,000.00   

CAPITAL ONE

   BETHEL CROSSING    30004624    07/22/16    YES    PRF    $ 37,167.00   

CAPITAL ONE

   BETHEL CROSSING    30004625    07/22/16    YES    PRF    $ 555,419.00   

CAPITAL ONE

   RIVINGTON - COMMON    30004659    09/08/16    YES    PRF    $ 341,808.11   

CAPITAL ONE

   OLD MYSTIC ESTATES    30004690    10/18/16    YES    PRF    $ 336,979.00   

CAPITAL ONE

   OLD MYSTIC ESTATES    30004691    10/18/16    YES    PRF    $ 25,400.00   

CAPITAL ONE

   SOUTHINGTON RIDGE    30004708    10/20/16    YES    PRF    $ 40,000.00   

CAPITAL ONE

   RIVINGTON - COMMON    30004885    04/21/17    YES    PRF    $ 12,000.00   

CAPITAL ONE

   BYERS STATION - COMMON    30099059    05/05/17    YES    PRF    $ 104,245.77
  

CITIBANK

   MORRIS CHASE - COMMON    61666754    06/28/16    YES    PRF    $ 315,000.00
  

CITIBANK

   TOLL BROTHERS INC.    63655735    10/05/16    YES    FIN    $ 1,434,438.00   

CITIBANK

   PENNLAND FARMS    63655974    11/03/16    YES    PRF    $ 743,967.77   

CITIBANK

   DOMINION VALLEY CC - CLASSIC COLLECTION    63656967    02/10/17    YES    PRF
   $ 142,277.56   

CITIBANK

   VIRGINIA DESIGN CENTER    63658357    08/05/16    YES    FIN    $ 24,201.00
  

CITIBANK

   VIRGINIA DESIGN CENTER    63658358    08/05/16    YES    PRF    $ 193,200.00
  

CITIBANK

   DOMINION VALLEY CC - CAROLINA COLLECTION    63664999    02/10/17    YES   
PRF    $ 98,334.71   

CITIBANK

   ENCLAVE AT MCKAY SHORES    63665870    08/14/16    YES    PRF    $ 91,830.94
  

CITIBANK

   RIVER RIDGE AT WILTON    63666877    12/18/16    YES    PRF    $ 9,595.00   

CITIBANK

   PRESERVE AT MCKAY SHORES    63668086    05/07/16    YES    PRF    $
111,560.00   

CITIBANK

   DOMINION VALLEY CC - EXECUTIVES    63668321    02/03/17    YES    PRF    $
83,238.93   

CITIBANK

   PRESERVE AT MCKAY SHORES    69600322    03/18/16    YES    PRF    $
201,072.00   

CITIBANK

   HIGHLANDS AT PARKER - EXECUTIVE    69600394    03/31/16    NO    PRF    $
41,551.00   

CITIBANK

   LAMBERTSON FARMS FILING 7    69600695    05/02/16    YES    PRF    $
101,632.00   

CITIBANK

   HILLS AT PARKER - POINT    69601333    06/02/17    YES    PRF    $ 56,976.00
  

CITIBANK

   ST. LUKE’S    69604067    05/01/16    YES    PRF    $ 400,000.00   

CITIBANK

   ST. LUKE’S    69605132    08/26/16    YES    FIN    $ 140,000.00   

CITIBANK

   HIGHLANDS AT PARKER - EXECUTIVE    69606528    02/22/17    YES    PRF    $
456,416.00   

COMERICA BANK

   THE CROSSINGS AT MORTON GROVE    615783-04    03/15/16    YES    PRF    $
95,016.35   

COMERICA BANK

   HAWTHORNE WOODS - COMMON    650513-04    03/18/16    YES    PRF    $
500,000.00   

COMERICA BANK

   STEEPLECHASE OF NORTHVILLE    659886-04    12/06/16    YES    PRF    $
50,000.00   

COMERICA BANK

   STEEPLECHASE OF NORTHVILLE    659887-04    12/06/16    YES    PRF    $
100,000.00   

COMERICA BANK

   STEEPLECHASE OF NORTHVILLE    659888-04    12/06/16    YES    PRF    $
100,000.00   

COMERICA BANK

   STEEPLECHASE OF NORTHVILLE    659889-04    12/06/16    YES    PRF    $
50,000.00   

COMERICA BANK

   RESERVE AT ISLAND LAKE    662690-04    08/09/16    YES    PRF    $ 164,092.50
  

COMERICA BANK

   RESERVE AT ISLAND LAKE    662691-04    08/09/16    YES    PRF    $ 112,077.00
  

COMERICA BANK

   RESERVE AT ISLAND LAKE    662692-04    08/09/16    YES    PRF    $ 2,650.00
  

COMERICA BANK

   RESERVE AT ISLAND LAKE    662694-04    08/09/16    YES    PRF    $ 50,799.00
  

COMERICA BANK

   WOODLANDS OF GEDDES GLEN    663225-04    07/23/16    YES    PRF    $
200,000.00   



--------------------------------------------------------------------------------

BANK    PROJECT    DOC#    EXP. DATE    EVRGRN    DOC
TYPE    CUR BAL CALC  

COMERICA BANK

   RESERVE AT ISLAND LAKE    663321-04    08/02/16    YES    PRF    $ 5,000.00
  

COMERICA BANK

   RESERVE AT ISLAND LAKE    663495-04    08/14/16    YES    PRF    $ 205,380.00
  

COMERICA BANK

   RESERVE AT ISLAND LAKE    663496-04    08/14/16    YES    PRF    $ 5,000.00
  

COMERICA BANK

   RESERVE AT ISLAND LAKE    663611-04    08/21/16    YES    PRF    $ 52,800.00
  

COMERICA BANK

   RESERVE AT ISLAND LAKE    663612-04    08/21/16    YES    PRF    $ 133,830.00
  

COMERICA BANK

   RESERVE AT ISLAND LAKE    663614-04    08/21/16    YES    PRF    $ 26,800.00
  

COMERICA BANK

   STEEPLECHASE OF NORTHVILLE    663822-04    09/06/16    YES    PRF    $
172,000.00   

COMERICA BANK

   STEEPLECHASE OF NORTHVILLE    663823-04    09/06/16    YES    PRF    $
160,000.00   

COMERICA BANK

   STEEPLECHASE OF NORTHVILLE    663824-04    09/06/16    YES    PRF    $
92,000.00   

COMERICA BANK

   STEEPLECHASE OF NORTHVILLE    663825-04    09/06/16    YES    PRF    $
125,000.00   

COMERICA BANK

   RESERVE AT ISLAND LAKE    664440-04    10/28/16    YES    PRF    $ 16,987.50
  

COMERICA BANK

   RIDING OAKS    664735-04    12/02/16    YES    PRF    $ 223,478.00   

COMERICA BANK

   THE PRESERVE AT ISLAND LAKE    OSB2417M    06/30/16    YES    PRF    $
34,785.00   

COMERICA BANK

   THE PRESERVE AT ISLAND LAKE    OSB2750M    07/29/16    YES    PRF    $
56,250.00   

COMERICA BANK

   THE PRESERVE AT ISLAND LAKE    OSB2752M    07/29/16    YES    PRF    $
624,547.50   

COMERICA BANK

   THE PRESERVE AT ISLAND LAKE    OSB2912M    08/07/16    YES    PRF    $
66,880.00   

COMERICA BANK

   THE PRESERVE AT ISLAND LAKE    OSB2913M    08/07/16    YES    PRF    $
65,080.00   

COMERICA BANK

   THE PRESERVE AT ISLAND LAKE    OSB2914M    08/07/16    YES    PRF    $
7,500.00   

COMERICA BANK

   THE PRESERVE AT ISLAND LAKE    OSB2915M    08/07/16    YES    PRF    $
202,800.00   

COMERICA BANK

   THE PRESERVE AT ISLAND LAKE    OSB2981M    08/08/16    YES    PRF    $
5,000.00   

COMERICA BANK

   TANGLEWOOD HILLS    OSB3337M    09/23/16    YES    PRF    $ 1,752,708.99   

COMERICA BANK

   HAMLET SOUTH    OSB6242M    06/25/16    YES    PRF    $ 1,170,204.20   

COMERICA BANK

   HAMLET NORTH    OSB6243M    06/26/16    YES    PRF    $ 200,000.00   

COMERICA BANK

   HAMLET SOUTH    OSB6298M    06/25/16    YES    PRF    $ 38,412.00   

COMERICA BANK

   HAMLET NORTH    OSB6337M    06/25/16    YES    PRF    $ 2,035,200.00   

COMERICA BANK

   HAMLET NORTH    OSB6403M    06/25/16    YES    PRF    $ 336,336.00   

COMERICA BANK

   SOUTHLAKE MEADOWS    OSB7374M    09/15/16    YES    PRF    $ 233,820.00   

COMERICA BANK

   TANGLEWOOD HILLS    OSB7503M    09/30/16    YES    PRF    $ 546,240.58   

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB7822M    10/29/16    YES    PRF    $
217,800.00   

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB7823M    10/29/16    YES    PRF    $ 2,000.00
  

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB7834M    10/29/16    YES    PRF    $ 7,500.00
  

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB7835M    10/29/16    YES    PRF    $
266,900.85   

COMERICA BANK

   HAMLET SOUTH    OSB8177M    12/17/16    YES    PRF    $ 10,000.00   

COMERICA BANK

   NIXON    OSB8755M    02/17/17    YES    PRF    $ 82,500.00   

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB8756M    02/01/17    YES    PRF    $ 14,000.00
  

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB8757M    02/01/17    YES    PRF    $ 8,500.00
  

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB8758M    02/01/17    YES    PRF    $
1,671,423.00   

COMERICA BANK

   ROYAL PALM POLO    OSB901M    02/14/16    YES    PRF    $ 148,043.50   

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB9056M    03/09/17    YES    PRF    $
649,620.78   

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB9057M    03/09/17    YES    PRF    $ 60,352.50
  

COMERICA BANK

   RIDGEVIEW VILLAS OF NOVI    OSB9058M    03/09/17    YES    PRF    $ 13,500.00
  

COMERICA BANK

   WESTRIDGE ESTATES OF CANTON    OSB9630M    05/05/17    YES    PRF    $
393,566.00   



--------------------------------------------------------------------------------

BANK    PROJECT    DOC#    EXP. DATE    EVRGRN    DOC
TYPE    CUR BAL CALC  

COMERICA BANK

   WESTRIDGE ESTATES OF CANTON    OSB9631M    05/05/17    YES    PRF    $
2,445,034.24   

PNC BANK

   DUTCHESS FARM ESTATES    12502423-00-000    11/29/16    YES    PRF    $
1,825,374.60   

PNC BANK

   DUTCHESS FARM ESTATES    12502424-00-000    11/29/16    YES    PRF    $
393,329.81   

PNC BANK

   NEWTOWN WALK    18113442-00-000    08/31/17    YES    PRF    $ 71,926.60   

PNC BANK

   PATRIOT COMMONS AT THE GLEN    18113795-00-000    10/08/16    YES    PRF    $
195,539.24   

PNC BANK

   NEWTOWN WALK    18113819-00-000    10/05/16    YES    PRF    $ 47,000.00   

PNC BANK

   HILLS AT PARKER - POINT    18113880-00-000    10/15/16    NO    PRF    $
65,502.00   

PNC BANK

   DOMINION VALLEY CC - EXECUTIVES    18114283-00-000    03/23/17    YES    PRF
   $ 128,199.23   

PNC BANK

   PARKLAND GOLF & COUNTRY CLUB - COMMON    18114346-00-000    04/04/16    YES
   PRF    $ 150,000.00   

PNC BANK

   PARKLAND GOLF & COUNTRY CLUB - COMMON    18114347-00-000    08/31/17    YES
   PRF    $ 91,327.70   

PNC BANK

   PARKLAND GOLF & COUNTRY CLUB - COMMON    18114348-00-000    04/04/16    YES
   PRF    $ 162,021.00   

PNC BANK

   APPLEBROOK MEADOWS    18114376-00-000    05/11/16    YES    PRF    $
333,378.44   

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18116253-00-000    12/05/16    NO    PRF
   $ 233,351.36   

PNC BANK

   HILLS AT PARKER - POINT    18116256-00-000    06/06/16    NO    PRF    $
59,640.00   

PNC BANK

   EASTWOOD    18117044-00-000    04/13/16    YES    PRF    $ 19,375.00   

PNC BANK

   WEYHILL ESTATES AT UPPER SAUCON    18118365-00-000    10/11/16    YES    PRF
   $ 1,676,616.27   

PNC BANK

   APPLEBROOK MEADOWS    18118990-00-000    02/20/17    YES    PRF    $
552,530.69   

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18119406-00-000    04/03/17    NO    PRF
   $ 149,217.00   

PNC BANK

   HILLS AT PARKER - POINT    18119552-00-000    04/24/17    NO    PRF    $
45,422.90   

PNC BANK

   PRESERVE AT JUNO BEACH    18119902-00-000    06/12/16    YES    PRF    $
76,505.00   

PNC BANK

   APPLEBROOK MEADOWS    18120532-00-000    10/11/16    YES    PRF    $
307,320.43   

PNC BANK

   HILLS AT PARKER - POINT    18120535-00-000    10/21/16    NO    PRF    $
81,401.00   

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18120536-00-000    10/21/16    NO    PRF
   $ 110,571.00   

PNC BANK

   CLAREMONT    18120599-00-000    10/28/16    YES    PRF    $ 26,056.25   

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18121378-00-000    03/19/17    NO    PRF
   $ 137,751.40   

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18121446-00-000    03/31/17    NO    PRF
   $ 85,493.00   

PNC BANK

   WEYHILL ESTATES AT UPPER SAUCON    18121463-00-000    04/16/16    YES    PRF
   $ 897,082.75   

PNC BANK

   HILLS AT PARKER - POINT    18121939-00-000    07/11/16    NO    PRF    $
144,859.40   

PNC BANK

   HILLS AT PARKER - POINT    18121940-00-000    07/11/16    NO    PRF    $
88,633.00   

PNC BANK

   DOMINION VALLEY CC - GOLF VILLAS    18122293-00-000    02/11/17    YES    PRF
   $ 433,279.99   

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18123092-00-000    01/06/17    NO    PRF
   $ 124,984.34   

PNC BANK

   RESERVE AT MAKEFIELD    18123253-00-000    02/11/17    YES    PRF    $
398,343.00   

PNC BANK

   DOMINION VALLEY CC - CLASSIC COLLECTION    18123436-00-000    08/20/17    YES
   PRF    $ 389,587.00   



--------------------------------------------------------------------------------

BANK    PROJECT    DOC#    EXP. DATE    EVRGRN    DOC
TYPE    CUR BAL CALC  

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18123504-00-000    04/01/17    NO    PRF
   $ 24,260.00   

PNC BANK

   HILLS AT PARKER - POINT    18123505-00-000    04/01/17    NO    PRF    $
107,132.22   

PNC BANK

   HILLS AT PARKER - POINT    18123506-00-000    04/01/17    NO    PRF    $
108,520.30   

PNC BANK

   HILLS AT PARKER - POINT    18124148-00-000    08/07/16    YES    PRF    $
111,064.00   

PNC BANK

   HILLS AT PARKER - POINT    18124149-00-000    08/07/16    NO    PRF    $
274,231.00   

PNC BANK

   DOMINION VALLEY CC - EXECUTIVES    18124235-00-000    02/05/17    YES    PRF
   $ 210,567.06   

PNC BANK

   HILLS AT PARKER - POINT    18124236-00-000    08/07/16    NO    PRF    $
42,897.00   

PNC BANK

   WEYHILL ESTATES AT UPPER SAUCON    18124309-00-000    08/28/16    YES    PRF
   $ 1,681,103.26   

PNC BANK

   REGENCY AT CREEKSIDE    18124462-00-000    03/15/17    YES    PRF    $
556,869.83   

PNC BANK

   REGENCY AT CREEKSIDE    18124639-00-000    04/20/17    YES    PRF    $
205,064.42   

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18125319-00-000    03/09/17    NO    PRF
   $ 1,449,491.00   

PNC BANK

   RESERVE AT FRANKLIN LAKES    18125345-00-000    03/11/17    YES    PRF    $
505,048.26   

PNC BANK

   HIGHLANDS AT PARKER - EXECUTIVE    18125536-00-000    04/04/17    NO    PRF
   $ 188,881.25   

PNC BANK

   HIGHPOINTE @ ST. GEORGES    18125575-00-000    04/15/17    YES    PRF    $
174,838.00   

PNC BANK

   FIREROCK PARCEL B    18125668-00-000    05/05/17    YES    PRF    $
1,763,912.15   

SUN TRUST BANK

   ROYAL CYPRESS ESTATES    70000756    02/17/16    YES    PRF    $ 395,962.89
  

SUN TRUST BANK

   CASABELLA AT WINDERMERE    70001018    06/30/16    NO    PRF    $ 81,335.02
  

SUN TRUST BANK

   LAKESHORE - COMMON    70001080    07/10/16    YES    PRF    $ 281,970.00   

SUN TRUST BANK

   ROYAL CYPRESS ESTATES    70001081    07/10/16    NO    PRF    $ 40,740.00   

SUN TRUST BANK

   ROYAL CYPRESS ESTATES    70001128    07/31/16    NO    PRF    $ 27,067.53   

SUN TRUST BANK

   LAKESHORE - COMMON    70001564    01/19/17    NO    PRF    $ 282,080.32   

SUN TRUST BANK

   ROYAL CYPRESS ESTATES    70001621    05/04/17    NO    PRF    $ 34,543.00   

SUN TRUST BANK

   ROYAL CYPRESS ESTATES    70001722    05/04/17    NO    PRF    $ 34,431.56   

SUN TRUST BANK

   HASENTREE - COMMON    F855574    09/09/16    YES    PRF    $ 87,935.25   

SUN TRUST BANK

   GREEN LEVEL XING - WOODLANDS    F855740    12/05/16    YES    PRF    $
34,031.52   

US BANK N.A.

   SPRING LAKE ESTATES - COMMON    SLCMMSP04884    12/31/16    YES    PRF    $
87,147.82   

WELLS FARGO BANK

   REG. AT WHITE OAK CREEK (PREV.GREEN LEVEL BECKWITH)    IS0001068    06/22/16
   YES    PRF    $ 21,250.00   

WELLS FARGO BANK

   ENCLAVE AT LONGVIEW    IS0012975    07/06/16    YES    PRF    $ 11,977.00   

WELLS FARGO BANK

   ENCLAVE AT LONGVIEW    IS0012979    07/06/16    YES    PRF    $ 10,068.00   

WELLS FARGO BANK

   GREEN LEVEL XING - MANORS    IS0016604U    11/07/16    YES    PRF    $
23,672.25   

WELLS FARGO BANK

   RIDGEWOOD AT MIDDLEBURY    IS0019932U    01/15/16    YES    PRF    $
26,287.00   

WELLS FARGO BANK

   RIDGEWOOD AT MIDDLEBURY    IS0019933U    01/15/16    YES    PRF    $
119,900.00   

WELLS FARGO BANK

   GREEN LEVEL XING - MANORS    IS0056885U    08/05/16    YES    PRF    $
79,116.71   

WELLS FARGO BANK

   GREEN LEVEL XING - MANORS    IS0056886U    08/05/16    YES    PRF    $
82,623.75   

WELLS FARGO BANK

   HILLS AT SOUTHPOINT - 95 MANORS    IS0072885U    09/17/16    YES    PRF    $
126,000.00   

WELLS FARGO BANK

   PORTER RANCH - COMMON    IS0142105U    01/31/16    YES    PRF    $ 92,000.00
  



--------------------------------------------------------------------------------

BANK    PROJECT    DOC#    EXP. DATE    EVRGRN    DOC
TYPE    CUR BAL CALC  

WELLS FARGO BANK

   PLACENTIA    IS0142205U    01/30/16    YES    FIN    $ 88,212.00   

WELLS FARGO BANK

   PLACENTIA    IS0142225U    01/30/16    YES    FIN    $ 88,212.00   

WELLS FARGO BANK

   PRESERVE AT MARVIN    IS0147221U    02/11/16    YES    PRF    $ 24,677.96   

WELLS FARGO BANK

   ROYAL PALM POLO    IS0155665U    03/17/16    YES    PRF    $ 109,800.00   

WELLS FARGO BANK

   REG. AT WHITE OAK CREEK (PREV.GREEN LEVEL BECKWITH)    IS0206367U    07/08/16
   YES    PRF    $ 122,500.00   

WELLS FARGO BANK

   REG. AT WHITE OAK CREEK (PREV.GREEN LEVEL BECKWITH)    IS0206408U    07/08/16
   YES    PRF    $ 104,125.00   

WELLS FARGO BANK

   HILLS AT SOUTHPOINT - 95 MANORS    IS0248368U    09/24/16    YES    PRF    $
114,000.00   

WELLS FARGO BANK

   410 AT SOCIETY HILL    IS0263715U    12/31/16    YES    PRF    $ 22,567.00   

WELLS FARGO BANK

   TOLL BROTHERS INC.    IS0287787U    04/09/16    YES    FIN    $ 6,671,248.00
  

WELLS FARGO BANK

   MOLLER RANCH    IS0326647U    08/11/16    YES    PRF    $ 556,500.00   

WELLS FARGO BANK

   MOLLER RANCH    IS0326653U    08/11/16    YES    PRF    $ 1,264,646.50   

WELLS FARGO BANK

   MOLLER RANCH    IS0326743U    08/11/16    YES    PRF    $ 8,935,800.00   

WELLS FARGO BANK

   MOLLER RANCH    IS0326747U    08/11/16    YES    PRF    $ 236,292.95   

WELLS FARGO BANK

   MOLLER RANCH    IS0326748U    08/11/16    YES    PRF    $ 65,735.36   

WELLS FARGO BANK

   OAKS AT LAFAYETTE HILL    IS0343876U    10/06/16    YES    PRF    $
2,226,381.54   

WELLS FARGO BANK

   PORTER RANCH - COMMON    IS0346659U    10/20/16    YES    PRF    $ 152,664.00
  

WELLS FARGO BANK

   REG. AT WHITE OAK CREEK (PREV.GREEN LEVEL BECKWITH)    IS0348698U    11/03/16
   YES    PRF    $ 13,500.00   

WELLS FARGO BANK

   ROYAL PALM POLO    IS0398488U    03/25/17    YES    PRF    $ 585,765.40   

WELLS FARGO BANK

   BUCKINGHAM FOREST    SM212903W    03/25/16    YES    PRF    $ 126,396.98   

WELLS FARGO BANK

   ARUNDEL PRESERVE - THE GLEN    SM214653W    07/08/17    YES    PRF    $
78,861.10   

WELLS FARGO BANK

   SPRING VALLEY ESTATES AT BUCKINGHAM    SM217246W    12/09/16    YES    PRF   
$ 810,479.94   

WELLS FARGO BANK

   ARUNDEL PRESERVE - ENCLAVE    SM218319W    02/10/16    YES    PRF    $
769,270.25   

WELLS FARGO BANK

   BLOOMINGDALE WALK-TOWNHOMES    SM218892W    12/31/16    YES    PRF    $
1,507,631.55   

WELLS FARGO BANK

   NEWTOWN WALK    SM225305W    04/13/16    YES    PRF    $ 216,156.50   

WELLS FARGO BANK

   NEWTOWN WALK    SM225392W    04/19/16    YES    PRF    $ 36,030.90   

WELLS FARGO BANK

   LEHIGH CROSSING    SM225972W    05/24/16    YES    PRF    $ 59,326.00   

WELLS FARGO BANK

   CHAPMAN’S CORNER    SM228945W    11/28/16    YES    PRF    $ 741,875.27   

WELLS FARGO BANK

   GREEN LEVEL XING - MANORS    SM234744W    05/18/17    YES    PRF    $
33,100.00   

WELLS FARGO BANK

   GREEN LEVEL XING - MANORS    SM234745W    05/18/17    YES    PRF    $
34,994.67   

WELLS FARGO BANK

   DOMINION VALLEY - REGENCY AT - GREENBRIAR COLLECTION    SM234935W    09/24/16
   YES    PRF    $ 44,747.70   

WELLS FARGO BANK

   DOMINION VALLEY - REGENCY AT - GREENBRIAR COLLECTION    SM234941W    09/24/16
   YES    PRF    $ 110,970.00   

WELLS FARGO BANK

   BELMONT APARTMENTS    SM235099W    09/07/16    YES    PRF    $ 240,354.00   

WELLS FARGO BANK

   NEWTOWN WALK    SM235497W    08/20/16    YES    PRF    $ 85,112.40   

WELLS FARGO BANK

   PLUMSTEAD CHASE    SM237008W    12/01/16    YES    PRF    $ 40,128.03   

WELLS FARGO BANK

   NORTHSIDE PIERS - TOWER 2    SM237130W    05/10/16    YES    PRF    $
33,361.71   

WELLS FARGO BANK

   NORTHSIDE PIERS - TOWER 2    SM237131W    05/10/16    YES    PRF    $
52,000.00   



--------------------------------------------------------------------------------

BANK    PROJECT    DOC#    EXP. DATE    EVRGRN    DOC
TYPE    CUR BAL CALC  

WELLS FARGO BANK

   REGENCY AT UPPER MAKEFIELD    SM237133W    05/10/16    YES    PRF    $
318,942.50   

WELLS FARGO BANK

   REGENCY AT UPPER MAKEFIELD    SM237134W    05/10/16    YES    PRF    $
317,127.00   

WELLS FARGO BANK

   REGENCY AT UPPER MAKEFIELD    SM237135W    05/10/16    YES    PRF    $
100,000.00   

WELLS FARGO BANK

   REGENCY AT UPPER MAKEFIELD    SM237136W    05/10/16    YES    PRF    $
1,107,502.59   

WELLS FARGO BANK

   BLOOMINGDALE WALK-CONDOMINIUMS    SM238803W    03/07/17    YES    PRF    $
516,425.48                   TOTAL    $ 81,721,456.08   



--------------------------------------------------------------------------------

SCHEDULE 3

PERMITTED LIENS

 

Lienholder

  

Obligor

   Collateral    Balance      Maturity Date     

Location

Legal 1031 Exchange Service Inc

   Toll Land V Limited Partnership    Non-Recourse      2,317,334.00        
02/27/17       Wappinger Falls, NY

Bernard K Ciliberto & Cydney S Ciliberto

   Toll PA LP    Non-Recourse      1,239,000.00        
  Payments due at sale or by
07/31/18   
      Perkasie, PA

Timothy B Hockamn, Trustee of the Irrevocable Agreement of Trust of Harold
Hockman Date 10/10/01 (50%). Trustee of the Irrevocable Agreement of Trust of
Gertrude L Hockman Dated 10/10/01 (50%)

   Toll PA VI, LP    Recourse      2,420,000.00         10/24/16       Perkasie,
PA

McKay Shores Construction Corp

   Toll CO I LLC    Non-Recourse      480,000.00        
  Qtrly payments due, balance
due by 03/05/18   
      Westminster, CO

McKay Shores Construction Corp

   Toll CO I LLC    Non-Recourse      1,225,000.00        
  Qtrly payments due, balance
due by 09/30/16   
      Westminster, CO

Lakehurst Land Investment

   Toll FL VIII Limited Partnership    Non-Recourse      1,835,617.62        
  Payments due at sale or by
10/31/19   
      Bonita Springs, FL

TLF II LLC

   Toll NY V LP    Non-Recourse      2,338,801.00         07/09/18       Mount
Pleasant, NY

Norman Hooker and Joyce Hooker

   Toll MD VIII Limited Partnership    Non-Recourse      4,800,006.00        
  11/12/17, 11/12/18 and
11/06/19   
      Abingdon, MD

Zieger Floral Inc

   Toll PA XIV LP    Recourse      2,500,000.00         07/23/17       Horsham,
PA

Kenjo Legacy LLC (50%)

   Toll CO LP    Non-Recourse      5,173,450.00        
05/23/16, 05/23/17, 05/23/18       Fort Collins, CO

A.W. Kechter LLC (50%)

              

Highmeadow Investment Properties, LLC

   Toll CT Limited Partnership    Non-Recourse      4,324,194.90        
11/02/17 & 11/02/18       Glastonbury, CT

Navos

   Toll WA LP    Non-Recourse      5,841,000.00         06/23/16 & 12/23/17   
   Seattle, WA

Adero Canyon LLC

   Toll Brothers AZ Construction Company    Recourse      7,930,000.00        
10/31/16       Maricopa County, AZ

The Retreat at Firerock, LLP

   Toll Brothers AZ Construction Company    Non-Recourse      4,387,500.00      
  10/31/20       Fountain Hills, AZ

Security Title Agency

   Tol Brothers AZ Construction Company    Non-Recourse      5,900,000.00      
 
  09/23/16, 03/23/17 &
11/23/17   
      Scottsdale, AZ

Shacklett Reality LP

   Toll PA XIV LP    Recourse      5,200,000.00         9/1/2019      
Whitemarsh Twp, PA

Anthony J Nazzaro Jr & Constance M Nazzaro

   Toll CT II Limited Partnership    Non-Recourse      4,471,830.00        
08/03/19       Bethel, CT

Belevedere P2 Property LLC

   Tol WA LP    Non-Recourse      2,500,000.00         05/02/2016      
Bellevue, WA

Traditions Community Development District

   Toll FL III Limited Partnership    Non-Recourse      3,049,682.00        
5/1/2035       Port St. Lucie, Florida

Tolomato Community Development District

   Toll Jacksonville Limited Partnership    Non-Recourse      12,378,853.00   
     5/1/2037       Ponte Vedra, Florida

City of Henderson

   Coleman Toll LP    Recourse      19,122.35         6/1/2035       Henderson,
NV

City of Henderson

   Toll Henderson LLC    Recourse      68,724.54         5/1/2018      
Henderson, NV

Clark County Treasurer

   Toll South LV LLC    Recourse      188,391.23         12/1/2020       Las
Vegas, NV

City of Las Vegas

   Toll North LV LLC    Recourse      783,434.79         4/1/2024       Las
Vegas, NV

Clark County Treasurer

   Toll South LV LLC    Recourse      152,218.11         6/1/2023       Las
Vegas, NV

City of Reno

   Toll North Reno LLC    Recourse      24,857.91         3/1/2023       Reno,
NV

City of Reno

   Toll North Reno LLC    Recourse      198,246.13         3/1/2023       Reno,
NV

City of Reno

   Toll North Reno LLC    Recourse      772,065.18         3/1/2023       Reno,
NV

City of Henderson

   Toll Henderson LLC    Recourse      62,749.59         6/1/2035      
Henderson, NV

City of Henderson

   Toll Henderson LLC    Recourse      391,343.94         6/1/2035      
Henderson, NV



--------------------------------------------------------------------------------

Lienholder

  

Obligor

   Collateral    Balance      Maturity Date     

Location

City of Henderson

   Toll Henderson LLC    Recourse      748,566.52         6/1/2035      
Henderson, NV

City of Henderson

   Toll Henderson LLC    Recourse      745,123.46         6/1/2035      
Henderson, NV

City of Henderson

   Toll Henderson LLC    Recourse      761,691.65         6/1/2035      
Henderson, NV

City of Henderson

   Toll Henderson LLC    Recourse      827,962.92         6/1/2035      
Henderson, NV

City of Las Vegas

   Toll South LV LLC    Recourse      755,296.91         4/1/2031       Las
Vegas, NV

City of Las Vegas

   Toll South LV LLC    Recourse      1,647,266.45         4/1/2031       Las
Vegas, NV

Clark County Treasurer

   Toll South LV LLC    Recourse      7,414,685.31         6/1/2035       Las
Vegas, NV

City of Henderson

   Toll Henderson LLC    Recourse      1,193,741.01         6/1/2035      
Henderson, NV

City of Henderson

   Toll Henderson LLC    Recourse      1,379,018.12         6/1/2035      
Henderson, NV

City of Las Vegas

   Toll South LV LLC    Recourse      1,615,822.54         4/1/2031       Las
Vegas, NV

Industrial Development Authority Emporia VA

   Toll VA III, LP    Recourse      2,660,000.00         11/1/2023      
Emporia, VA

City of Knox, Indiana

   Toll IN LLC    Recourse      11,300,000.00         2/1/2041       Knox, IN

Bank of America

   Toll VA III, LP    Recourse      2,690,608.22         11/1/2023      
Emporia, VA

Bank of America

   Toll IN LLC    Recourse      11,408,357.00         2/1/2041       Knox, IN   
        128,121,562.40         



--------------------------------------------------------------------------------

SCHEDULE 4

EXISTING SUBORDINATED INDEBTEDNESS

NONE



--------------------------------------------------------------------------------

SCHEDULE 5

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

SCHEDULE 6

LITIGATION AND CONTINGENT OBLIGATIONS

NONE



--------------------------------------------------------------------------------

SCHEDULE 7

SUBSIDIARIES

as of

April 30, 2016

 

  A. Corporations

 

1. 110-112 Third Ave. Realty Corp., a New York corporation.

2. Amwell Chase, Inc., a Delaware corporation.

3. ESE Consultants, Inc., a Delaware corporation.

4. ESE Consultants, Inc., a Texas corporation.

5. ESE of North Carolina, PC, a North Carolina professional corporation.

6. Fairway Valley, Inc., a Delaware corporation.

7. First Brandywine Investment Corp. II, a Delaware corporation.

8. First Brandywine Investment Corp. IV, a Delaware corporation.

9. First Huntingdon Finance Corp., a Delaware corporation.

10. Franklin Farms G.P., Inc., a Delaware corporation.

11. GCAM Holding Co., Inc., a Delaware corporation.

12. Hampton Hall Club, Inc., a South Carolina non-profit corporation.

13. Hampton Pointe Club, Inc., a South Carolina non-profit corporation.

14. HQZ Acquisitions, Inc., a Michigan corporation.

15. Jupiter Country Club, Inc., a Florida non-profit corporation.

16. MA Limited Land Corporation, a Delaware corporation.

17. Mountain View Country Club, Inc., a California non-profit corporation.

18. Philmont Insurance Company, a Vermont corporation.

19. PRD Investors, Inc., a Delaware corporation.

20. Shapell Homes, Inc., a Delaware corporation.

21. SH Homes Corporation, a Michigan corporation.

22. Shapell Industries, Inc., a Delaware corporation.

23. SI Investment Corporation, a Michigan corporation.

24. The Silverman Building Companies, Inc., a Michigan corporation.

25. TBI Mortgage Company, a Delaware corporation.

26. TB Proprietary Corp., a Delaware corporation.

27. Tenby Hunt, Inc., a Delaware corporation.

28. TIS Logistics, Inc., a Pennsylvania corporation.

29. Toll Apartments LP Company, Inc., a Delaware corporation.

30. Toll Architecture, Inc., a Delaware corporation.

31. Toll Architecture I, P.A., a Delaware professional corporation.

32. Toll AZ GP Corp., a Delaware corporation.

33. Toll Bros. of Arizona, Inc., an Arizona corporation.

34. Toll Bros. of North Carolina, Inc., a North Carolina corporation.

35. Toll Bros. of North Carolina II, Inc., a North Carolina corporation.

36. Toll Bros. of North Carolina III, Inc., a North Carolina corporation.

37. Toll Bros., Inc., a Delaware corporation.



--------------------------------------------------------------------------------

38. Toll Bros., Inc., a Pennsylvania corporation.

39. Toll Bros., Inc., a Texas corporation.

40. Toll Brothers AZ Construction Company, an Arizona corporation.

41. Toll Brothers Canada USA, Inc., a Delaware corporation.

42. Toll Brothers Finance Corp., a Delaware corporation.

43. Toll Brothers HK Investment Co., Limited, a Hong Kong corporation.

44. Toll Brothers Hong Kong Holdings, Limited, a Hong Kong corporation.

45. Toll Brothers International Holdings, Inc., a Delaware corporation.

46. Toll Brothers Real Estate, Inc., a Pennsylvania corporation.

47. Toll Brothers South America, Inc., a Delaware corporation.

48. Toll Buckeye Corp., a Delaware corporation.

49. Toll CA GP Corp., a California corporation.

50. Toll CA Holdings, Inc., a Delaware corporation.

51. Toll Centennial Corp., a Delaware corporation.

52. Toll CO GP Corp., a Colorado corporation.

53. Toll Corp., a Delaware corporation.

54. Toll DC GP Corp., a District of Columbia corporation.

55. Toll Development Company, Inc., a Michigan corporation.

56. Toll Diamond Corp., a Delaware corporation.

57. Toll FL GP Corp., a Florida corporation.

58. Toll GA GP Corp., a Georgia corporation.

59. Toll Golden Corp., a Delaware corporation.

60. Toll Granite Corp., a Delaware corporation.

61. Toll Holdings, Inc., a Delaware corporation.

62. Toll IL GP Corp., an Illinois corporation.

63. Toll Land Corp. No. 6, a Pennsylvania corporation.

64. Toll Land Corp. No. 10, a Delaware corporation.

65. Toll Land Corp. No. 20, a Delaware corporation.

66. Toll Land Corp. No. 43, a Delaware corporation.

67. Toll Land Corp. No. 50, a Delaware corporation.

68. Toll MD Builder Corp., a Maryland corporation.

69. Toll Mid-Atlantic LP Company, Inc., a Delaware corporation.

70. Toll Mid-Atlantic Note Company, Inc., a Delaware corporation.

71. Toll Midwest Note Company, Inc., a Delaware corporation.

72. Toll MI GP Corp., a Michigan corporation.

73. Toll MN GP Corp., a Minnesota corporation.

74. Toll NC GP Corp., a North Carolina corporation.

75. Toll NH GP Corp., a New Hampshire corporation.

76. Toll NJX-I Corp., a Delaware corporation.

77. Toll Northeast LP Company, Inc., a Delaware corporation.

78. Toll Northeast Note Company, Inc., a Delaware corporation.

79. Toll Northeast Services, Inc., a Delaware corporation.

80. Toll NV GP Corp., a Nevada corporation.

81. Toll OH GP Corp., an Ohio corporation.

82. Toll PA Builder Corp., a Pennsylvania corporation.

83. Toll PA GP Corp., a Pennsylvania corporation.



--------------------------------------------------------------------------------

84. Toll PA II GP Corp., a Pennsylvania corporation.

85. Toll PA III GP Corp., a Pennsylvania corporation.

86. Toll Palmetto Corp., a Delaware corporation.

87. Toll Peppertree, Inc., a New York corporation.

88. Toll Realty Holdings Corp. I, a Delaware corporation.

89. Toll Realty Holdings Corp. II, a Delaware corporation.

90. Toll RI GP Corp., a Rhode Island corporation.

91. Toll SC GP Corp., a South Carolina corporation.

92. Toll Southeast LP Company, Inc., a Delaware corporation.

93. Toll Southeast Note Company, Inc., a Delaware corporation.

94. Toll Southwest Note Company, Inc., a Delaware corporation.

95. Toll SW Holding I Corp., a Nevada corporation.

96. Toll TN GP Corp., a Tennessee corporation.

97. Toll TX GP Corp., a Delaware corporation.

98. Toll VA GP Corp., a Delaware corporation.

99. Toll VA Member Two, Inc., a Delaware corporation.

100. Toll WA GP Corp., a Washington corporation.

101. Toll WestCoast Note Company, Inc., a Delaware corporation.

102. Toll WV GP Corp., a West Virginia corporation.

103. Toll YL, Inc., a California corporation.

104. Upper K Investors, Inc., a Delaware corporation.

105. Valeria Sewerage Works Corporation, a New York corporation.

106. Westminster Abstract Company, a Pennsylvania corporation.

107. Westminster Insurance Agency, Inc., a Pennsylvania corporation.

108. Westminster Security Company, a New Jersey corporation.

109. Westminster Title Company, Inc., a California corporation.

 

  B. Partnerships

 

1. 51 N. 8th Street LP, a New York limited partnership.

2. Ashford Land Company, L.P., a Delaware limited partnership.

3. Advanced Broadband, L.P., a Delaware limited partnership.

4. Audubon Ridge, L.P., a Pennsylvania limited partnership.

5. Belmont Land, L.P., a Virginia limited partnership.

6. Binks Estates Limited Partnership, a Florida limited partnership.

7. The Bird Estate Limited Partnership, a Massachusetts limited partnership.

8. Blue Bell Country Club, L.P., a Pennsylvania limited partnership.

9. Broad Run Associates, L.P., a Pennsylvania limited partnership.

10. Broad Washington, L.P., a Delaware limited partnership.

11. Byers Commercial LP, a Pennsylvania limited partnership.

12. CC Estates Limited Partnership, a Massachusetts limited partnership.

13. Cold Spring Hunt, L.P., a Pennsylvania limited partnership.

14. Coleman-Toll Limited Partnership, a Nevada limited partnership.

15. Dominion Country Club, L.P., a Virginia limited partnership.

16. Estates at Princeton Junction, L.P., a New Jersey limited partnership.

17. Estates at Rivers Edge, L.P., a Pennsylvania limited partnership.



--------------------------------------------------------------------------------

18. Fairfax Investment, L.P., a Virginia limited partnership.

19. Farmwell Hunt, L.P., a Virginia limited partnership.

20. First Brandywine Partners, L.P., a Delaware partnership.

21. Gibraltar Road LP, a Pennsylvania limited partnership.

22. Great Falls Hunt, L.P., a Virginia limited partnership.

23. Greens at Waynesborough, L.P., a Pennsylvania limited partnership.

24. Greenwich Chase, L.P., a New Jersey limited partnership.

25. Hoboken Land LP, a New Jersey limited partnership.

26. Hockessin Chase, L.P., a Delaware limited partnership.

27. Huckins Farm Limited Partnership, a Massachusetts limited partnership

28. Laurel Creek, L.P., a New Jersey limited partnership.

29. Loudoun Valley Associates, L.P., a Virginia limited partnership.

30. NC Country Club Estates Limited Partnership, a North Carolina limited
partnership.

31. Plymouth Apartments Management LP, a Pennsylvania limited partnership.

32. Reston Note Co. LP, a Virginia limited partnership.

33. Silverman-Toll Limited Partnership, a Michigan limited partnership

34. Sorrento at Dublin Ranch I LP, a California limited partnership.

35. Sorrento at Dublin Ranch III LP, a California limited partnership.

36. South Riding Amberlea LP, a Virginia limited partnership.

37. South Riding, L.P., a Virginia limited partnership.

38. South Riding Partners Amberlea LP, a Virginia limited partnership.

39. South Riding Partners, L.P., a Virginia limited partnership.

40. Southport Landing Limited Partnership, a Connecticut limited partnership.

41. Springton Pointe, L.P., a Pennsylvania limited partnership.

42. Stone Mill Estates, L.P. a Pennsylvania limited partnership.

43. Swedesford Chase, L.P., a Pennsylvania limited partnership.

44. TBI/Naples Limited Partnership, a Florida limited partnership.

45. TBI/Palm Beach Limited Partnership, a Florida limited partnership.

46. Toll Apartments, LP, a Delaware limited partnership.

47. Toll at Brier Creek Limited Partnership, a North Carolina limited
partnership.

48. Toll at Honey Creek Limited Partnership, a Michigan limited partnership.

49. Toll at Westlake, L.P., a New Jersey limited partnership.

50. Toll at Whippoorwill, L.P., a New York limited partnership.

51. Toll Brooklyn L.P., a New York limited partnership.

52. Toll Brooklyn Pier GP L.P., a New York limited partnership.

53. Toll Brooklyn Pier L.P., a New York limited partnership.

54. Toll Brothers AZ Limited Partnership, an Arizona limited partnership.

55. Toll CA, L.P., a California limited partnership.

56. Toll CA II, L.P., a California limited partnership.

57. Toll CA III, L.P., a California limited partnership.

58. Toll CA IV, L.P., a California limited partnership.

59. Toll CA V, L.P., a California limited partnership.

60. Toll CA VI, L.P., a California limited partnership.

61. Toll CA VII, L.P., a California limited partnership.

62. Toll CA VIII, L.P., a California limited partnership.

63. Toll CA IX, L.P., a California limited partnership.



--------------------------------------------------------------------------------

64. Toll CA X, L.P., a California limited partnership.

65. Toll CA XI, L.P., a California limited partnership.

66. Toll CA XII, L.P., a California limited partnership.

67. Toll CA XIX, L.P., a California limited partnership.

68. Toll CA XX, L.P., a California limited partnership.

69. Toll CO, L.P., a Colorado limited partnership.

70. Toll CO II, L.P., a Colorado limited partnership.

71. Toll CO III, L.P., a Colorado limited partnership.

72. Toll CP Limited Partnership, a Maryland limited partnership.

73. Toll CT Limited Partnership, a Connecticut limited partnership.

74. Toll CT II Limited Partnership, a Connecticut limited partnership.

75. Toll CT III Limited Partnership, a Connecticut limited partnership.

76. Toll CT IV Limited Partnership, a Connecticut limited partnership.

77. Toll DE LP, a Delaware limited partnership.

78. Toll DE II LP, a Delaware limited partnership.

79. Toll District 7 LP, a California limited partnership.

80. Toll Dolington LP, a Pennsylvania limited partnership.

81. Toll Estero Limited Partnership, a Florida limited partnership.

82. Toll FL Limited Partnership, a Florida limited partnership.

83. Toll FL II Limited Partnership, a Florida limited partnership.

84. Toll FL III Limited Partnership, a Florida limited partnership.

85. Toll FL IV Limited Partnership, a Florida limited partnership.

86. Toll FL V Limited Partnership, a Florida limited partnership.

87. Toll FL VI Limited Partnership, a Florida limited partnership.

88. Toll FL VII Limited Partnership, a Florida limited partnership.

89. Toll FL VIII Limited Partnership, a Florida limited partnership.

90. Toll FL X Limited Partnership, a Florida limited partnership.

91. Toll FL XI Limited Partnership, a Florida limited partnership.

92. Toll FL XII Limited Partnership, a Florida limited partnership.

93. Toll FL XIII Limited Partnership, a Florida limited partnership.

94. Toll French Creek LP, a Pennsylvania limited partnership.

95. Toll Ft. Myers Limited Partnership, a Florida limited partnership.

96. Toll GA LP, a Georgia limited partnership.

97. Toll Gibraltar LP, a Pennsylvania limited partnership.

98. Toll Grove LP, a New Jersey limited partnership.

99. Toll Hudson LP, a New Jersey limited partnership.

100. Toll IL HWCC, L.P., an Illinois limited partnership.

101. Toll IL, L.P., an Illinois limited partnership.

102. Toll IL II, L.P., an Illinois limited partnership.

103. Toll IL III, L.P., an Illinois limited partnership.

104. Toll IL IV, L.P., an Illinois limited partnership.

105. Toll IL WSB, L.P., an Illinois limited partnership.

106. Toll Jacksonville Limited Partnership, a Florida limited partnership.

107. Toll Land IV Limited Partnership, a New Jersey limited partnership.

108. Toll Land V Limited Partnership, a New York limited partnership.

109. Toll Land VI Limited Partnership, a New York limited partnership.



--------------------------------------------------------------------------------

110. Toll Land IX Limited Partnership, a Virginia limited partnership.

111. Toll Land X Limited Partnership, a Virginia limited partnership.

112. Toll Land XI Limited Partnership, a New Jersey limited partnership.

113. Toll Land XV Limited Partnership, a Virginia limited partnership.

114. Toll Land XVI Limited Partnership, a New Jersey limited partnership.

115. Toll Land XVIII Limited Partnership, a Connecticut limited partnership.

116. Toll Land XIX Limited Partnership, a California limited partnership.

117. Toll Land XX Limited Partnership, a California limited partnership.

118. Toll Land XXI Limited Partnership, a Virginia limited partnership.

119. Toll Land XXII Limited Partnership, a California limited partnership.

120. Toll Land XXIII Limited Partnership, a California limited partnership.

121. Toll Land XXV Limited Partnership, a New Jersey limited partnership.

122. Toll Land XXVI Limited Partnership, an Ohio limited partnership.

123. Toll Livingston at Naples Limited Partnership, a Florida limited
partnership.

124. Toll MA Land Limited Partnership, a Massachusetts limited partnership.

125. Toll MD AF Limited Partnership, a Maryland limited partnership.

126. Toll MD Builder I, L.P., a Maryland limited partnership.

127. Toll MD Limited Partnership, a Maryland limited partnership.

128. Toll MD II Limited Partnership, a Maryland limited partnership.

129. Toll MD III Limited Partnership, a Maryland limited partnership.

130. Toll MD IV Limited Partnership, a Maryland limited partnership.

131. Toll MD V Limited Partnership, a Maryland limited partnership.

132. Toll MD VI Limited Partnership, a Maryland limited partnership.

133. Toll MD VII Limited Partnership, a Maryland limited partnership.

134. Toll MD VIII Limited Partnership, a Maryland limited partnership.

135. Toll MD IX Limited Partnership, a Maryland limited partnership.

136. Toll MD X Limited Partnership, a Maryland limited partnership.

137. Toll MD XI Limited Partnership, a Maryland limited partnership.

138. Toll MI Limited Partnership, a Michigan limited partnership.

139. Toll MI II Limited Partnership, a Michigan limited partnership.

140. Toll MI III Limited Partnership, a Michigan limited partnership.

141. Toll MI IV Limited Partnership, a Michigan limited partnership.

142. Toll MI V Limited Partnership, a Michigan limited partnership.

143. Toll MI VI Limited Partnership, a Michigan limited partnership.

144. Toll MN, L.P., a Minnesota limited partnership.

145. Toll MN II, L.P., a Minnesota limited partnership.

146. Toll Naples Limited Partnership, a Florida limited partnership.

147. Toll Naval Associates, a Pennsylvania general partnership.

148. Toll NC, L.P., a North Carolina limited partnership.

149. Toll NC II LP, a North Carolina limited partnership.

150. Toll NC III LP, a North Carolina limited partnership.

151. Toll NH Limited Partnership, a New Hampshire limited partnership.

152. Toll NJ Builder I, L.P., a New Jersey limited partnership.

153. Toll NJ, L.P., a New Jersey limited partnership.

154. Toll NJ II, L.P., a New Jersey limited partnership.

155. Toll NJ III, L.P., a New Jersey limited partnership.



--------------------------------------------------------------------------------

156. Toll NJ IV, L.P., a New Jersey limited partnership.

157. Toll NJ V, L.P., a New Jersey limited partnership.

158. Toll NJ VI, L.P., a New Jersey limited partnership.

159. Toll NJ VII, L.P., a New Jersey limited partnership.

160. Toll NJ VIII, L.P., a New Jersey limited partnership.

161. Toll NJ IX, L.P., a New Jersey limited partnership.

162. Toll NJ XI, L.P., a New Jersey limited partnership.

163. Toll NJ XII LP, a New Jersey limited partnership.

164. Toll Northville Limited Partnership, a Michigan limited partnership.

165. Toll NV Limited Partnership, a Nevada limited partnership.

166. Toll NY L.P., a New York limited partnership.

167. Toll NY III L.P., a New York limited partnership.

168. Toll NY IV L.P., a New York limited partnership.

169. Toll NY V L.P., a New York limited partnership.

170. Toll Orlando Limited Partnership, a Florida limited partnership.

171. Toll PA, L.P., a Pennsylvania limited partnership.

172. Toll PA II, L.P., a Pennsylvania limited partnership.

173. Toll PA III, L.P., a Pennsylvania limited partnership.

174. Toll PA IV, L.P., a Pennsylvania limited partnership.

175. Toll PA V, L.P., a Pennsylvania limited partnership.

176. Toll PA VI, L.P., a Pennsylvania limited partnership.

177. Toll PA VIII, L.P., a Pennsylvania limited partnership.

178. Toll PA IX, L.P., a Pennsylvania limited partnership.

179. Toll PA X, L.P., a Pennsylvania limited partnership.

180. Toll PA XI, L.P., a Pennsylvania limited partnership.

181. Toll PA XII, L.P., a Pennsylvania limited partnership.

182. Toll PA XIII, L.P., a Pennsylvania limited partnership.

183. Toll PA XIV, L.P., a Pennsylvania limited partnership.

184. Toll PA XV, L.P., a Pennsylvania limited partnership.

185. Toll PA XVI, L.P., a Pennsylvania limited partnership.

186. Toll PA XVII, L.P., a Pennsylvania limited partnership.

187. Toll PA XVIII, L.P., a Pennsylvania limited partnership.

188. Toll PA XIX, L.P., a Pennsylvania limited partnership.

189. Toll PA Development LP, a Pennsylvania limited partnership.

190. Toll PA Management LP, a Pennsylvania limited partnership.

191. Toll Plaza, LP, a Pennsylvania limited partnership.

192. Toll Realty Holdings LP, a Delaware limited partnership.

193. Toll RI, L.P., a Rhode Island limited partnership.

194. Toll RI II, L.P., a Rhode Island limited partnership.

195. Toll SC, L.P., a South Carolina limited partnership.

196. Toll SC II, L.P., a South Carolina limited partnership.

197. Toll SC III, L.P., a South Carolina limited partnership.

198. Toll SC IV, L.P., a South Carolina limited partnership.

199. Toll Stonebrae LP, a California limited partnership.

200. Toll VA, L.P., a Virginia limited partnership.

201. Toll VA II, L.P., a Virginia limited partnership.



--------------------------------------------------------------------------------

202. Toll VA III, L.P., a Virginia limited partnership.

203. Toll VA IV, L.P., a Virginia limited partnership.

204. Toll VA V, L.P., a Virginia limited partnership.

205. Toll VA VI, L.P., a Virginia limited partnership.

206. Toll VA VII, L.P., a Virginia limited partnership.

207. Toll VA VIII, L.P., a Virginia limited partnership.

208. Toll WA LP, a Washington limited partnership.

209. Toll WV, L.P., a West Virginia limited partnership.

210. Toll YL, L.P., a California limited partnership.

211. Toll YL II, L.P., a California limited partnership.

212. Toll Washington Square LP, a Delaware limited partnership.

213. Toll-Dublin, L.P., a California limited partnership.

214. Village Partners, L.P., a Pennsylvania limited partnership.

215. Waldon Preserve Limited Partnership, a Michigan limited partnership.

216. West Amwell Limited Partnership, a New Jersey limited partnership.

217. Wilson Concord, L.P., a Tennessee limited partnership.

 

  C. Joint Venture Limited Partnership

 

1. Dolington Land LP, a Pennsylvania limited partnership.

 

  D. Joint Venture (Wholly-Owned)

 

1. Porter Ranch Development Co., a California joint venture.



--------------------------------------------------------------------------------

  E. Limited Liability Companies

 

1. 5-01 – 5-17 48th Avenue LLC, a New York limited liability company.

2. 5-01 – 5-17 48th Avenue II LLC, a New York limited liability company.

3. 5-01 – 5-17 48th Avenue GC LLC, a New York limited liability company.

4. 5-01 – 5-17 48th Avenue GC II LLC, a New York limited liability company.

5. 51 N. 8th Street I LLC, a New York limited liability company.

6. 51 N. 8th Street GC LLC, a New York limited liability company.

7. 51 N. 8th Street GC II LLC, a New York limited liability company.

8. 55 West 17th Street Partners LLC, a New York limited liability company.

9. 89 Park Avenue LLC, a New York limited liability company.

10. 100 Barrow Street LLC, a New York limited liability company.

11. 100 Barrow Street Member LLC, a New York limited liability company.

12. 110-112 Third Ave. GC LLC, a New York limited liability company.

13. 110-112 Third Ave. GC II LLC, a New York limited liability company.

14. 122-130 East 23rd Street LLC, a New York limited liability company.

15. 122-130 East 23rd Street Owner LLC, a New York limited liability company.

16. 122-130 East 23 Street Owner Member LLC, a New York limited liability
company.

17. 126-142 Morgan Street Urban Renewal LLC, a New Jersey limited liability
company.

18. 134 Bay Street LLC, a Delaware limited liability company.

19. 353-357 Broadway LLC, a New York limited liability company.

20. 353-357 Broadway Member LLC, a New York limited liability company.

21. 353-357 Broadway Owner LLC, a New York limited liability company.

22. 353-357 Broadway Owner Member LLC, a New York limited liability company.

23. 700 Grove Street Urban Renewal, LLC, a New Jersey limited liability company.

24. 1400 Hudson LLC, a New Jersey limited liability company.

25. 1450 Washington LLC, a New Jersey limited liability company.

26. 1451 Hudson LLC, a New Jersey limited liability company.

27. 1500 Garden St. LLC, a New Jersey limited liability company.

28. 2301 Fallston Road LLC, a Maryland limited liability company.

29. Approvals Management LLC, a Delaware limited liability company.

30. Approvals Management Member LLC, a Delaware limited liability company.

31. Arbor Hills Development LLC, a Michigan limited liability company.

32. Arbor’s Porter Ranch, LLC, a California limited liability company.

33. Arthur’s Woods, LLC, a Maryland limited liability company.

34. Belmont Country Club I LLC, a Virginia limited liability company.

35. Belmont Country Club II LLC, a Virginia limited liability company.

36. Belmont Investments I LLC, a Virginia limited liability company.

37. Belmont Investments II LLC, a Virginia limited liability company.

38. Block 255 LLC, a New Jersey limited liability company.

39. Block 268 LLC, a New Jersey limited liability company.

40. Brier Creek Country Club I LLC, a North Carolina limited liability company.

41. Brier Creek Country Club II LLC, a North Carolina limited liability company.

42. Broad Washington GP, LLC, a Delaware limited liability company.

43. Byers Commercial LLC, a Pennsylvania limited liability company.

44. C.B.A.Z. Construction Company LLC, an Arizona limited liability company.



--------------------------------------------------------------------------------

45. C.B.A.Z. Holding Company LLC, a Delaware limited liability company.

46. Component Systems I LLC, a Delaware limited liability company.

47. Component Systems II LLC, a Delaware limited liability company.

48. Coto de Caza Investments I LLC, a California limited liability company.

49. Coto de Caza Investments II LLC, a California limited liability company.

50. CWG Construction Company LLC, a New Jersey limited liability company.

51. CWG Management LLC, a New Jersey limited liability company.

52. Dominion Valley Country Club I LLC, a Virginia limited liability company.

53. Dominion Valley Country Club II LLC, a Virginia limited liability company.

54. East Windsor Investments I LLC, a New Jersey limited liability company.

55. East Windsor Investments II LLC, a New Jersey limited liability company.

56. Enclave at Long Valley I LLC, a New Jersey limited liability company.

57. Enclave at Long Valley II LLC, a New Jersey limited liability company.

58. First Brandywine LLC I, a Delaware limited liability company.

59. First Brandywine LLC II, a Delaware limited liability company.

60. First Brandywine LLC III, a Delaware limited liability company.

61. First Brandywine LLC IV, a Delaware limited liability company.

62. French Creek Acquisition GP, LLC a Delaware limited liability company.

63. Frenchman’s Reserve Realty, LLC, a Florida limited liability company.

64. GB BM2 LLC, a Delaware limited liability company.

65. GB LB-ESSEX1 LLC, a Delaware limited liability company.

66. GCAM REO LLC, a Delaware limited liability company.

67. Gibraltar AB Investments LLC, a Delaware limited liability company.

68. Gibraltar Asset Management Services LLC, a Delaware limited liability
company.

69. Gibraltar BBI Investments LLC, a Delaware limited liability company.

70. Gibraltar BB2 LLC, a Delaware limited liability company.

71. Gibraltar BB4 LLC, a Delaware limited liability company.

72. Gibraltar BMI LLC, a Delaware limited liability company.

73. Gibraltar Capital and Asset Management LLC, a Delaware limited liability
company.

74. Gibraltar CG LLC, a Delaware limited liability company.

75. Gibraltar Commercial II LLC, a Delaware limited liability company.

76. Gibraltar Commercial III LLC, a Delaware limited liability company.

77. Gibraltar Commercial IV LLC, a Delaware limited liability company.

78. Gibraltar Commercial V LLC, a Delaware limited liability company.

79. Gibraltar Commercial VI LLC, a Delaware limited liability company.

80. Gibraltar Residential I LLC, a Delaware limited liability company.

81. Gibraltar SSI LLC, a Delaware limited liability company.

82. GLCR, LLC, a North Carolina limited liability company.

83. Golden Triangle Financial LLC, a Delaware limited liability company.

84. Golf I Country Club Estates at Moorpark LLC, a California limited liability
company.

85. Golf II Country Club Estates at Moorpark LLC, a California limited liability
company.

86. Goshen Road Land Company LLC, a Pennsylvania limited liability company.

87. Hampton Hall Investments LLC, a South Carolina limited liability company.

88. Hasentree Country Club I LLC, a North Carolina limited liability company.

89. Hasentree Country Club II LLC, a North Carolina limited liability company.



--------------------------------------------------------------------------------

90. Hatboro Road Associates LLC, a Pennsylvania limited liability company.

91. Hawthorn Woods Country Club II LLC, an Illinois limited liability company.

92. Heritage Manor Development, LLC, a Massachusetts limited liability company.

93. HH Investments I LLC, a Massachusetts limited liability company.

94. HH Investments II LLC, a Massachusetts limited liability company.

95. HM Investments LLC, a Virginia limited liability company.

96. HM Investments II LLC, a Virginia limited liability company.

97. Hoboken Cove LLC, a New Jersey limited liability company.

98. Hoboken Land I LLC, a Delaware limited liability company.

99. HW Investments I LLC, an Illinois limited liability company.

100. HW Investments II LLC, an Illinois limited liability company.

101. Jacksonville TBI Realty, LLC, a Florida limited liability company.

102. Lighthouse Point Land Company, LLC, a Florida limited liability company.

103. Liseter Land Company LLC, a Pennsylvania limited liability company.

104. Liseter, LLC, a Delaware limited liability company.

105. Longmeadow Properties LLC, a Maryland limited liability company.

106. Long Meadows TBI, LLC, a Maryland limited liability company.

107. Manalapan Hunt Investments I LLC, a New Jersey limited liability company.

108. Manalapan Hunt Investments II LLC, a New Jersey limited liability company.

109. Martinsburg Ventures, L.L.C., a Virginia limited liability company.

110. Millbrook Investments I LLC, a New Jersey limited liability company.

111. Millbrook Investments II LLC, a New Jersey limited liability company.

112. Mizner Realty, L.L.C., a Florida limited liability company.

113. Morgan Street JV LLC, a Delaware limited liability company.

114. Mountain View Country Club I LLC, a California limited liability company.

115. Mountain View Country Club II LLC, a California limited liability company.

116. Naples TBI Realty, LLC, a Florida limited liability company.

117. Northville Lake Village Apartments Limited Liability Company, a Michigan
limited liability company.

118. Nosan & Silverman Homes L.L.C., a Michigan limited liability company.

119. Orlando TBI Realty LLC, a Florida limited liability company.

120. Paramount Village LLC, a California limited liability company.

121. Phillips Drive LLC, a Maryland limited liability company.

122. Placentia Development Company, LLC, a California limited liability company.

123. Plum Canyon Master LLC, a Delaware limited liability company.

124. PRD Investors, LLC, a Delaware limited liability company.

125. Preston Parker LLC, a Delaware limited liability company.

126. Prince William Land I LLC, a Virginia limited liability company.

127. Prince William Land II LLC, a Virginia limited liability company.

128. PT Maxwell Holdings, LLC, a New Jersey limited liability company.

129. P.T. Maxwell, L.L.C., a New Jersey limited liability company.

130. Rancho Costera LLC, a Delaware limited liability company.

131. Regency at Denville, LLC, a New Jersey limited liability company.

132. Regency at Dominion Valley LLC, a Virginia limited liability company.

133. Regency at Mansfield I LLC, a New Jersey limited liability company.

134. Regency at Mansfield II LLC, a New Jersey limited liability company.



--------------------------------------------------------------------------------

135. Regency at Washington I LLC, a New Jersey limited liability company.

136. Regency at Washington II LLC, a New Jersey limited liability company.

137. The Regency Golf Club I LLC, a Virginia limited liability company.

138. The Regency Golf Club II LLC, a Virginia limited liability company.

139. Ridge at Alta Vista Investments I LLC, a Texas limited liability company.

140. Ridge at Alta Vista Investments II LLC, a Texas limited liability company.

141. The Ridges at Belmont Country Club I LLC, a Virginia limited liability
company.

142. The Ridges at Belmont Country Club II LLC, a Virginia limited liability
company.

143. Shapell Hold Properties No. 1, LLC, a Delaware limited liability company.

144. Shapell Land Company, LLC, a Delaware limited liability company.

145. Snowmass Club I LLC, a Colorado limited liability company.

146. Snowmass Club II LLC, a Colorado limited liability company.

147. South Riding Realty LLC, a Virginia limited liability company.

148. SR Amberlea LLC, a Virginia limited liability company.

149. SRH Investments I, LLC, a California limited liability company.

150. SRH Investments II, LLC, a California limited liability company.

151. SRLP II LLC, a Virginia limited liability company.

152. STBI-Warrenton, LLC, a Delaware limited liability company.

153. Stony Kill, LLC, a New York limited liability company.

154. Tampa TBI Realty LLC, a Florida limited liability company.

155. TB Kent Partners LLC, a Delaware limited liability company.

156. TB Princeton Village LLC, a New Jersey limited liability company.

157. TL Oil & Gas LLC, a Texas limited liability company.

158. Toll Apartments GP, LLC, a Delaware limited liability company.

159. Toll Austin TX LLC, a Texas limited liability company.

160. Toll Austin TX II LLC, a Texas limited liability company.

161. Toll Austin TX III LLC, a Texas limited liability company.

162. Toll BBC LLC, a Texas limited liability company.

163. Toll BBC II LLC, a Texas limited liability company.

164. Toll BCCC, LLC, an Illinois limited liability company.

165. Toll Brothers Brazil Investimentos Imobiliários Ltda., a Brazilian limited
liability company.

166. Toll Brothers Fort Monmouth LLC, a New Jersey limited liability company.

167. Toll Brothers Realty Michigan LLC, a Michigan limited liability company.

168. Toll Brothers Realty Michigan II LLC, a Michigan limited liability company.

169. Toll CA I LLC, a California limited liability company.

170. Toll CA III LLC, a California limited liability company.

171. Toll CA Note II LLC, a California limited liability company.

172. Toll Cedar Hunt LLC, a Virginia limited liability company.

173. Toll CO I LLC, a Colorado limited liability company.

174. Toll College Park LLC, a Maryland limited liability company.

175. Toll Corners LLC, a Delaware limited liability company.

176. Toll Dallas TX LLC, a Texas limited liability company.

177. Toll Damonte LLC, a Nevada limited liability company.

178. Toll DC Development LLC, a Delaware limited liability company.

179. Toll DC Holdings LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------

180. Toll DC LLC, a Delaware limited liability company.

181. Toll DC Management LLC, a Delaware limited liability company.

182. Toll DC Phase III Owner LLC, a District of Columbia limited liability
company.

183. Toll-Dublin, LLC, a California limited liability company.

184. Toll E. 33rd Street LLC, a Delaware limited liability company.

185. Toll EB, LLC, a Delaware limited liability company.

186. Toll Equipment, L.L.C., a Delaware limited liability company.

187. Toll FL I, LLC, a Florida limited liability company.

188. Toll FL II LLC, a Florida limited liability company.

189. Toll FL III LLC, a Florida limited liability company.

190. Toll FL IV LLC, a Florida limited liability company.

191. Toll FL V LLC, a Florida limited liability company.

192. Toll Franklin LLC, a New York limited liability company.

193. Toll GC LLC, a New York limited liability company.

194. Toll GC II LLC, a New York limited liability company.

195. Toll Gibraltar I LLC, a Pennsylvania limited liability company.

196. Toll Gibraltar II LLC, a Pennsylvania limited liability company.

197. Toll Glastonbury LLC, a Connecticut limited liability company.

198. Toll Henderson LLC, a Nevada limited liability company.

199. Toll Henderson II LLC, a Nevada limited liability company.

200. Toll Hoboken LLC, a Delaware limited liability company.

201. Toll Holmdel LLC, a New Jersey limited liability company.

202. Toll Houston Land LLC, a Texas limited liability company.

203. Toll Houston TX LLC, a Texas limited liability company.

204. Toll IN LLC, an Indiana limited liability company.

205. Toll Inspirada LLC, a Nevada limited liability company.

206. Toll Jupiter LLC, a Florida limited liability company.

207. Toll Land VII LLC, a New York limited liability company.

208. Toll Landscape, L.L.C., a Delaware limited liability company.

209. Toll Landscape II, L.L.C., a Delaware limited liability company.

210. Toll Lexington LLC, a New York limited liability company.

211. Toll Lexington GC LLC, a New York limited liability company.

212. Toll MA I LLC, a Massachusetts limited liability company.

213. Toll MA II LLC, a Massachusetts limited liability company.

214. Toll MA III LLC, a Massachusetts limited liability company.

215. Toll MA IV LLC, a Massachusetts limited liability company.

216. Toll MA Development LLC, a Massachusetts limited liability company.

217. Toll MA Holdings LLC, a Delaware limited liability company.

218. Toll MA Land II GP LLC, a Delaware limited liability company.

219. Toll MA Management LLC, a Massachusetts limited liability company.

220. Toll Maxwell LLC, a New Jersey limited liability company.

221. Toll MD I, L.L.C., a Maryland limited liability company.

222. Toll MD II LLC, a Maryland limited liability company.

223. Toll MD III LLC, a Maryland limited liability company.

224. Toll MD IV LLC, a Maryland limited liability company.

225. Toll MD Realty LLC, a Maryland limited liability company.



--------------------------------------------------------------------------------

226. Toll Midwest LLC, a Delaware limited liability company.

227. Toll Morgan Street LLC, a Delaware limited liability company.

228. Toll NC I LLC, a North Carolina limited liability company.

229. Toll NC IV LLC, a North Carolina limited liability company.

230. Toll NC Note LLC, a North Carolina limited liability company.

231. Toll NC Note II LLC, a North Carolina limited liability company.

232. Toll NJ I, L.L.C., a New Jersey limited liability company.

233. Toll NJ II, L.L.C., a New Jersey limited liability company.

234. Toll NJ III, LLC, a New Jersey limited liability company.

235. Toll NJ Apartments Management LLC, a New Jersey limited liability company.

236. Toll North LV LLC, a Nevada limited liability company.

237. Toll North Reno LLC, a Nevada limited liability company.

238. Toll Nursery, L.L.C., a Delaware limited liability company.

239. Toll NV GP I LLC, a Nevada limited liability company.

240. Toll NV Holdings LLC, a Nevada limited liability company.

241. Toll NY II LLC, a New York limited liability company.

242. Toll Oak Creek Golf LLC, a Maryland limited liability company.

243. Toll Park Avenue South LLC, a Delaware limited liability company.

244. Toll Parkland GSC LLC, a Florida limited liability company.

245. Toll Parkland LLC, a Florida limited liability company.

246. Toll Plaza, LLC, a Pennsylvania limited liability company.

247. Toll Plymouth LLC, a Pennsylvania limited liability company.

248. Toll Prasada LLC, an Arizona limited liability company.

249. Toll Provost Square I LLC, a Delaware limited liability company.

250. Toll Realty L.L.C., a Florida limited liability company.

251. Toll San Antonio TX LLC, a Texas limited liability company.

252. Toll Sienna Member LLC, a Texas limited liability company.

253. Toll South LV LLC, a Nevada limited liability company.

254. Toll South Reno LLC, a Nevada limited liability company.

255. Toll Southwest LLC, a Nevada limited liability company.

256. Toll Southwest II LLC, a Delaware limited liability company.

257. Toll Stratford LLC, a Virginia limited liability company.

258. Toll Sutton Member Holdings LLC, a New York limited liability company.

259. Toll SW Holding LLC, a Nevada limited liability company.

260. Toll Technology Investments, L.L.C., a Delaware limited liability company.

261. Toll Turf Management, L.L.C., a Delaware limited liability company.

262. Toll TX Note LLC, a Texas limited liability company.

263. Toll VA L.L.C., a Delaware limited liability company.

264. Toll VA III L.L.C., a Virginia limited liability company.

265. Toll Van Wyck, LLC, a New York limited liability company.

266. Toll Vanderbilt I LLC, a Rhode Island limited liability company.

267. Toll Vanderbilt II LLC, a Rhode Island limited liability company.

268. Toll Washington Land I LLC, a Washington limited liability company.

269. Toll Washington Square GP LLC, a Delaware limited liability company.

270. Toll WBLH Member LLC, a Maryland limited liability company.

271. Toll West Coast LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------

272. Toll West Coast II LLC, a Delaware limited liability company.

273. Upper K Investors, LLC, a Delaware limited liability company.

274. Upper-K Shapell, LLC, a Delaware limited liability company.

275. Vanderbilt Capital LLC, a Rhode Island limited liability company.

276. Van Wyck Residential I LLC, a New York limited liability company.

277. Van Wyck Residential II LLC, a New York limited liability company.

278. Virginia Construction Co. I, LLC, a Virginia limited liability company.

279. Virginia Construction Co. II, LLC, a Virginia limited liability company.

280. Westminster Security Systems LLC, a Pennsylvania limited liability company.

281. Westminster Title Agency, LLC, a Maryland limited liability company.

282. Whitehall Management Services, LLC, a Pennsylvania limited liability
company.

 

  F. Joint Venture Limited Liability Company

 

1. Camwest Olympus Villa LLC, a Washington limited liability company.



--------------------------------------------------------------------------------

SCHEDULE 8

OTHER LIENS

NONE



--------------------------------------------------------------------------------

SCHEDULE 9

ERISA MATTERS

NONE



--------------------------------------------------------------------------------

SCHEDULE 10

ENVIRONMENTAL MATTERS

NONE



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT NOTE

 

$            [            ], 2016

First Huntingdon Finance Corp., a Delaware corporation (the “Borrower”),
promises to pay to                      (or its registered assigns) (the
“Lender”) the lesser of the principal sum of              Dollars or the
aggregate unpaid principal amount of all Revolving Credit Ratable Loans made by
the Lender to the Borrower pursuant to Article II of the Agreement (as
hereinafter defined), in immediately available funds at the main office of
Citibank, N.A., in New York, New York, as Administrative Agent, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement. The Borrower shall pay the principal of and accrued and
unpaid interest on the Revolving Credit Ratable Loans in full on the Revolving
Credit Facility Termination Date.

This Revolving Credit Note is one of the Revolving Credit Notes issued pursuant
to, and is entitled to the benefits of, the Credit Agreement dated as of May 19,
2016 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, Toll Brothers, Inc., the
lenders party thereto, including the Lender, and Citibank, N.A., as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein have
the meanings attributed to them in the Agreement.

 

FIRST HUNTINGDON FINANCE CORP. By:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMMITMENT AND ACCEPTANCE

This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
            ,          entered into among the parties listed on the signature
pages hereof. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement (as defined
below).

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement dated as of May 19, 2016 by
and among First Huntingdon Finance Corp., Toll Brothers, Inc., Citibank, N.A.,
as Administrative Agent, and the Lenders that are parties thereto (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”).

Pursuant to Section 2.18 of the Credit Agreement, the Borrower has requested an
increase in the Aggregate Revolving Credit Commitment from $         to
$        . Such increase in the Aggregate Revolving Credit Commitment is to
become effective on                      (the “Increase Date”).1 In connection
with such requested increase in the Aggregate Revolving Credit Commitment, the
Borrower, the Administrative Agent and                      (the “Accepting
Lender”) hereby agree as follows:

ACCEPTING LENDER’S REVOLVING CREDIT COMMITMENT. Effective as of the Increase
Date, [the Accepting Lender shall become a party to the Credit Agreement as a
Lender, shall have (subject to the provisions of Section 2.18 of the Credit
Agreement) all of the rights and obligations of a Lender thereunder, agrees to
be bound by the terms and provisions thereof and shall thereupon have a
Revolving Credit Commitment under and for purposes of the Credit Agreement in an
amount equal to the] 2 [the Revolving Credit Commitment of the Accepting Lender
under the Credit Agreement shall be increased from $         to the]3 amount set
forth opposite the Accepting Lender’s name on the signature pages hereof.

[REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. The Accepting Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Commitment and Acceptance and
to consummate the transactions contemplated hereby and to become a Revolving
Credit Lender under the Credit Agreement, (it) it is a Qualified Bank, (iii)
from and after the Increase Date, it shall be bound by the provisions of the
Credit Agreement as a Revolving Credit Lender thereunder and, to the extent of
its Revolving Credit Commitment, shall have the obligations of a Revolving
Credit Lender thereunder, (iv) it has received a copy of the

 

1  This date is to be agreed upon by the Borrower, the Administrative Agent and
the Accepting Lender. See Section 2.18(c) of the Credit Agreement.

2  To be included only if the Accepting Lender is not already a Revolving Credit
Lender prior to the Increase Date.

3 

To be included only if the Accepting Lender is a Revolving Credit Lender prior
to the Increase date.



--------------------------------------------------------------------------------

Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment and Acceptance on the basis
of which it is solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with the Credit
Agreement and the other Loan Documents and has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender Party or any of their respective Related Parties based on such documents
and information, as it has deemed appropriate, and (v) if it is a Non-U.S.
Lender, attached to this Commitment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Accepting Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, or any other
Lender Party or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, the Credit Agreement and the other Loan Documents based
on such documents and information as it shall from time to time deem
appropriate, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Revolving Credit Lender.]4

REPRESENTATIONS OF BORROWER. The Borrower hereby represents and warrants that,
as of the date hereof and as of the Increase Date, (a) after giving effect to
the Facility Increase, the Aggregate Revolving Credit Commitment will not exceed
the Aggregate Revolving Credit Facility Limit, (b) no Unmatured Default or
Default exists or will exist after giving effect to the Facility Increase, (c)
all financial covenants set forth in Section 7.28 of the Credit Agreement will
be satisfied on a pro forma basis for the most recent determination period,
after giving effect to such Facility Increase as if it occurred on the last day
of such determination period (and assuming such Facility Increase is fully
borrowed).

ADMINISTRATIVE AGENT’S FEE. On or before the Increase Date, the Accepting Lender
shall pay to the Administrative Agent an administrative fee in the amount of
$3,500.00 (unless otherwise agreed by the Administrative Agent).

GOVERNING LAW. This Commitment and Acceptance shall be governed by the internal
law, and not the law of conflicts, of the State of New York.

 

4  Paragraph 2 is to be included only if the Accepting Lender is not already a
Revolving Credit Lender prior to the Increase Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

 

  FIRST HUNTINGDON FINANCE CORP.   By:  

 

    Name:     Title:   TOLL BROTHERS, INC.   By:  

 

    Name:     Title:   CITIBANK, N.A., as Administrative Agent   By:  

 

    Name:     Title: $                           [NAME OF ACCEPTING LENDER]  
By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF COMPANY’S GENERAL COUNSEL

 

  To: The Administrative Agent and each Lender party

to the Credit Agreement Referred to Below

c/o Citibank, N.A., as Administrative Agent

388 Greenwich Street

New York, NY 10013

 

Re:   

Credit Agreement (the “Credit Agreement”), dated as of the date hereof, among
First Huntingdon Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the
“Company”), the lenders party thereto (collectively, the “Lenders”), Citibank,
N.A., as Administrative Agent, and the other agent(s) party thereto

Gentlemen:

I am the General Counsel of the Borrower, the Company and the subsidiaries of
the Company identified on the signature pages to the Guaranty Agreement referred
to herein (such subsidiaries, the “Designated Guarantors”; together with the
Borrower and the Company, the “Loan Parties”), and have acted in that capacity
in connection with the execution and delivery of the Credit Agreement and the
transactions contemplated thereby. This opinion is furnished to you pursuant to
Section 5.1(ix) of the Credit Agreement. Unless otherwise defined in this
opinion, capitalized terms are used herein as defined in the Credit Agreement.

In so acting, I, or people under my supervision, have examined executed
originals or counterparts of the following documents, each dated the date hereof
(the “Loan Documents”):

 

  (a) the Credit Agreement;

 

  (b) the Notes executed in connection with the closing of the Credit Agreement;
and

 

  (c) the Guaranty Agreement made by the Company and the Designated Guarantors.

I, or people under my supervision, have also examined, and relied upon without
independent verification the accuracy of factual matters contained in, originals
or copies, certified or otherwise identified to my satisfaction, such corporate
records, agreements and other documents, and such certificates or comparable
documents of public officials and of officers and representatives of the Loan
Parties and have made such examinations of law and reviewed such documents as I
have deemed necessary in connection with the opinions set forth below.

When the phrase “to my knowledge” or an equivalent phrase is used in this
opinion, its purpose is to limit the statements it qualifies to my actual
knowledge after such inquiry as I deemed appropriate. I have not examined any
records of any court, administrative tribunal or other similar entity in
connection with my opinion.



--------------------------------------------------------------------------------

I have assumed the legal capacity and competence of natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to me
as originals, the conformity to original documents of documents submitted to me
as certified, conformed, photostatic, electronic or facsimile copies and the
completeness of all documents reviewed by me.

I have also assumed, without verification, that each of the Designated
Guarantors is validly subsisting and in good standing under the laws of the
state of its incorporation or formation.

Based upon the foregoing and subject to the assumptions, exceptions, limitations
and qualifications set forth herein, I am of the opinion that:

1. Each of the Designated Guarantors is an entity validly formed under the laws
of the state of its formation and has the corporate, partnership or limited
liability company, as the case may be, power to carry on its business as such
business is known to me.

2. Each of the Designated Guarantors has the corporate, partnership or limited
liability company, as the case may be, power and authority to enter into and
perform its obligations under the Guaranty Agreement and to incur the
obligations provided therein, and has taken all corporate, partnership or
limited liability company, as the case may be, action necessary to authorize the
execution, delivery and performance of the Guaranty Agreement.

3. The Guaranty Agreement has been duly executed and delivered on behalf of each
Designated Guarantor party thereto.

4. None of the execution and delivery of the Loan Documents, the consummation of
any of the transactions therein contemplated, nor the fulfillment of the terms
thereof, by any Loan Party will conflict with, result in a breach or violation
of or constitute a default under the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which any of the Loan Parties
is a party or bound and is known to me.

To my knowledge, there is no litigation or governmental proceeding pending or
overtly threatened in writing against any Loan Party that could reasonably be
expected to have a Material Adverse Effect.

I express no opinion as to the law of any jurisdiction other than the federal
law of the United States, the law of the Commonwealth of Pennsylvania, the
General Corporation Law of the State of Delaware, the Delaware Revised Uniform
Limited Partnership Act and the Delaware Limited Liability Company Act.

A copy of this opinion may be delivered by you to each financial institution
that may become a Lender under the Credit Agreement, and such persons may rely
on this opinion to the same extent as – but to no greater extent than – the
addressees. This opinion may be relied upon by you and such persons to whom you
may deliver copies as provided in the preceding sentence only in connection with
the consummation of the transactions described herein and may not be used or
relied upon by you or any other person for any other purpose, without in each
instance my prior written consent.



--------------------------------------------------------------------------------

This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. I do not undertake to advise you or anyone else of any changes in
the opinions expressed herein resulting from changes in law, changes in facts or
any other matters that hereafter might occur or be brought to my attention.

 

Sincerely,

John K. McDonald

Senior Vice President and General Counsel



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF

BALLARD SPAHR LLP

The Administrative Agent and each Lender Party

to the Credit Agreement Referred to Below

c/o Citibank, N.A., as Administrative Agent

388 Greenwich Street

New York, NY 10013

 

Re:   

Credit Agreement (the “Credit Agreement”), dated as of the date hereof, among
First Huntingdon Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the
“Company”), the lenders party thereto (collectively, the “Lenders”), Citibank,
N.A., as Administrative Agent, and the other agents party thereto

 

Ladies and Gentlemen:

We have acted as counsel to the Borrower, the Company, Toll Holdings, Inc. (the
“Delaware Guarantor”) and the other subsidiaries of the Company identified on
the signature pages to the Guaranty Agreement referred to herein (such
subsidiaries, including the Delaware Guarantor, the “Designated Guarantors”;
together with the Borrower and the Company, the “Loan Parties”), in connection
with the execution and delivery of the Credit Agreement and the transactions
contemplated thereby. This opinion is furnished to you pursuant to Section
5.1(ix) of the Credit Agreement. Unless otherwise defined in this opinion,
capitalized terms are used herein as defined in the Credit Agreement.

In so acting, we have examined executed originals or counterparts of the
following documents, each dated the date hereof (the “Loan Documents”):

 

  A. the Credit Agreement;

 

  B. the Notes described on Schedule I hereto executed in connection with the
closing of the Credit Agreement; and

 

  C. the Guaranty Agreement made by the Company and the Designated Guarantors.

We have reviewed such documents and made such examination of law as we have
deemed appropriate to give the opinions set forth below. We have relied, without
independent verification, on certificates of public officials, and, as to
matters of fact material to our opinions also without independent verification,
on representations made in the Loan Documents and certificates and other
inquiries of officers of the Loan Parties.

When the phrase “to our knowledge” or an equivalent phrase is used in this
opinion, its purpose is to limit the statements it qualifies to the actual
knowledge of lawyers in this firm responsible for preparing this opinion after
such inquiry as they deemed appropriate. We have not examined any records of any
court, administrative tribunal or other similar entity in connection with our
opinion.

We have assumed the legal capacity and competence of natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to original



--------------------------------------------------------------------------------

documents of documents submitted to us as certified, conformed, photostatic,
electronic or facsimile copies, and the completeness of all documents reviewed
by us. We have also assumed, without independent verification (i) that each of
the Designated Guarantors, other than the Delaware Guarantor, is validly
existing and in good standing under the laws of the state of its incorporation
or formation, (ii) that the execution, delivery and performance of the Guaranty
Agreement by each of the Designated Guarantors, other than the Delaware
Guarantor, does not violate its organizational or formation documents
(including, as applicable, its certificate or articles of incorporation,
certificate of formation, by-laws, limited liability company agreement and/or
partnership agreement), (iii) that the parties to the Loan Documents and the
other agreements, instruments and documents executed in connection therewith,
other than the Borrower, the Company and the Delaware Guarantor, have the power
(including, without limitation, corporate power where applicable) and authority
to enter into and perform the Loan Documents and such other agreements,
instruments and documents, (iv) the due authorization, execution and delivery by
such parties other than the Borrower, the Company and the Delaware Guarantor, of
each Loan Document and such other agreements, instruments and documents, and (v)
that the Loan Documents and such other agreements, instruments and documents
constitute legal, valid and binding obligations of each such party, other than
the Loan Parties, enforceable against each such other party in accordance with
their respective terms.

Based upon the foregoing and subject to the assumptions, exceptions, limitations
and qualifications set forth herein, we are of the opinion that:

II. Each of the Borrower, the Company and the Delaware Guarantor is a
corporation validly existing and in good standing under the laws of the State of
Delaware and has the corporate power to carry on its business as such business
is known to us. The Company is qualified as a foreign corporation in the
Commonwealth of Pennsylvania.

III. Each of the Borrower, the Company, and the Delaware Guarantor has the
corporate power and authority to enter into and perform its obligations under
the Loan Documents to which it is a party and to incur the obligations provided
therein, and has taken all corporate action necessary to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party.

IV. The execution and delivery by each of the Borrower, the Company and the
Delaware Guarantor of the respective Loan Documents to which it is a party do
not and the performance of the obligations thereunder will not (a) violate its
Certificate of Incorporation, or Bylaws, as now in effect or (b) violate (i) any
present statute, rule or regulation promulgated by the United States or the
Commonwealth of Pennsylvania, and (ii) the General Corporation Law of the State
of Delaware, which in each case in our experience is normally applicable both to
entities which are not engaged in regulated business activities and to
transactions of the type contemplated by the Loan Documents.

V. The execution and delivery by each of the Designated Guarantors (other than
the Delaware Guarantor) of the Loan Documents to which it is a party do not and
the performance of its obligations thereunder will not violate (a) any present
statute, rule or regulation promulgated by the United States or the Commonwealth
of Pennsylvania, or (b) with respect to those Designated Guarantors formed under
the corporate, limited partnership or limited liability company laws of the
State of Delaware, the General Corporation Law of the State of Delaware, the
Delaware Revised Uniform Limited Partnership Act or the Delaware Limited
Liability Company Act, which in each case in our experience is normally
applicable both to entities which are not engaged in regulated business
activities and to transactions of the type contemplated by the Loan Documents.



--------------------------------------------------------------------------------

VI. Each Loan Document to which it is a party has been duly executed and
delivered on behalf of the Borrower, the Company and the Delaware Guarantor.
Each Loan Document constitutes the legal, valid and binding obligation of each
of the Loan Parties which is party thereto, enforceable against such Loan
Parties in accordance with its respective terms.

VII. No order, consent, authorization or approval of, or notice to or filing or
registration with, any federal or state regulatory authority of the United
States, the Commonwealth of Pennsylvania or the State of Delaware under the
General Corporation Law of the State of Delaware, the Delaware Revised Uniform
Limited Partnership Act or the Delaware Limited Liability Company Act is
required by any Loan Party in connection with the execution or delivery by any
Loan Party of any of the Loan Documents or the payment of any Loan Party’s
obligations under the Loan Documents.

We are not representing the Borrower, the Company or the Delaware Guarantor in
any pending litigation in which it is a named defendant, or in any litigation
that is overtly threatened in writing against it by a potential claimant, that
challenges the validity or enforceability of, or seeks to enjoin the performance
of, the Loan Documents.

The foregoing opinions are subject to the following exceptions, limitations and
qualifications:

(a) Our opinion is subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer,
marshalling or similar laws affecting creditors’ rights and remedies generally;
general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
such enforceability is considered in a proceeding in equity or at law); and
limitations on enforceability of rights to indemnification or contribution by
federal or state securities laws or regulations or by public policy.

(b) We express no opinion as to the application or requirements of federal or
state securities, patent, trademark, copyright, antitrust and unfair
competition, pension or employee benefit, labor, environmental, health and
safety, tax, trade regulation laws, insolvency or fraudulent transfer laws,
antifraud laws, margin regulations, laws and regulations relating to commodities
trading, derivatives, futures and swaps, the rules of any stock exchange,
clearing organization, designated contract market or other regulated entity for
trading, processing, clearing or reporting transactions in securities,
commodities, futures or swaps, export control, anti-money laundering or
anti-terrorism laws in respect of the transactions contemplated by or referred
to in the Loan Documents.

(c) We express no opinion as to the validity or enforceability of any provision
of the Loan Documents which (i) permits a Lender or the Administrative Agent to
increase the rate of interest or to collect a late charge in the event of
delinquency or default to the extent they are deemed to be penalties or
forfeitures; (ii) purports to grant a Lender or the Administrative Agent a
power-of-attorney; (iii) purports to require that waivers must be in writing to
the extent that an oral agreement or implied agreement by trade practice or
course of conduct modifying provisions of the Loan Documents has been made; (iv)
purports to be a waiver of the right to a jury trial, a waiver of any right to
object to jurisdiction or venue, a waiver of any right to claim damages or to
service of process or a waiver of any other rights or benefits bestowed by
operation of law or the waiver of which is limited by applicable law; (v)
purports to be a waiver of the obligations of good faith, fair dealing,
diligence, mitigation of damages or commercial reasonableness; (vi) purports



--------------------------------------------------------------------------------

to exculpate any party from its own negligent acts or limit any party from
certain liabilities; (vii) purports to require the payment of attorneys’ fees to
the extent such fees exceed reasonable attorneys’ fees; or (viii) purports to
authorize a Lender or the Administrative Agent to set off and apply any deposits
at any time held, and any other indebtedness at any time owing, by such Lender
or the Administrative Agent to or for the account of a Loan Party or which
purports to provide that any purchaser of a participation from a Lender may
exercise setoff or similar rights with respect to such participation.

(d) We express no opinion on the validity or enforceability of Section 10.15 of
the Credit Agreement or the effect of such provision on the obligations of the
Loan Parties if such provision becomes applicable to a Lender that is an EEA
Financial Institution.

(e) We express no opinion as to the enforceability of any guarantee, pledge or
grant of a security interest to the extent such guarantee, pledge or grant of a
security interest would result in or require a Loan Party to be liable for,
guarantee or pledge assets to secure, a swap obligation and such Person is not
an eligible contract participant under the Commodity Exchange Act (7 U.S.C. § 1
et seq.).

(f) We express no opinion as to the enforceability of forum selection clauses
upon the courts in the forum selected.

We express no opinion as to the law of any jurisdiction other than the federal
law of the United States, the law of the Commonwealth of Pennsylvania, the
General Corporation Law of the State of Delaware, the Delaware Revised Uniform
Limited Partnership Act, the Delaware Limited Liability Company Act and, with
respect to the second sentence of Opinion Paragraph 5, the State of New York.

A copy of this opinion may be delivered by you to each financial institution
that may become a Lender under the Credit Agreement pursuant to an assignment
made and consented to in accordance with the terms of the Credit Agreement, and
such persons may rely on this opinion to the same extent as – but to no greater
extent than – the addressees and on the condition and understanding that any
such reliance by such person must be actual and reasonable under the
circumstances existing at the time of assignment, including any changes in law,
facts or any other developments known to or reasonably knowable by such person
at such time. This opinion may be relied upon by you and such persons to whom
you may deliver copies as provided in the preceding sentence only in connection
with the consummation of the transactions described herein and may not be used
or relied upon by you or any other person for any other purpose, without in each
instance our prior written consent.

This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. We do not undertake to advise you or anyone else of any changes
in the opinions expressed herein resulting from changes in law, changes in facts
or any other matters that hereafter might occur or be brought to our attention.

This opinion shall be interpreted in accordance with the Legal Opinion
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Section of Business Law as published in 53 Business Lawyer 831
(May 1998).

Richard J. Braemer, a senior counsel of this firm, is a director of and
shareholder of the Company.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

This GUARANTY (“Guaranty”) is made as of May [    ], 2016 by the undersigned
(the “Guarantors”), in favor of the “Lenders” under that certain Credit
Agreement dated as of May 19, 2016, among First Huntingdon Finance Corp., Toll
Brothers, Inc., the Lenders from time to time parties thereto and Citibank,
N.A., in its capacity as Administrative Agent. Such Credit Agreement, as it may
be amended, restated, modified or supplemented from time to time, is hereinafter
referred to as the “Credit Agreement.” Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to them in the
Credit Agreement.

1. Guaranty. (i) For value received and in consideration of any loan, advance or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to the Borrower by the Lenders, the Guarantors
unconditionally, jointly and severally guarantee for the benefit of each of the
Lenders the full and prompt payment when due, whether at maturity or earlier, by
reason of acceleration or otherwise, and at all times thereafter, of all of the
Obligations (including, without limitation, interest accruing following the
filing of a bankruptcy petition by or against any Loan Party, at the applicable
rate specified in the Credit Agreement, whether or not such interest is allowed
as a claim in bankruptcy).

(ii) At any time after the occurrence and during the continuance of a Default,
the Guarantors shall pay to the Administrative Agent, for the benefit of the
Lenders, on written demand and in immediately available funds, the full amount
of the Obligations then due.

(iii) The Guarantors further agree to pay to the Administrative Agent and
reimburse the Administrative Agent for, on demand and in immediately available
funds, all reasonable fees, costs and expenses (including, without limitation,
all court costs and reasonable attorneys’ and paralegals’ fees, costs and
expenses) paid or incurred by the Administrative Agent or any of the Lenders in:
(1) endeavoring to collect all or any part of the Obligations from, or in
prosecuting any action against, any one or more of the Guarantors relating to
this Guaranty; (2) taking any action with respect to any security or collateral
securing any of the Guarantors’ obligations hereunder; and (3) preserving,
protecting or defending the enforceability of, or enforcing, this Guaranty or
their respective rights hereunder; provided, that the legal fees and legal
expenses for which the Guarantors are liable under this clause (iii) shall be
limited to the fees and expenses of one legal counsel for the Administrative
Agent and, if applicable, one legal counsel for the Lenders plus, if necessary,
one special counsel for each relevant specialty and one local counsel per
jurisdiction; provided, further, that, in the event of any actual or potential
conflict of interest, the Guarantors shall be liable for the fees and expenses
of one additional counsel for each person or group of persons subject to such
conflict (all such costs and expenses are hereinafter referred to as the
“Expenses”). The Guarantors hereby agree that this Guaranty is an absolute
guaranty of payment and is not a guaranty of collection.



--------------------------------------------------------------------------------

2. Obligations Unconditional. Subject to Sections 11 and 12 hereof the
Guarantors hereby agree that their obligations under this Guaranty shall be
unconditional, irrespective of: (i) the validity, enforceability, avoidance,
novation or subordination of any of the Obligations or any of the Loan
Documents; (ii) the absence of any attempt by, or on behalf of, any Lender or
the Administrative Agent to collect, or to take any other action to enforce, all
or any part of the Obligations whether from or against the Borrower, any other
guarantor of the Obligations or any other person; (iii) the election of any
remedy by, or on behalf of, any Lender or the Administrative Agent with respect
to all or any part of the Obligations; (iv) the waiver, consent, extension,
forbearance or granting of any indulgence by, or on behalf of, any Lender or the
Administrative Agent with respect to any provision of any of the Loan Documents;
(v) the election by, or on behalf of, any one or more of the Lenders, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of Section
1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a security
interest by the Borrower, as debtor-in-possession, under Section 364 of the
Bankruptcy Code; (vii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of the claims of any of the Lenders or the
Administrative Agent for repayment of all or any part of the Obligations or any
Expenses; or (viii) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of the Borrower or any one or more of
the Guarantors.

3. Enforcement; Application of Payments. Upon the occurrence and during the
continuance of a Default, the Administrative Agent may proceed directly and at
once, without notice, against any one or more of the Guarantors to obtain
performance of and to collect and recover the full amount, or any portion, of
the Obligations then due, without first proceeding against the Borrower, any
other Guarantor or any other Person, or against any security or collateral for
the Obligations. Subject only to the terms and provisions of the Credit
Agreement, the Administrative Agent shall have the exclusive right to determine
the application of payments and credits, if any, from the Guarantors, the
Borrower or from any other Person on account of the Obligations or any other
liability of the Guarantors to any Lender.

4. Waivers. (a) The Guarantors hereby waive diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of the Borrower or the Company, protest or notice with respect to the
Obligations, all setoffs and counterclaims and all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty, and all other demands
whatsoever (and shall not require that the same be made on the Borrower or the
Company as a condition precedent to the Guarantors’ obligations hereunder), and
covenants that this Guaranty will not be discharged, except by complete payment
(in cash) and performance of the Obligations and any other obligations contained
herein. The Guarantors further waive all notices of the existence, creation or
incurring of new or additional indebtedness, arising either from additional
loans extended to the Borrower or otherwise, and also waive all notices that the
principal amount, or any portion thereof, and/or any interest on any instrument
or document evidencing all or any part of the Obligations is due, notices of any
and all proceedings to collect from the maker, any endorser or any other
guarantor of all or any part of the Obligations, or from any



--------------------------------------------------------------------------------

other Person, and, to the extent permitted by law, notices of exchange, sale,
surrender or other handling of any security or collateral given to the Agent to
secure payment of all or any part of the Obligations.

(b) The Guarantors understand that they shall be liable for the full amount of
their liability under this Guaranty, notwithstanding the occurrence of any event
impairing the rights of the Guarantors, the Administrative Agent or any of the
Lenders to proceed against the Borrower, any other guarantor (including without
limitation any Guarantor hereunder) or the Borrower’s or such guarantor’s
property. The Guarantors agree that all of their obligations under this Guaranty
(including their obligation to pay in full all indebtedness evidenced by or
arising under the Credit Agreement) shall remain in full force and effect
without defense, offset or counterclaim of any kind, notwithstanding that the
Guarantors’ rights against the Borrower may be impaired, destroyed or otherwise
affected by reason of any action or inaction on the part of the Administrative
Agent or any Lender.

(c) The Lenders, either themselves or acting through the Administrative Agent,
are hereby authorized, without notice or demand and without affecting the
liability of the Guarantors hereunder, from time to time, (i) to renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to, all or any part of the Obligations, or to otherwise modify, amend or change
the terms of any of the Loan Documents; (ii) to accept partial payments on all
or any part of the Obligations; (iii) to take and hold security or collateral
for the payment of all or any part of the Obligations, this Guaranty, or any
other guaranties of all or any part of the Obligations or other liabilities of
the Borrower, (iv) to exchange, enforce, waive and release any such security or
collateral; (v) to apply such security or collateral and direct the order or
manner of sale thereof as in their discretion they may determine; and (vi) to
settle, release, exchange, enforce, waive, compromise or collect or otherwise
liquidate all or any part of the Obligations, this Guaranty, any other guaranty
of all or any part of the Obligations, and any security or collateral for the
Obligations or for any such guaranty. Any of the foregoing may be done in any
manner, without affecting or impairing the obligations of the Guarantors
hereunder.

5. Setoff. At any time when all or any part of the Obligations have become due
and payable (by acceleration or otherwise) following the occurrence and during
the continuance of a Default, each Lender and the Administrative Agent may,
without notice to the Guarantors and regardless of the acceptance of any
security or collateral for the payment hereof, appropriate and apply toward the
payment of all or any part of the Obligations (i) any indebtedness due or to
become due from such Lender or the Administrative Agent to any one or more of
the Guarantors, and (ii) any moneys, credits or other property belonging to any
one or more of the Guarantors, at any time held by or coming into the possession
of such Lender or the Administrative Agent or any of their respective
Affiliates.

6. Financial Information. The Guarantors hereby assume responsibility for
keeping themselves informed of the financial condition of the Borrower and any
and all endorsers and/or other guarantors of all or any part of the Obligations,
and of all other



--------------------------------------------------------------------------------

circumstances bearing upon the risk of nonpayment of the Obligations, or any
part thereof, that diligent inquiry would reveal, and the Guarantors hereby
agree that none of the Lenders nor the Administrative Agent shall have any duty
to advise the Guarantors of information known to any of them regarding such
condition or any such circumstances. In the event any Lender, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any one or more of the Guarantors, such Lender shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Lender, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to any one or more of the Guarantors.

7. No Marshalling; Reinstatement. The Guarantors consent and agree that none of
the Lenders nor the Administrative Agent nor any Person acting for or on behalf
of the Lenders or the Administrative Agent shall be under any obligation to
marshal any assets in favor of the Guarantors or against or in payment of any or
all of the Obligations. The Guarantors further agree that, to the extent that
the Borrower, any one or more of the Guarantors or any other guarantor of all or
any part of the Obligations makes a payment or payments to any Lender or the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to the Borrower, any one or more of the Guarantors,
such other guarantor or any other Person, or their respective estates, trustees,
receivers or any other party, including, without limitation, the Guarantors,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, the part of the Obligations
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the time immediately preceding such
initial payment, reduction or satisfaction.

8. Subrogation. Until the Obligations have been paid in full and the Aggregate
Revolving Credit Commitment has been terminated, the Guarantors (i) shall have
no right of subrogation with respect to such Obligations, (ii) waive any right
to enforce any remedy which the Lenders or the Administrative Agent (or any of
them) now have or may hereafter have against the Borrower, any endorser or any
guarantor of all or any part of the Obligations or any other Person, and (iii)
waive any benefit of, and any right to participate in, any security or
collateral given to the Lenders and the Administrative Agent (or any of them) to
secure the payment or performance of all or any part of the Obligations or any
other liability of the Borrower to the Lenders.

9. Subordination. (a) Subordinated Debt. The payment and performance of all
indebtedness, fees, expenses, obligations and liabilities of the Borrower (or
any other Person for the benefit of Borrower) to the Guarantors whether now
existing or hereafter incurred or created, in each case, whether such amounts
are due or not due, direct or indirect, absolute or contingent (the
“Subordinated Debt”) are hereby subordinated to the Obligations and, except as
set forth in subparagraphs (b) and (c) of this Section 9 the Guarantors will not
accelerate, ask, demand, sue for, take or receive from the Borrower, by setoff
or in any other manner, the whole or any part of the Subordinated Debt,
including, without limitation, the taking of any negotiable instruments
evidencing such amounts, nor



--------------------------------------------------------------------------------

any security for any of the Subordinated Debt, unless and until all of the
Obligations shall have been fully paid and satisfied in cash and all financing
arrangements among the Borrower, the Administrative Agent and the Lenders shall
have been terminated.

(b) Permitted Payments. Notwithstanding the provisions of subparagraph (a) of
this Section 9, in the absence of a “Default” and provided that the payment
described below, if made, would not otherwise give rise to the occurrence of a
Default, the Borrower may pay to the Guarantors, and the Guarantors may accept
from the Borrower, any and all payments of the Subordinated Debt (“Permitted
Payments”).

(c) Enforcement Rights. The Guarantors, prior to the payment in full of the
Obligations and the termination of all financing arrangements among the Borrower
and the Lenders, shall have no right to enforce any claim with respect to the
Subordinated Debt, including, without limitation, any Permitted Payment, or
otherwise to take any action against the borrower or the Borrower’s Property
without the Administrative Agent’s prior written approval.

10. Enforcement; Amendments; Waivers. No delay on the part of any of the Lenders
or the Administrative Agent in the exercise of any right or remedy arising under
this Guaranty, the Credit Agreement, any of the other Loan Documents or
otherwise with respect to all or any part of the Obligations or any other
guaranty of or security for all or any part of the Obligations shall operate as
a waiver thereof, and no single or partial exercise by any such Person of any
such right or remedy shall preclude any further exercise thereof. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Lenders or the Administrative Agent, except as expressly set
forth in a writing duly signed and delivered by the party making such
modification or waiver. Failure by any of the Lenders or the Administrative
Agent at any time or times hereafter to require strict performance by the
Borrower, the Guarantors, any other guarantor of all or any part of the
Obligations or any other Person of any of the provisions, warranties, terms and
conditions contained in any of the Loan Documents now or at any time or times
hereafter executed by such Persons and delivered to the Administrative Agent or
any Lender shall not waive, affect or diminish any right of the Administrative
Agent or such Lender at any time or times hereafter to demand strict performance
thereof and such right shall not be deemed to have been waived by any act or
knowledge of the Administrative Agent or any Lender, or their respective agents,
officers or employees, unless such waiver is contained in an instrument in
writing, directed and delivered to the Borrower or the Guarantors, as
applicable, specifying such waiver, and is signed by the party or parties
necessary to give such waiver under the Credit Agreement. No waiver of any
Default by the Administrative Agent or any Lender shall operate as a waiver of
any other Default or the same Default on a future occasion, and no action by the
Administrative Agent or any Lender permitted hereunder shall in any way affect
or impair the Administrative Agent’s or any Lender’s rights and remedies or the
obligations of the Guarantors under this Guaranty. Any determination by a court
of competent jurisdiction of the amount of any principal and/or interest owing
by the Borrower to any of the Lenders shall be conclusive and binding on the
Guarantors irrespective of whether any of the Guarantors was party to the suit
or action in which such determination was made.



--------------------------------------------------------------------------------

11. Limitation on Obligations. The following provisions of this Guaranty apply
with respect to all Guarantors other than Toll Brothers, Inc.:

(a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 11(a) with respect to the Maximum
Liability of the Guarantors, is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the Guarantors nor any other person or entity
shall have any right or claim under this Section 11(a) with respect to the
Maximum Liability, except to the extent necessary so that the obligations of the
Guarantors hereunder shall not be rendered voidable under applicable law.

(b) Each of the Guarantors agrees that the Obligations which each Guarantor,
jointly and severally, guarantees pursuant to this Guaranty (the “Guaranteed
Obligations”) may at any time and from time to time exceed the Maximum Liability
of each Guarantor, and may exceed the aggregate Maximum Liability of all other
Guarantors, without impairing this Guaranty or affecting the rights and remedies
of the Administrative Agent hereunder. Nothing in this Section 9(b) shall be
construed to increase any Guarantor’s obligations hereunder beyond its Maximum
Liability.

(c) In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without



--------------------------------------------------------------------------------

giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Guarantors, the aggregate amount of all monies received by such
Guarantors from the Borrower after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this Section 11(c) shall affect any
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to all the Guaranteed Obligations. The provisions of this Section 11(c)
are for the benefit of both the Administrative Agent and the Guarantors and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.

12. Effectiveness; Termination. This Guaranty shall become effective upon its
execution by the Guarantors and shall continue in full force and effect and may
not be terminated or otherwise revoked until the Obligations shall have been
fully paid (in cash) and discharged and the Credit Agreement and all financing
arrangements between the Borrower and the Lenders under the Loan Documents shall
have been terminated (including all Commitments thereunder). If, notwithstanding
the foregoing, the Guarantors shall have any right under applicable law to
terminate or revoke this Guaranty, the Guarantors agree that such termination or
revocation shall not be effective until a written notice of such revocation or
termination, specifically referring hereto, signed by the Guarantors, is
actually received by the Administrative Agent. Such notice shall not affect the
right and power of any of the Lenders or the Administrative Agent to enforce
rights arising prior to receipt thereof by the Administrative Agent. If any
Lender grants loans or takes other action after any of the Guarantors terminates
or revokes its obligations under this Guaranty but before the Administrative
Agent receives such written notice, the rights of such Lender with respect
thereto shall be the same as if such termination or revocation had not occurred.

13. Successors and Assigns. This Guaranty shall be binding upon the Guarantors
and upon their successors and assigns and shall inure to the benefit of the
Lenders and the Administrative Agent and their respective successors and
assigns; all references herein to the Borrower and to the Guarantors shall be
deemed to include their respective successors and assigns. The successors and
assigns of the Guarantors and the Borrower shall include, without limitation,
their respective receivers, trustees or debtors-in-possession. All references to
the singular shall be deemed to include the plural where the context so
requires.

14. CHOICE OF LAW. THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO
THIS GUARANTY AND THE TRANSACTION CONTEMPLATED HEREBY SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



--------------------------------------------------------------------------------

15. CONSENT TO JURISDICTION. THE ADMINISTRATIVE AGENT AND THE GUARANTORS HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE SOUTHERN DISTRICT OF NEW
YORK (OR THE STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE
FEDERAL COURTS LACK SUBJECT JURISDICTION) IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE ADMINISTRATIVE AGENT AND THE
GUARANTORS HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.

16. WAIVER OF JURY TRIAL. EACH OF THE GUARANTORS AND THE ADMINISTRATIVE AGENT
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, BETWEEN THE GUARANTORS AND THE LENDERS OR THE ADMINISTRATIVE
AGENT ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH. EITHER THE GUARANTORS OR THE ADMINISTRATIVE AGENT MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

17. Advice of Counsel. The Guarantors represent and warrant that they have
consulted with their legal counsel regarding all waivers under this Guaranty,
including without limitation those under Section 4 and Sections 14 through 16
hereof, that they believe that they fully understand all rights that they are
waiving and the effect of such waivers, that they assume the risk of any
misunderstanding that they may have regarding any of the foregoing, and that
they intend that such waivers shall be a material inducement to the
Administrative Agent and the Lenders to extend the indebtedness guaranteed
hereby.

18. Notices. All notices and other communications provided to any party hereto
shall be in writing or by facsimile and addressed to such party at its address
set forth below or at such other address as may be designated by such party in a
notice to the other party. Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted. The addresses for notices
are as follows:

if to the Guarantors, at:

Toll Brothers, Inc.

250 Gibraltar Road

Horsham, PA 19044

Attention: Martin Connor

Telecopy: 215/938-8010



--------------------------------------------------------------------------------

with copies to:

Toll Brothers, Inc.

250 Gibraltar Road

Horsham, PA 19044

Attention: Douglas Yearley

Telecopy: 215/938-8004

and

Toll Brothers Inc.

250 Gibraltar Road

Horsham, PA 19044

Attention: John McDonald

Telecopy: 215/938-8255

and

Ballard Spahr LLP

1735 Market Street

51st Floor

Philadelphia, PA 19103-7599

Attention: Richard Perelman

Telecopy: 215/864-8999

if to the Administrative Agent, at its address provided for in the Credit
Agreement.

19. Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

20. Merger. This Guaranty represents the final agreement of the Guarantors with
respect to the matters contained herein and may not be contradicted by evidence
of prior or contemporaneous agreements, or subsequent oral agreements, between
the Guarantors and the Administrative Agent or any Lender.

21. Supplemental Guaranties. Pursuant to Section 7.16 of the Credit Agreement,
additional Wholly-Owned Subsidiaries of the Company shall become obligated as
Guarantors hereunder (each as fully as though an original signatory hereto) by
executing and delivering to the Administrative Agent a Supplemental Guaranty in
the form of Exhibit A hereto (with blanks appropriately filled in), together
with such additional supporting documentation required pursuant to Section 7.16
of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

 

TOLL BROTHERS, INC., a Delaware corporation and each of the other Guarantors
listed below on Exhibit B By:  

 

Martin P. Connor, Senior Vice President or Vice President of (i) each of the
Guarantors which is a corporation or limited liability company; (ii) each
corporate general partner of each of the Guarantors which is a general or
limited partnership; and (iii) each corporate trustee of each of the Guarantors
which is a trust.

TOLL LAND CORP. NO. 10 and each of the other Guarantors listed below on Exhibit
C By:  

 

Richard T. Hartman, President of (i) each of the Guarantors which is a
corporation or limited liability company, (ii) each corporate general partner of
each of the Guarantors which is a general or limited partnership; and (iii) each
corporate trustee of each of the Guarantors which is a trust.



--------------------------------------------------------------------------------

EXHIBIT A TO GUARANTY

SUPPLEMENTAL GUARANTY

[Date]

Citibank, N.A., as Administrative Agent

for the Lenders

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Credit Agreement, dated as May 19,
2016, as amended, among First Huntingdon Finance Corp., Toll Brothers, Inc., the
lenders from time to time party thereto (the “Lenders”), and Citibank, N.A., as
a Lender and as Administrative Agent (the “Administrative Agent) on behalf of
itself and the other Lenders (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and (it) that certain
Guaranty, dated as of May 19, 2016, executed and delivered by the Guarantors
party thereto in favor of the Administrative Agent, for the benefit of the
Lenders (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”). Terms not defined herein which are defined in the Credit
Agreement shall have for the purposes hereof the respective meanings provided
therein.

In accordance with Section 7.16 of the Credit Agreement and Section 21 of the
Guaranty, the undersigned, [GUARANTOR]                     , a
                     corporation [limited partnership/limited liability company]
organized under the laws of                     , hereby elects to be a
“Guarantor” for all purposes of the Credit Agreement and the Guaranty,
respectively, effective from the date hereof.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto.

This Supplemental Guaranty shall be construed in accordance with and governed by
the internal laws (and not the law of conflicts) of the State of New York but
giving effect to federal laws applicable to national banks.

IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the      day of             , 20    .

 

[GUARANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B TO GUARANTY

CORPORATIONS

110-112 Third Ave. Realty Corp.

ESE Consultants, Inc.

Fairway Valley, Inc.

First Brandywine Investment Corp. II

First Brandywine Investment Corp. IV

Franklin Farms G.P., Inc.,

HQZ Acquisitions, Inc.

MA Limited Land Corporation

PRD Investors, Inc.

Shapell Homes, Inc.

Shapell Industries, Inc.

SH Homes Corporation

SI Investment Corporation

The Silverman Building Companies, Inc.

TB Proprietary Corp.

Tenby Hunt, Inc.

Toll Architecture I, P.A.

Toll Architecture, Inc.

Toll AZ GP Corp.

Toll Bros. of Arizona, Inc.

Toll Bros. of North Carolina, Inc.

Toll Bros. of North Carolina II, Inc.

Toll Bros. of North Carolina III, Inc.

Toll Bros., Inc. (a Delaware corporation)

Toll Bros., Inc. (a Pennsylvania corporation)

Toll Bros., Inc. (a Texas corporation)

Toll Brothers AZ Construction Company

Toll Brothers Canada USA, Inc.

Toll Brothers Finance Corp.

Toll Brothers Real Estate, Inc.

Toll Buckeye Corp.

Toll CA GP Corp.

Toll CA Holdings, Inc.

Toll Centennial Corp.

Toll CO GP Corp.

Toll Corp.

Toll Development Company, Inc.

Toll Diamond Corp.

Toll FL GP Corp.

Toll GA GP Corp.

Toll Golden Corp.

Toll Granite Corp.

Toll Holdings, Inc.



--------------------------------------------------------------------------------

Toll IL GP Corp.

Toll Land Corp. No. 20

Toll Land Corp. No. 43

Toll Land Corp. No. 50

Toll MD Builder Corp.

Toll Mid-Atlantic LP Company, Inc.

Toll Mid-Atlantic Note Company, Inc.

Toll Midwest Note Company, Inc.

Toll MI GP Corp.

Toll MN GP Corp.

Toll NC GP Corp.

Toll NH GP Corp.

Toll NJX-I Corp.

Toll Northeast LP Company, Inc.

Toll Northeast Note Company, Inc.

Toll Northeast Services, Inc.

Toll NV GP Corp.

Toll OH GP Corp.

Toll PA Builder Corp.

Toll PA GP Corp.

Toll PA II GP Corp.

Toll PA III GP Corp.

Toll Palmetto Corp.

Toll Peppertree, Inc.

Toll Realty Holdings Corp. I

Toll Realty Holdings Corp. II

Toll RI GP Corp.

Toll SC GP Corp.

Toll Southeast LP Company, Inc.

Toll Southeast Note Company, Inc.

Toll Southwest Note Company, Inc.

Toll SW Holding I Corp.

Toll TN GP Corp.

Toll TX GP Corp.

Toll VA GP Corp.

Toll VA Member Two, Inc.

Toll Westcoast Note Company, Inc.

Toll WA GP Corp.

Toll WV GP Corp.

Toll YL, Inc.

Upper K Investors, Inc.



--------------------------------------------------------------------------------

PARTNERSHIPS

 

PARTNERSHIP

  

GENERAL PARTNER(S)

51 N. 8th Street L.P.

  

51 N. 8th Street I LLC

Ashford Land Company, L.P.

  

Liester, LLC

Audubon Ridge, L.P.

  

Toll PA GP Corp.

Belmont Land, L.P.

  

Toll VA GP Corp.

Binks Estates Limited Partnership

  

Toll FL GP Corp.

The Bird Estate Limited Partnership    Franklin Farms G.P., Inc. Blue Bell
Country Club, L.P.    Toll PA GP Corp. Broad Run Associates, L.P.    Toll PA GP
Corp. Byers Commercial LP    Byers Commercial LLC CC Estates Limited Partnership
   Franklin Farms G.P., Inc. Cold Spring Hunt, L.P.    Toll PA GP Corp.
Coleman-Toll Limited Partnership    Toll NV GP Corp. Dominion Country Club, L.P.
   Toll VA GP Corp. Fairfax Investment, L.P.    Toll VA GP Corp. Farmwell Hunt,
L.P.    Toll VA GP Corp. First Brandywine Partners, L.P.    Toll PA GP Corp.
Great Falls Hunt, L.P.    Toll VA GP Corp. Greens at Waynesborough, L.P.    Toll
PA GP Corp. Hockessin Chase, L.P.    Tenby Hunt, Inc. Huckins Farm Limited
Partnership    Franklin Farms G.P., Inc. Loudoun Valley Associates, L.P.    Toll
VA GP Corp. NC Country Club Estates Limited Partnership    Toll NC GP Corp.
Porter Ranch Development Co.    Shapell Industries, Inc.    PRD Investors, Inc.
   PRD Investors, LLC Silverman-Toll Limited Partnership    Toll MI GP Corp.
Sorrento at Dublin Ranch I LP    Toll CA GP Corp. Sorrento at Dublin Ranch III
LP    Toll CA GP Corp. South Riding Amberlea LP    Toll VA GP Corp. South
Riding, L.P.    Toll VA GP Corp. South Riding Partners Amberlea LP    Toll VA GP
Corp. South Riding Partners, L.P.    Toll VA GP Corp. Southport Landing Limited
Partnership    Toll Land Corp. No. 20 Springton Pointe, L.P.    Toll PA GP Corp.
Stone Mill Estates, L.P.    Toll PA GP Corp. Swedesford Chase, L.P.    Toll PA
GP Corp. TBI/Naples Limited Partnership    Toll FL GP Corp. TBI/Palm Beach
Limited Partnership    Toll FL GP Corp. Toll at Brier Creek Limited Partnership
   Toll NC GP Corp. Toll at Honey Creek Limited Partnership    Toll MI GP Corp.
Toll at Whippoorwill, L.P.    Toll Peppertree, Inc. Toll Brooklyn L.P.    Toll
Peppertree, Inc. Toll Brothers AZ Limited Partnership    Toll AZ GP Corp.



--------------------------------------------------------------------------------

Toll CA, L.P.    Toll CA GP Corp. Toll CA II, L.P.    Toll CA GP Corp. Toll CA
III, L.P.    Toll CA GP Corp. Toll CA IV, L.P.    Toll CA GP Corp. Toll CA V,
L.P.    Toll CA GP Corp. Toll CA VI, L.P.    Toll CA GP Corp. Toll CA VII, L.P.
   Toll CA GP Corp. Toll CA VIII, L.P.    Toll CA GP Corp. Toll CA IX, L.P.   
Toll CA GP Corp. Toll CA X, L.P.    Toll CA GP Corp. Toll CA XI, L.P.    Toll CA
GP Corp. Toll CA XII, L.P.    Toll CA GP Corp. Toll CA XIX, L.P.    Toll CA GP
Corp. Toll CA XX, L.P.    Toll CA GP Corp. Toll CO, L.P.    Toll CO GP Corp.
Toll CO II, L.P.    Toll CO GP Corp. Toll CO III, L.P.    Toll CO GP Corp. Toll
CT Limited Partnership    Toll Land Corp. No. 20 Toll CT II Limited Partnership
   Toll Land Corp. No. 20 Toll CT III Limited Partnership    Toll Land Corp. No.
20 Toll CT IV Limited Partnership    Toll Land Corp. No. 20 Toll DE LP    Tenby
Hunt, Inc. Toll DE II LP    Tenby Hunt, Inc. Toll Estero Limited Partnership   
Toll FL GP Corp. Toll FL Limited Partnership    Toll FL GP Corp. Toll FL II
Limited Partnership    Toll FL GP Corp. Toll FL III Limited Partnership    Toll
FL GP Corp. Toll FL IV Limited Partnership    Toll FL GP Corp. Toll FL V Limited
Partnership    Toll FL GP Corp. Toll FL VI Limited Partnership    Toll FL GP
Corp. Toll FL VII Limited Partnership    Toll FL GP Corp. Toll FL VIII Limited
Partnership    Toll FL GP Corp. Toll FL X Limited Partnership    Toll FL GP
Corp. Toll FL XII Limited Partnership    Toll FL GP Corp. Toll FL XIII Limited
Partnership    Toll FL GP Corp. Toll Ft. Myers Limited Partnership    Toll FL GP
Corp. Toll GA LP    Toll GA GP Corp. Toll IL, L.P.    Toll IL GP Corp. Toll IL
II, L.P.    Toll IL GP Corp. Toll IL III, L.P.    Toll IL GP Corp. Toll IL IV,
L.P.    Toll IL GP Corp. Toll IL HWCC, L.P.    Toll IL GP Corp. Toll IL WSB,
L.P.    Toll IL GP Corp. Toll Jacksonville Limited Partnership    Toll FL GP
Corp. Toll Land V Limited Partnership    Toll Peppertree, Inc. Toll Land VI
Limited Partnership    Toll Peppertree, Inc. Toll Land IX Limited Partnership   
Toll VA GP Corp. Toll Land X Limited Partnership    Toll VA GP Corp. Toll Land
XV Limited Partnership    Toll VA GP Corp.



--------------------------------------------------------------------------------

Toll Land XVIII Limited Partnership    Toll Land Corp. No. 20 Toll Land XIX
Limited Partnership    Toll CA GP Corp. Toll Land XX Limited Partnership    Toll
CA GP Corp. Toll Land XXI Limited Partnership    Toll VA GP Corp. Toll Land XXII
Limited Partnership    Toll CA GP Corp. Toll Land XXIII Limited Partnership   
Toll CA GP Corp. Toll Land XXVI Limited Partnership    Toll OH GP Corp. Toll
Livingston at Naples Limited Partnership    Toll FL GP Corp. Toll MA Land
Limited Partnership    Franklin Farms G.P., Inc. Toll MD AF Limited Partnership
   Toll Land Corp. No. 43 Toll MD Builder I, L.P.    Toll MD Builder Corp. Toll
MD Limited Partnership    Toll Land Corp. No. 43 Toll MD II Limited Partnership
   Toll Land Corp. No. 43 Toll MD III Limited Partnership    Toll Land Corp. No.
43 Toll MD IV Limited Partnership    Toll Land Corp. No. 43 Toll MD V Limited
Partnership    Toll Land Corp. No. 43 Toll MD VI Limited Partnership    Toll
Land Corp. No. 43 Toll MD VII Limited Partnership    Toll Land Corp. No. 43 Toll
MD VIII Limited Partnership    Toll Land Corp. No. 43 Toll MD IX Limited
Partnership    Toll Land Corp. No. 43 Toll MD X Limited Partnership    Toll Land
Corp. No. 43 Toll MD XI Limited Partnership    Toll Land Corp. No. 43 Toll MI
Limited Partnership    Toll MI GP Corp. Toll MI II Limited Partnership    Toll
MI GP Corp. Toll MI III Limited Partnership    Toll MI GP Corp. Toll MI IV
Limited Partnership    Toll MI GP Corp. Toll MI V Limited Partnership    Toll MI
GP Corp. Toll MI VI Limited Partnership    Toll MI GP Corp. Toll MN, L.P.   
Toll MN GP Corp. Toll MN II, L.P.    Toll MN GP Corp. Toll Naval Associates   
Toll Bros. Inc. Toll NC, L.P.    Toll NC GP Corp. Toll NC II LP    Toll NC GP
Corp. Toll NC III LP    Toll NC GP Corp. Toll NH Limited Partnership    Toll NH
GP Corp. Toll NJ Builder I, L.P.    Toll Northeast LP Company, Inc. Toll
Northville Limited Partnership    Toll MI GP Corp. Toll NV Limited Partnership
   Toll NV GP I LLC Toll NY LP    Toll Peppertree, Inc. Toll NY III L.P.    Toll
Peppertree, Inc. Toll NY IV L.P.    Toll Peppertree, Inc. Toll NY V L.P.    Toll
Peppertree, Inc. Toll Orlando Limited Partnership    Toll FL GP Corp. Toll PA,
L.P.    Toll PA GP Corp. Toll PA II, L.P.    Toll PA GP Corp. Toll PA III, L.P.
   Toll PA GP Corp. Toll PA IV, L.P.    Toll PA GP Corp. Toll PA V, L.P.    Toll
PA II GP Corp.



--------------------------------------------------------------------------------

Toll PA VI, L.P.    Toll PA GP Corp. Toll PA VIII, L.P.    Toll PA GP Corp. Toll
PA IX, L.P.    Toll PA GP Corp. Toll PA X, L.P.    Toll PA GP Corp. Toll PA XI,
L.P.    Toll PA GP Corp. Toll PA XII, L.P.    Toll PA III GP Corp. Toll PA XIII,
L.P.    Toll PA GP Corp. Toll PA XIV, L.P.    Toll PA GP Corp. Toll PA XV, L.P.
   Toll PA GP Corp. Toll PA XVI, L.P.    Toll PA GP Corp. Toll PA XVII, L.P.   
Toll PA GP Corp. Toll PA XVIII, L.P.    Toll PA GP Corp. Toll PA XIX, L.P.   
Toll PA GP Corp. Toll PA Development LP    Toll PA GP Corp. Toll PA Management
LP    Toll PA GP Corp. Toll Realty Holdings LP    Toll Realty Holdings Corp. I
Toll RI, L.P.    Toll RI GP Corp. Toll RI II, L.P.    Toll RI GP Corp. Toll SC,
L.P.    Toll SC GP Corp. Toll SC II, L.P.    Toll SC GP Corp. Toll SC III, L.P.
   Toll SC GP Corp. Toll SC IV, L.P.    Toll SC GP Corp. Toll Stonebrae LP   
Toll CA GP Corp. Toll VA, L.P.    Toll VA GP Corp. Toll VA II, L.P.    Toll VA
GP Corp. Toll VA III, L.P.    Toll VA III, L.L.C. Toll VA IV, L.P.    Toll VA GP
Corp. Toll VA V, L.P.    Toll VA GP Corp. Toll VA VI, L.P.    Toll VA GP Corp.
Toll VA VII, L.P.    Toll VA GP Corp. Toll VA VIII, L.P.    Toll VA GP Corp.
Toll WA LP    Toll WA GP Corp. Toll WV LP    Toll WV GP Corp. Toll YL II, L.P.
   Toll YL, Inc. Toll YL, L.P.    Toll YL, Inc. Toll-Dublin, L.P.    Toll CA GP
Corp. Village Partners, L.P.    Toll PA Builder Corp. Wilson Concord, L.P.   
Toll TN GP Corp.



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANIES

5-01 – 5-17 48th Avenue LLC

5-01 – 5-17 48th Avenue II LLC

5-01 – 5-17 48th Avenue GC LLC

5-01 – 5-17 48th Avenue GC II LLC

51 N. 8th Street I LLC

51 N. 8th Street GC LLC

51 N. 8th Street GC II LLC

89 Park Avenue LLC

110-112 Third Ave. GC LLC

110-112 Third Ave. GC II LLC

353-357 Broadway LLC

353-357 Broadway Member LLC

2301 Fallston Road LLC

Arbor Hills Development LLC

Arbors Porter Ranch, LLC

Arthur’s Woods, LLC

Belmont Country Club I LLC

Belmont Country Club II LLC

Block 268 LLC

Brier Creek Country Club I LLC

Brier Creek Country Club II LLC

Byers Commercial LLC

C.B.A.Z Construction Company LLC

C.B.A.Z. Holding Company LLC

Component Systems I LLC

Component Systems II LLC

Dominion Valley Country Club I LLC

Dominion Valley Country Club II LLC

First Brandywine LLC III

First Brandywine LLC IV

Frenchman’s Reserve Realty LLC

Golf I Country Club Estates at Moorpark LLC

Golf II Country Club Estates at Moorpark LLC

Goshen Road Land Company LLC

Hatboro Road Associates LLC

Hawthorn Woods Country Club II LLC

Hoboken Land I LLC

Jacksonville TBI Realty LLC

Lighthouse Point Land Company, LLC

Liseter Land Company LLC

Liseter, LLC

Longmeadow Properties LLC

Long Meadows TBI, LLC



--------------------------------------------------------------------------------

Martinsburg Ventures, L.L.C.

Mizner Realty L.L.C.

Naples TBI Realty LLC

Orlando TBI Realty LLC

Paramount Village LLC

Phillips Drive LLC

Placentia Development Company, LLC

Plum Canyon Master LLC

PRD Investors, LLC

Prince William Land I LLC

Prince William Land II LLC

Rancho Costera LLC

Regency at Dominion Valley LLC

The Regency Golf Club I LLC

The Regency Golf Club II LLC

The Ridges at Belmont Country Club I LLC

The Ridges at Belmont Country Club II LLC

Shapell Hold Properties No. 1, LLC

Shapell Land Company, LLC

South Riding Realty LLC

SR Amberlea LLC

SRLP II LLC

Tampa TBI Realty LLC

TB Kent Partners LLC

Toll Austin TX LLC

Toll Austin TX II LLC

Toll Austin TX III LLC

Toll BBC LLC

Toll BBC II LLC

Toll CA I LLC

Toll CA III LLC

Toll CA Note II LLC

Toll Cedar Hunt LLC

Toll CO I LLC

Toll Corners LLC

Toll Dallas TX LLC

Toll-Dublin, LLC

Toll Equipment, L.L.C.

Toll FL I, LLC

Toll FL IV LLC

Toll FL V LLC

Toll Glastonbury LLC

Toll Henderson LLC

Toll Houston Land LLC

Toll Houston TX LLC

Toll Jupiter LLC



--------------------------------------------------------------------------------

Toll IN LLC

Toll Land VII LLC

Toll Lexington LLC

Toll MA I LLC

Toll MA II LLC

Toll MA III LLC

Toll MA IV LLC

Toll MA Development LLC

Toll MA Holdings LLC

Toll MA Land II GP LLC

Toll MA Management LLC

Toll MD I, L.L.C.

Toll MD II LLC

Toll MD III LLC

Toll MD IV LLC

Toll Midwest LLC

Toll NC I LLC

Toll NC IV LLC

Toll NC Note LLC

Toll NC Note II LLC

Toll North LV LLC

Toll North Reno LLC

Toll NV GP I LLC

Toll NV Holdings LLC

Toll NY II LLC

Toll Prasada LLC

Toll Realty L.L.C.

Toll San Antonio TX LLC

Toll South LV LLC

Toll South Reno LLC

Toll Southwest LLC

Toll Southwest II LLC

Toll Stratford LLC

Toll SW Holding LLC

Toll TX Note LLC

Toll VA L.L.C.

Toll VA III L.L.C.

Toll Van Wyck, LLC

Toll Vanderbilt I LLC

Toll Vanderbilt II LLC

Toll West Coast LLC

Toll West Coast II LLC

Upper K Investors, LLC

Upper-K Shapell, LLC

Vanderbilt Capital LLC

Virginia Construction Co. I, LLC

Virginia Construction Co. II, LLC



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY

  

SOLE MEMBER

First Brandywine LLC I    First Brandywine Investment Corp. II First Brandywine
LLC II    First Brandywine Investment Corp. II



--------------------------------------------------------------------------------

EXHIBIT C TO GUARANTY

CORPORATIONS

Amwell Chase, Inc.

Toll Land Corp. No. 6

Toll Land Corp. No. 10

PARTNERSHIPS

 

PARTNERSHIP

  

GENERAL PARTNER

Estates at Princeton Junction, L.P.    Toll Land Corp. No. 10 Estates at Rivers
Edge, L.P.    Toll Land Corp. No. 10 Greenwich Chase, LP.    Toll Land Corp. No.
10 Hoboken Land LP    Toll Land Corp. No. 10 Laurel Creek, L.P.    Toll Land
Corp. No. 10 Toll at Westlake, L.P.    Toll Land Corp. No. 10 Toll Grove LP   
Toll Land Corp. No. 10 Toll Hudson LP    Toll Land Corp. No. 10 Toll Land IV
Limited Partnership    Toll Land Corp. No. 10 Toll Land XI Limited Partnership
   Toll Land Corp. No. 10 Toll Land XVI Limited Partnership    Toll Land Corp.
No. 10 Toll Land XXV Limited Partnership    Toll Land Corp. No. 10 Toll NJ, L.P.
   Toll Land Corp. No. 10 Toll NJ II, L.P.    Toll Land Corp. No. 10 Toll NJ
III, L.P.    Toll Land Corp. No. 10 Toll NJ IV, L.P.    Toll Land Corp. No. 10
Toll NJ V, L.P.    Toll Land Corp. No. 10 Toll NJ VI, L.P.    Toll Land Corp.
No. 10 Toll NJ VII, L.P.    Toll Land Corp. No. 10 Toll NJ VIII, L.P.    Toll
Land Corp. No. 10 Toll NJ XI, L.P.    Toll Land Corp. No. 10 Toll NJ XII LP   
Toll Land Corp. No. 10 West Amwell Limited Partnership    Toll Land Corp. No. 6

LIMITED LIABILITY COMPANIES

126-142 Morgan Street Urban Renewal LLC

134 Bay Street LLC

700 Grove Street Urban Renewal LLC

1400 Hudson LLC

1451 Hudson LLC

1450 Washington LLC

1500 Garden St. LLC

Block 255 LLC



--------------------------------------------------------------------------------

CWG Construction Company LLC

Enclave at Long Valley I LLC

Enclave at Long Valley II LLC

Hoboken Cove LLC

Morgan Street JV LLC

PT Maxwell Holdings, LLC

PT Maxwell, L.L.C.

Regency at Denville LLC

Regency at Mansfield I LLC

Regency at Mansfield II LLC

Regency at Washington I LLC

Regency at Washington II LLC

Toll EB LLC

Toll Hoboken LLC

Toll Morgan Street LLC

Toll NJ I, L.L.C.

Toll NJ II, L.L.C.

Toll NJ III LLC



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of May 19, 2016 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among First Huntingdon Finance Corp., Toll
Brothers, Inc., the Lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

I am the duly elected                      of the Company.

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of, any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

Schedule I attached hereto sets forth financial data and computations evidencing
the Borrower’s and the Company’s compliance with certain covenants of the
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct.

Schedule II hereto sets forth the determination of the applicable Pricing Level
in the Pricing Schedule on the basis of which certain rates and percentage fees
under the Agreement shall be determined commencing on the fifth day following
the delivery hereof.

All of the Subsidiaries of the Company that are integral to the homebuilding
business of the Toll Group are Designated Guarantors.

Described below are the exceptions, if any, to paragraph 3, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Company and the Borrower have taken, are taking, or propose
to take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
             ,          .



--------------------------------------------------------------------------------

TOLL BROTHERS, INC. By:  

 



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

COMPLIANCE AS OF              ,          WITH

PROVISIONS OF SECTION 7.28 OF THE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

BORROWER’S CALCULATION OF APPLICABLE PRICING LEVEL IN PRICING SCHEDULE



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ENVIRONMENTAL CERTIFICATE

Date                     

TO:

 

  RE:    Property and Improvements (if any) located at        

 

       

 

        (the “Property”)      Improved                Yes      No        

Gentlemen:

The undersigned is an environmental consultant duly licensed, if required, by
the State of                     .

The undersigned certifies to First Huntington Finance Corp., Toll Brothers, Inc.
(“Toll”) and you, as agent (“Administrative Agent”), for certain lenders
(“Lenders”) which are parties to a Credit Agreement dated as of May [    ], 2016
with First Huntingdon Finance Corp. and Toll (“Agreement”), that except as set
forth in the Phase I Environmental Site Assessment (“Site Assessment”) dated
                     , attached hereto as Exhibit A:

A. The history of the Property as available and reviewed by us [does] *[does
not] reveal (i) the name of an owner, tenant or other user indicating a possible
current or former use involving Hazardous Substances or Petroleum Products, as
those terms are defined in ASTM Standard E 1527-13 (“Hazardous Materials”), on,
at, under or emanating from the Property, or (ii) the storage, presence,
material threat of Release or Release of Hazardous Materials on, at, under or
emanating from the Property.

[*If the history reveals such information, please explain in detail to the
extent not addressed in Exhibit A.]

B. On-site examination and observations, and investigations of any available
hydrological, photographic and other technical data, by the undersigned [did]
**[did not] reveal any grounds to believe that any use or storage of Hazardous
Materials has occurred or is occurring at the Property or the adjacent
properties or that a Release or material threat of Release of Hazardous
Materials has occurred or is occurring at, on, under or from the Property or
adjacent properties.

[**If the examination did reveal grounds for such beliefs, please explain in
detail to the extent not addressed in Exhibit A.]

C. The Property [is] ***[is not] included on any federal or applicable state
list of contaminated sites, including the National Priorities List maintained by
the U.S. Environmental Protection Agency pursuant to the Comprehensive
Environmental Response, Compensation and Liability act of 1980 (“Federal List”)
and any comparable state list.



--------------------------------------------------------------------------------

[***If so included, please explain in detail to the extent not addressed in
Exhibit A.]

D. [Select (i) or (ii)]

(i) Sampling and other technical information available and reviewed by us in
preparing the Site Assessment related to the Property, and examination of the
Property, [did]****[did not] reveal any evidence that there now exists on, in,
under or affecting the Property any Hazardous Materials, other than de minimis
amounts which are not in violation of or would not require remediation under
applicable law.

(ii) Our investigation revealed that no sampling or other technical information
relating to soil, surface water, drinking water or groundwater conditions at, on
or under the property or surrounding areas was available to us in preparing the
Site Assessment.

E. [Select (i) or (ii)]

(i) The procedures described in steps A through D above and our conduct of the
Site Assessment revealed an actual or material threat of Release of Hazardous
Materials or non-compliance with Environmental Laws requiring further
investigative activities or corrective action.

(ii) The procedures described in steps A through D above and the conduct of the
Phase I Environmental Site Assessment attached as Exhibit A did not reveal any
Recognized Environmental Conditions, as that term is defined in ASTM Standard
E 1527-13, except as set forth in the Site Assessment.



--------------------------------------------------------------------------------

The Site Assessment, when it was conducted, was performed in compliance with
ASTM Standard E 1527-13, except with respect to any limitations described in the
Site Assessment.

Unless otherwise indicated, all capitalized terms in this certification have the
meanings ascribed to them in the Agreement.

The undersigned is [state qualifications, duly licensed by the State of
                    ]. The undersigned has been retained by First Huntingdon
Finance Corp. or one of its affiliates in order to perform the Site Assessment
and to provide this certification. In connection therewith, the undersigned
acknowledges and agrees that:

                     , as Administrative Agent and a Lender, and the other
Lenders under the Agreement can rely and are relying upon the Site Assessment
and this certification in making a loan or loans to First Huntingdon Finance
Corp., guaranteed by Toll Brothers, Inc. and certain affiliates pursuant to the
Agreement.

 

Very truly yours,

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended or modified, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate of [identify Lender]5]    3.   

Borrower:

   First Huntingdon Finance Corp. 4.    Administrative Agent:   
                    , as the administrative agent under the Credit Agreement 5.
   Credit Agreement:    Credit Agreement dated as of May 19, 2016 among First
Huntingdon Finance Corp., Toll Brothers, Inc., the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, and the other agents parties thereto]







 

 

5  Select as applicable.



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility Assigned6

   Aggregate Amount of
Commitment/Loans for
all Lenders under the
Facility      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans7      $                    $                           %     $
                   $                           % 

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

6  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” etc.).

7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]8 Accepted: [NAME OF BORROWER] By:  

 

  Title:

[NAME OF ADMINISTRATIVE AGENT], 9

as Administrative Agent

By:  

 

  Title:

 

8  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

9  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]

[NAME OF RELEVANT PARTY]

By:

 

 

 

Title:



--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT H

FIRST HUNTINGDON FINANCE CORP.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it is
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with the Credit Agreement and the other
Loan Documents and has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender Party or any of their
respective Related Parties based on such documents and information, as it has
deemed appropriate, and (v) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender Party or
any of their respective Related Parties, make its own appraisal and
investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, the Credit
Agreement or any other Loan Documents based on such documents and information as
it shall from time to time deem appropriate, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT I

EXHIBIT I-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of May 19, 2016 (as amended,
modified, extended or refinanced from time to time, the “Credit Agreement”),
among First Huntington Finance Corp., a Delaware corporation (the “Borrower”),
Toll Brothers, Inc., each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), and Citibank, N.A., as
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loans(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN-E or W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

[NAME OF LENDER]

By:  

 

 

Name:

 

Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of May 19, 2016 (as amended,
modified, extended or refinanced from time to time, the “Credit Agreement”),
among First Huntington Finance Corp., a Delaware corporation (the “Borrower”),
Toll Brothers, Inc., each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), and Citibank, N.A., as
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN-E or W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of May 19, 2016 (as amended,
modified, extended or refinanced from time to time, the “Credit Agreement”),
among First Huntington Finance Corp., a Delaware corporation (the “Borrower”),
Toll Brothers, Inc., each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), and Citibank, N.A., as
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments with respect to such participation are not
effectively connected with the conduct of a U.S. trade or business by the
undersigned or any direct or indirect partners/members that are claiming the
portfolio interest exemption.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or W-8BEN or
(ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate in any material respect, the undersigned shall
promptly so inform such Lender in writing and deliver promptly to such Lender an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned or at such times are as reasonably requested by such
Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the CREDIT AGREEMENT, dated as of May 19, 2016 (as amended,
modified, extended or refinanced from time to time, the “Credit Agreement”),
among First Huntington Finance Corp., a Delaware corporation (the “Borrower”),
Toll Brothers, Inc., each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), and Citibank, N.A., as
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s)), (iii) with respect to the extension of
credit pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members that is claiming
the portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with the conduct of a U.S. trade or business by the undersigned or any
direct or indirect partners/members that are claiming the portfolio interest
exemption.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN from each of its
partners/members claiming the portfolio interest exemption (or an IRS Form W-8
IMY accompanied by an IRS Form W-8BEN-E or W-8BEN from each of such
partners/members beneficial owners claiming the portfolio interest
exemption). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]